  Case 19-43756        Doc 77      Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                    Document     Page 1 of 193


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                                   Jointly Administered under
                                                                         19-43756 (WJF)
Granite City Food & Brewery Ltd.                                         19-43756
Granite City Restaurant Operations, Inc.                                 19-43757
Granite City of Indiana, Inc.                                            19-43758
Granite City of Kansas Ltd.                                              19-43759
Granite City of Maryland, Inc.                                           19-43760

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

             NOTICE OF HEARING AND MOTION FOR AN ORDER:
 (I) GRANTING EXPEDITED HEARING; (II) APPROVING BID PROCEDURES AND
RELATED BID PROTECTIONS FOR STALKING HORSE BIDDER; (III) APPROVING
  THE SALE OF ASSETS FREE AND CLEAR OF ALL LIENS, INTERESTS, CLAIMS
 AND ENCUMBRANCES; (IV) APPROVING THE ASSUMPTION AND ASSIGNMENT
      OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES IN
 CONNECTION WITH THE SALE; AND (V) GRANTING OTHER, RELATED RELIEF
______________________________________________________________________________

TO:      THE OFFICE OF THE UNITED STATES TRUSTEE AND OTHER PARTIES-IN-
         INTEREST AS SPECIFIED IN LOCAL RULE 9013-3.

         1.      The above-named Debtors (“Debtors”), through their undersigned attorneys,

Briggs and Morgan P.A., respectfully request that the Court enter an order pursuant to 11 U.S.C. §§

105(a), 365 and Rule 2002, 6004, 6006 and 9014(a) of the Federal Rules of Bankruptcy Procedure

(a) granting an expedited hearing; (b) approving bid procedures and related bid protections for the

stalking horse bidder; (c) approving the sale of assets free and clear of all liens, interests, claims and

encumbrances; (d) approving the assumption and assignment of certain executory contracts and

unexpired leases in connection with the sale; and (e) granting related relief in the above-captioned

bankruptcy cases and give notice of hearing.

         2.      PLEASE TAKE NOTICE that the court will hold a hearing on the expedited

relief and bid procedures portion of this motion (the “Bid Procedures Motion”), including the


AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document     Page 2 of 193


Debtors’ requests for approval of bid procedures related to an auction process for the sale of

substantially all of the Debtors’ assets, the approval of a proposed stalking horse asset purchase

agreement, and the approval of a breakup fee and other buyer protections at 2:00 p.m. on January

14, 2020 before the Honorable William J. Fisher, Courtroom 2B, U.S. Courthouse, 316 North

Robert Street, St. Paul, Minnesota.

        3.      PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the

remaining portions of this motion addressing the sale of assets, including the proposed process

for assumption and assignment of certain executory contracts and unexpired leases in connection

with the sale (the “Sale Motion”), at 1:30 p.m. on February 18, 2020 before the Honorable

William J. Fisher, Courtroom 2B, U.S. Courthouse, 316 North Robert Street, St. Paul,

Minnesota.

        4.      The deadline to file a response to the Bid Procedures Motion is Thursday,

January 9, 2020. UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED,

THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.

        5.      The deadline to file a response to the Sale Motion is Thursday, February 13,

2020. UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED, THE

COURT MAY GRANT THE MOTION WITHOUT A HEARING.

                                JURISDICTION AND VENUE

        6.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334, Fed. R. Bankr. P. 5005, and Local Rule 1070-1.

        7.      This matter is a core proceeding pursuant to 28 U.S.C. § 157(2)(A), (M), (N) and

(O).

        8.      This motion arises under 11 U.S.C. §§ 105, 363 and 365 and Fed. R. Bankr. P.


                                                2
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                  Document     Page 3 of 193


2002, 6004 and 6006. This motion is filed under Fed. R. Bankr. P. 9013 and 9014 and Local

Rule 9013.

                           SUMMARY OF REQUESTED RELIEF

        9.      By this Motion, the Debtors seek entry of an order (a) granting expedited relief

on approval of Bid procedures, (b) approving Bid Procedures; and (c) approval of the final sale.

The Debtors propose to sell substantially all of their assets free and clear of liens, claims,

encumbrances and interests pursuant to 11 U.S.C. § 363(f) and to assign specified unexpired

leases and contracts pursuant to 11 U.S.C. § 365 to KRG Granite, LLC, a Nevada limited

liability company (the “Proposed Purchaser”), or another, higher and better bidder.

        10.     The Debtors and the Proposed Purchaser, as a stalking horse, have entered into

an Asset Purchase Agreement dated December 16, 2019 (the “APA” or “Purchase Agreement”),

a copy of which is attached to this motion as Exhibit A. The Debtors will propose, by a

subsequent motion, to reject any leases not assumed and assigned to the Proposed Purchaser in

accordance with certain “Designation Rights” afforded the Proposed Purchaser under the APA,

or alternatively, the Debtors will propose to reject any leases not assumed and assigned to

another, higher and better bidder or bidders.

        11.     The Debtors believe that a sale of their restaurant business assets is the best way

to maximize the value of those assets for the benefit of creditors and parties in interest.   The

Debtors thus respectfully request that the Court: (a) authorize the Debtors to solicit bids and

conduct an auction for the sale of the Debtors’ restaurant assets; (b) approve the bid procedures

(the “Bid Procedures”) attached as Exhibit B; (c) approve the proposed Order implementing the

Bid Procedures (the “Bid Procedures Order”) and attached as Exhibit C; (d) approve the break-

up fee, expense reimbursement and other bid protections afforded the Proposed Purchaser under


                                                3
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                  Document     Page 4 of 193


the Purchase Agreement; (e) authorizing the sale of assets free and clear of liens, claims and

encumbrances, subject to higher or better offers; (f) approving the form and manner of notice and

the procedure for assumption and assignment of executory contracts and unexpired leases; (g)

scheduling a hearing on the Sale Motion for February 18, 2020, at 1:30 p.m., or as soon

thereafter as counsel may be heard (the “Sale Hearing”) as the date and time for the Sale Hearing

to approve the sale of assets to the Successful Bidder (as defined below) at the auction free and

clear of any and all liens, claims, interests and encumbrances; and (h) granting related relief.

        12.     The Debtors further request that the Court enter an Order, upon the conclusion

of the Sale Hearing, substantially in the form attached hereto as Exhibit D (the “Sale Order”) (a)

authorizing the Debtors to sell certain assets to the Proposed Purchaser, or to another bidder or

bidders submitting the Successful Bid, free and clear of all liens, claims, interests and

encumbrances; (b) approving the Purchase Agreement and authorizing the Debtors to perform

their obligations and comply with the terms of the Purchase Agreement and all other documents

and agreements and transactions contemplated therein; and (c) granting related relief.

        13.     The APA entered into with the Proposed Purchaser, which will serve as the

Stalking Horse bid, is an important step toward achieving the ultimate goal of the chapter 11

process – maximizing value available to stakeholders – by selling the Debtors’ assets for their

going concern value. To that end, the Debtors seeks this Court’s approval of the sale transaction

reflected in the APA and related Bid Procedures to enable the Debtor, with the assistance of a

qualified investment banker and financial advisory, Duff & Phelps Securities, LLC (“Duff &

Phelps”), to solicit competing offers for substantially all of its assets and, if appropriate, to

conduct an auction. To secure the benefits of the Stalking Horse bid and to maximize the




                                                  4
AFDOCS/21474434.2

12129348v6
     Case 19-43756    Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                 Document     Page 5 of 193


Debtor’s chances of success in a competitive bidding process, it is imperative that the Sale

Motion be approved and implemented expeditiously.

                                       BACKGROUND

I.       PROCEDURAL STATUS

         14.    On December 16, 2019 (the “Petition Date”), the Debtors each filed separate

voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”) in the United States District Court for the District of Minnesota.

         15.    Each Debtor remains in possession of its assets and continues to operate as a

debtor in possession in accordance with 11 U.S.C.§§ 1107 and 1108.

         16.    On December 19, 2019, the Court entered an order approving the joint

administration of the above-referenced bankruptcy cases. The Court has also authorized the

Debtors to obtain debtor-in-possession financing and to use cash collateral to fund operating

expenses that are necessary to continue normal business operations and preserve the value of the

bankruptcy estates.

         17.    As of the date of this filing, no trustee, examiner, or committee of unsecured

creditors has been appointed in these proceedings.

II.      THE DEBTORS’ RESTAURANT BUSINESS

         18.    As described in detail in the December 16, 2019 Declaration of Richard H.

Lynch in Support of Chapter 11 Petitions and First Day Filings (“Lynch Dec.”){Doc. # 4}, the

Debtors own and operate casual dining restaurants under the names Granite City Food &

Brewery® and Cadillac Ranch American Bar & Grill®. Each features a unique set of attributes.

         19.    On the Petition Date, the Debtors employed over 2200 restaurant and front office

workers. The Debtors currently operate 25 Granite City restaurants in 13 states and four Cadillac


                                                5
AFDOCS/21474434.2

12129348v6
  Case 19-43756        Doc 77       Filed 12/30/19 Entered 01/02/20 08:40:39         Desc Main
                                     Document     Page 6 of 193


Ranch restaurants in four states:



                       Granite City Food & Brewery                                Cadillac Ranch
St. Cloud, MN       Eagan, MN           Sioux Falls, SD       Kansas City, MO    Bloomington, MN
St. Louis, MO       Fargo, ND           Kansas City, KS       Fort Wayne, IN     Miami, FL
Naperville, IL      Des Moines, IA      Olathe, KS            Toledo, OH         Oxon Hill, MD
Schaumburg, IL      Cedar Rapids, IA    Omaha, NE             Northville, MI     Pittsburgh, PA
Davenport, IA       Roseville, MN       National Harbor, MD   Lincoln, NE
Troy, MI            Detroit, MI         Maple Grove, MN       Franklin, TN
Rockford, IL

        20.      A confluence of factors, including increased and evolving competition in the

casual dining and craft beer sectors, changes in consumer preferences and spending patterns, and

declining mall foot traffic, all negatively impacted the profitability of the Debtors’ business, and

eventually led to an inability to meet financial obligations as they arose in the ordinary course of

business.

        21.      As detailed herein, this led to a series of financial covenant and payment defaults

under secured credit facilities described below.

IV.     PRE-PETITION SECURED DEBT

        22.      Each of the Debtors is a borrower or guarantor under a Credit Agreement with

Citizens Bank N.A. (f/k/a RBS Citizens, N.A.) (“Citizens Bank”) dated as of May 15, 2014, as

amended by a First Amendment to Credit Agreement dated as of September 1, 2016 (together the

“Credit Agreement”). Pursuant to the Credit Agreement, Citizens agreed to make the following

loans and extensions of credit to the Debtors: (a) a secured term loan in the original principal

amount of $29.0 million; (b) a revolving line of credit in the original principal amount of $6.0

million; and (c) a development line of credit in the original principal amount of $5.0 million

(together the “Citizens’ Loans”).

        23.      As more fully set forth in the Credit Agreement, to secure repayment of the
                                                   6
AFDOCS/21474434.2

12129348v6
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                  Document     Page 7 of 193


Citizens’ Loans, each of the Debtors granted to Citizens first priority liens and security interests

in and to all or substantially all of the assets of the Debtors, including all of their personal

property, fixtures, and in real estate owned or to be acquired (with the exception of the Great

Western Collateral).

        24.     In addition to the Citizens’ Loans, pursuant to a Second Amendment to Credit

Agreement dated as of October 23, 2019 (the “Second Amendment”), JMB Capital Partners

Lending, LLC (“JMB”), as a participant under the Credit Agreement, agreed to provide the

Debtors with bridge financing in the form of a priming $1.5 million LIFO term loan secured by

all of the Debtors’ assets (with the exception of the Great Western Collateral) (the “JMB Loan”).

Pursuant to a Prepetition Credit Agreement and a Subordination Agreement dated as of October

23, 2019 (the “JMB Subordination Agreement”) Citizens, as agent for the lenders under the

Credit Agreement, agreed that the obligations under the JMB Loan are senior in priority to the

payment of the obligations under the Citizen’s Loan.

        25.     Granite City Restaurant Operations, CRO is indebted to Great Western Bank

(“Great Western”), a South Dakota banking corporation, pursuant to a Business Loan Agreement

and Promissory Note dated as of September 30, 2015 in the original principal amount of

$1,080,000.00 (the “Great Western Loan”).            Granite City Food & Brewery Ltd. has

unconditionally guaranteed repayment of the Great Western Loan.

        26.     The Great Western Loan is secured by liens on the real property, improvements

and fixtures that comprise the Debtors’ Omaha Granite City operation, which is located at 1001

102nd Street, Omaha, Nebraska        68114 (the “Great Western Collateral”).        Pursuant to a

Subordination and Intercreditor Agreement dated September 30, 2015 (the “Intercreditor

Agreement”), Citizens, as agent for the lenders under the Credit Agreement, agreed to


                                                 7
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                  Document     Page 8 of 193


subordinate to Great Western any lien Citizens might possess with respect to any real and/or

personal property comprising the Great Western Collateral.

V.      REASONS FOR THE BANKRUPTCY

        27.     As of December 27, 2016, the Debtors failed to meet certain financial covenants

under secured credit facilities with Citizens Bank, N.A. (f/k/a RBS Citizens, N.A.) (“Citizens

Bank”). On January 31, 2017, the Debtors failed to make a $5 million principal payment to

Citizens Bank in connection with a development loan line of credit. From and after March 31,

2018, the Debtors have not made any principal payments and have missed all but two interest

payments to Citizens Bank under a separate credit facility. That credit facility matured and

became immediately due and payable on May 15, 2019.

        28.     The Debtors’ failure to make payments of principal, interest and other amounts

due and owing to Citizens Bank gave rise to numerous events of default under those facilities.

        29.     The same defaults relative to the Citizens Bank debt caused events of default to

occur under a subordinate debt agreement with one of the Debtors’ other secured lenders, Great

Western Bank (“Great Western”).

        30.     The Debtors received notices of default and reservation of rights letters from

Citizens and Great Western. In the aggregate, the Debtors currently owe Citizens $40 million in

principal together with accrued interest, fees and other amounts payable under the Citizens credit

facilities. The Debtors currently owe Great Western over $1 million in principal together with

accrued interest, fees and other amounts payable under the Great Western credit facility.

        31.     Following protracted discussions during the spring and summer of 2019,

Citizens notified the Debtors that it would be unable to lend additional amounts to facilitate a

restructuring of the existing indebtedness.


                                                8
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                  Document     Page 9 of 193


        32.     The Debtors’ inability to restructure their secured indebtedness ultimately led to

the decision to file these bankruptcy cases. By the date of the Petitions, the Debtors had no

reasonable alternative but to seek bankruptcy protection in order to stave off eviction

proceedings and avoid deterioration in the value of the assets comprising Debtors’ restaurant

operations.

IV.     POST-PETITION FINANCING

        33.     Shortly after the filing of the Petition, on December 20, 2018, the Bankruptcy

Court entered an Interim Order (I) Authorizing the Debtors to Obtain PostPetition Financing (II)

Granting Security Interests and Superpriority Administrative Expense Status; (III) Granting

Adequate Protection to Certain Prepetition Secured Credit Parties; (IV) Modifying the

Automatic Stay; (V) Authorizing the Debtors to Enter Into Agreements with JMB Capital

Partners Lending, LLC; (VI) Authorizing the Use of Cash Collateral; (VII) Scheduling a Final

Hearing and (VIII) Granting Related Relief          {Doc. # 48) in the above-captioned jointly

administered cases (the “Interim Financing Order”).

        34.     Pursuant to the Interim Financing Order, the Court authorized the Debtors, inter

alia, to obtain from JMB up to $4 million in interim postpetition financing secured by first

priority priming liens on substantially all of the Debtors’ assets (the “DIP Collateral”), with the

exception of the Great Western Collateral. To that end, on December 23, 2019, JMB and the

Debtors, along with certain of the Debtors’ non-bankrupt affiliates, entered into a Senior

Secured, Super-Priority Debtor-in-Possession Loan and Security Agreement, among the Debtors

as Borrowers and Guarantors and JMB, as Lender (the “DIP Loan Agreement”).

        35.     In accordance with the Interim Financing Order and DIP Loan Agreement, the

$1.5 million prepetition JMB Loan has been rolled up into the postpetition DIP Loan Agreement,


                                                9
AFDOCS/21474434.2

12129348v6
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                  Document      Page 10 of 193


and the Debtors have the right – pending entry of a final Order – to draw down, on an interim

basis, an additional $2.5 million in loan proceeds to cover the envisioned sale process and other

budgeted expenses associated with these bankruptcy cases.

        36.      The DIP Loan Agreement and the Interim Financing Order contemplate that

upon entry of a final Order, the Debtors will be able to access up to an additional $1 million in

financing from JMB to ensure adequate liquidity to meet budgeted expenses incurred in the

administration of the estates.

        37.      Pursuant to the DIP Loan Agreement and Paragraph 19 of the Interim Financing

Order, upon consummation of the contemplated sale, 100% of any net cash proceeds – after

funding of a Carve-Out detailed in Paragraph 14 of the Interim Financing Order and subject to

the lien priorities outlined in Paragraph 11 thereof – are to be used to immediately satisfy the

DIP Obligations through repayment of principal, interest and other amounts due as may become

due and owing under the terms of the DIP Loan Agreement.

V.      THE PREPETITION MARKETING AND SALE PROCESS

        38.      Before the Petitions were filed, the Debtors, with the assistance of renowned

investment banking firm Duff & Phelps, engaged in a robust marketing program aimed at

securing debt or equity financing or a sale of the Debtors’ restaurant assets. To that end, in mid-

September 2019, the Debtors established a due diligence data room populated with information

related to the Debtors assets, liabilities, financial condition and business operations.

        39.      Duff & Phelps then began outreach to potential financing parties, investors and

buyers, initiating communications with 299 parties Duff believed might have an interest in

pursuing a transaction with the Debtors.

        40.      More than 60 parties signed nondisclosure agreements and thereafter received an


                                                 10
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document      Page 11 of 193


80-page confidential information memorandum regarding the Debtors and their businesses and a

process letter outlining the process for submitting indications of interest (“IOI”). The Debtors

received three IOI prior to the submission deadline, and thereafter received marked-up asset

purchase agreements from several parties interested in buying some or all of the Debtors’

restaurants.

        41.     Management participated in face-to face-meetings with several potential buyers

during October and November 2019.           The Debtors subsequently engaged in protracted

negotiations with potential buyers and, following an exhaustive process, determined that the

APA represented the highest and best available offer to purchase that the Debtors had received.

Accordingly, on December 13, 2019, the Debtors’ board authorized entry into the APA.

VI.      THE STALKING HORSE BID AND APA

        42.     As noted above, the Debtors’ and their professionals’ efforts culminated in the

APA with the Proposed Purchaser. The Proposed Purchaser is an affiliate of Kelly Restaurant

Group (“KRG”). KRG is not an “insider” or “affiliate” (as defined in the Bankruptcy Code) and

the APA is the result of vigorous arm‘s-length negotiations. KRG’s portfolio boasts a number of

venerable restaurant chains including Champps, Joe’s Crab Shack, McCormick & Schmick, and

Bubba Gump Shrimp Co.

        43.     The assets to be sold include 25 Granite City and 4 Cadillac Ranch restaurant

locations, including associated leasehold interests and related designation rights, and furniture,

fixtures, equipment, inventory, vehicles, other personal property, cash and accounts receivable.

The Proposed Purchaser has also agreed to assume select liabilities and cure obligations with

respect to unexpired real property leases that designated for assumption and assignment, as well




                                               11
AFDOCS/21474434.2

12129348v6
     Case 19-43756          Doc 77      Filed 12/30/19 Entered 01/02/20 08:40:39                    Desc Main
                                        Document      Page 12 of 193


as to cover interim rental obligations for all of the sites during a sixty (60) day post-closing

designation period.

                                 THE ASSET PURCHASE AGREEMENT

           44.       A summary of key provisions of the APA appears below.1 Capitalized terms

have the meaning ascribed to them in the APA.

Purchase Price            The aggregate consideration for the Acquired Assets will be: (a) an
                          aggregate amount in cash equal to Seven Million Five Hundred Thousand
                          Dollars ($7,500,000.00) (the “Unadjusted Purchase Price”) subject to
                          adjustment for the Price Adjustment Costs (as adjusted, the “Final
                          Purchase Price”); plus (b) the assumption by Buyer of the Assumed
                          Liabilities (such assumption, together with the Final Purchase Price, the
                          “Total Consideration”). See APA § 2.1.

Deposit                   A cash deposit in the amount of $225,000 has been deposited into an escrow
                          account with the Escrow Agent, Wilmington Trust, N.A., to be applied at
                          the Closing as a credit against the Purchase Price or to be returned to the
                          Buyer if the Agreement is terminated pursuant to Section 7.1(b). See APA
                          § 2.2(a)-(b).

Acquired Assets                  All of Seller’s right, title and interest in, to and under the following
                          properties, assets and rights free and clear of all Liens (other than Permitted
                          Liens and Assumed Liabilities) (collectively the “Acquired Assets”):

                                 (a) All real property: (i) owned by any Seller, including but not
                          limited to Seller’s facility in Ellsworth, IA; or (ii) leased to any Seller
                          pursuant to the Real Property Leases listed on Schedule 1.1(a) to the APA,
                          to which such Seller is a party, including all Leasehold Improvements
                          thereon (collectively, the “Leased Real Property”);

                                 (b) All cash, cash equivalents and similar cash items at each Leased
                          Real Property location on the Closing Date in cash registers, safes,
                          strongboxes and lock boxes consistent with past practice;

                                  (c) All Inventory (other than alcoholic beverage inventories in
                          jurisdictions where the Law does not permit Buyer to take title to such
                          inventories until it obtains the requisite Liquor License approvals from the
                          relevant Governmental Authority; provided, however, Sellers shall transfer,
                          assign, convey and deliver to Buyer such alcoholic beverage inventories in
                          each instance upon issuance of the relevant Liquor License approval or
                          other authorization from the relevant Governmental Authority (whichever

1
    In the event of a conflict between the below summary and the APA, the terms of the APA shall control.
                                                          12
AFDOCS/21474434.2

12129348v6
  Case 19-43756      Doc 77      Filed 12/30/19 Entered 01/02/20 08:40:39          Desc Main
                                 Document      Page 13 of 193


                    occurs first));

                            (d) All tangible personal property, including machinery, equipment,
                    furniture, fixtures, office equipment, computer hardware, computers,
                    computer equipment, tools, information technology infrastructure, supplies,
                    office supplies, and other tangible personal property of any kind owned by
                    Sellers, and all warranties and licenses of Sellers thereunder or related
                    thereto;

                           (e) All prepaid expenses of Sellers related to the Acquired Assets
                    (“Prepaid Expenses”);

                           (f) All deposits paid or held by Sellers related to or arising from the
                    Acquired Assets, including, without limitation, any deposits under the Real
                    Property Leases (“Acquired Deposits”), but excluding Utility Deposits;

                            (g) The Contracts listed on Schedule 1.1(g) to the APA to which any
                    Seller is a party (collectively, the “Acquired Contracts”);

                            (h) All permits, authorizations and licenses (collectively, the
                    “Permits”) issued to any Seller by any Government, to the extent assignable,
                    arising out of or relating to the Acquired Assets, other than alcohol permits
                    (including Liquor Licenses) in jurisdictions where the Law does not permit
                    Buyer to take title to such Permits until it obtains the requisite approvals
                    from the pertinent Governmental Authority (in which case Sellers shall
                    transfer, assign, convey and deliver to Buyer such Permits in each instance
                    upon issuance of the requisite approvals from the relevant Governmental
                    Authority);

                            (i) All insurance benefits, rights and proceeds arising from or
                    relating to any event or incident that affects, impacts or alters any Acquired
                    Asset between the Execution Date and the Closing Date;

                           (j) All cars, trucks, forklifts, other industrial vehicles and other
                    motor vehicles owned by Sellers;

                            (k) All Intellectual Property owned by Sellers, including the items
                    set forth on Schedule 4.1(l) to the APA;

                            (l) All Improvements;

                            (m) All marketing materials;

                           (n) All rights to the telephone and facsimile numbers, websites,
                    URLs, internet domain names, social media accounts, and email addresses
                    used by Sellers;

                            (o) All Records, related to the Acquired Assets and Assumed
                                               13
AFDOCS/21474434.2

12129348v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                Document      Page 14 of 193


                    Liabilities, other than Records related to income Taxes of Sellers (provided
                    that Sellers are entitled to retain copies of all Records);

                            (p) All goodwill associated with the Business or the Acquired
                    Assets, including all goodwill associated with the Intellectual Property
                    Rights owned by Sellers and all rights under any confidentiality agreements
                    executed by any third party for the benefit of any of Sellers to the extent
                    relating to the Acquired Assets and/or the Assumed Liabilities (or any
                    portion thereof);

                           (q) All rights of Sellers under noncompete or non-solicitation
                    agreements with current or former employees, directors, consultants,
                    independent contractors and agents of any of Sellers to the extent relating to
                    the Acquired Assets and/or the Assumed Liabilities (or any portion thereof);

                            (r) All other rights, demands, claims, credits, allowances, rebates or
                    other refunds (including any vendor or supplier rebates) and rights in
                    respect of promotional allowances or rights of setoff (whether or not known
                    or unknown or contingent or non-contingent), other than against Sellers,
                    arising out of or relating to the Business as of the Closing;

                           (s) All rights under or pursuant to all warranties, representations and
                    guarantees made by suppliers, manufacturers, contractors and any other
                    Person to the extent relating to equipment purchased, products sold, or
                    services provided, to Sellers or to the extent affecting any Acquired Assets
                    and/or Assumed Liabilities;

                            (t) Except as otherwise excluded under Section 1.2 to the APA, all
                    rights, claims, rights of offset, causes of action, lawsuits, judgments and
                    other claims or demands of any nature against any third party arising out of,
                    and only with respect to, the Acquired Assets or Assumed Liabilities; and

                           (u) all other assets that are related to or used in connection with the
                    Acquired Assets or the Business (but excluding all of the Excluded Assets).

                            Notwithstanding anything herein to the contrary and in addition to
                    Buyer’s designation rights pursuant to Section 1.6, Buyer may, from time to
                    time (but in no event later that sixty (60) days following the Closing Date)
                    (such period, the “Designation Rights Period”), amend the Acquired Assets
                    so as to include additional assets in its sole and absolute discretion (except
                    that Buyer may not add as an Acquired Asset anything specifically listed as
                    an Excluded Asset below); provided, however, that (i) Buyer shall be solely
                    responsible for all cost and expenses associated with any asset which is
                    designated as an Acquired Asset pursuant to this section and (ii) no such
                    addition shall result in any adjustment to the Purchase Price. Furthermore,
                    Buyer may, from time to time, remove any Acquired Asset from this
                    Section 1.1 in its sole and absolute discretion until the period ending sixty
                                               14
AFDOCS/21474434.2

12129348v6
  Case 19-43756      Doc 77       Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                  Document      Page 15 of 193


                    (60) days following the Closing Date and elect to treat such Contract,
                    Permit or other asset as an Excluded Asset; provided, however, that no such
                    removal will result in any adjustment to the Purchase Price. See APA § 1.1.

Excluded Assets            Notwithstanding anything to the contrary in the Purchase
                    Agreement, each Seller will retain its right, title and interest in, to and
                    under all of its properties, assets and rights not otherwise an Acquired
                    Asset (collectively, the “Excluded Assets”), including:

                            (a)      Except as set forth in Section 1.1(b) of the APA, all
                    Sellers’ cash, checks, cash equivalents, and cash in-transit;

                           (b)      All trade accounts receivable of Sellers in existence as of
                    the Closing Date (collectively, the “Accounts Receivable”);

                            (c)     All amounts and funds (rebates and dividends) on account
                    of, accrued by or due to Sellers pursuant to any agreement or arrangement
                    with such companies for all periods prior to the Closing (collectively, the
                    “Rebates”);

                            (d)       All equity ownership interests in each Seller;

                            (e)     All rights to refunds of or credits for Taxes of Sellers
                    previously paid by Sellers prior to the Closing Date, and any records
                    relating to Taxes of Sellers;

                            (f)      Subject to Section 1.1(i) of the APA, all insurance
                    premiums, policies, contracts and coverage obtained by Sellers and all
                    rights to insurance proceeds or other Contracts of insurance or indemnity
                    (or similar agreement) recoveries;

                            (g)      All avoidance claims and causes of action arising under
                    Chapter 5 of the Bankruptcy Code and any related claims and causes of
                    action under applicable non-bankruptcy law arising out of the same set of
                    facts, and the proceeds from any of the foregoing;

                           (h)      All rights of and benefits to Sellers under this Agreement,
                    the Ancillary Agreements or any other agreements or instruments
                    otherwise delivered, executed or made in connection with this Agreement;

                           (i)     The Contracts to which any Seller is a party that is not an
                    Acquired Contract;

                            (j)       All Utility Deposits;

                            (k)       The assets listed on Schedule 1.2 to the APA; and

                            (l)       Corporate seals, minute books, charter documents, stock
                                               15
AFDOCS/21474434.2

12129348v6
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document      Page 16 of 193


                       transfer records, record books, original Tax and financial records and such
                       other files, books and records relating to any of the Excluded Assets or to
                       the organization, existence or capitalization of any Seller. See APA § 1.2.

Assumed Liabilities                At the Closing, Buyer will assume, and thereafter pay, perform
                           and discharge when due, the following liabilities of Sellers
                           (collectively, the “Assumed Liabilities”):

                                  (a)      All liabilities and obligations under the Acquired
                           Contracts, including, without limitation, all pre-petition cure costs
                           required to be paid pursuant to Section 365 of the Bankruptcy Code in
                           connection with the assumption and assignment of the Acquired
                           Contracts (such pre-petition cure costs are, collectively, the “Cure
                           Costs”);

                                   (b)       All liabilities and obligations in respect of any gift
                           cards, gift certificates, loyalty programs or similar items relating to the
                           business of Sellers;

                                   (c)      All liabilities and obligations under the Worker
                           Adjustment and Retraining Notification Act of 1988, or similar state or
                           local law regarding employee terminations, if any, arising out of or
                           resulting solely from layoffs or termination of employees by Buyer
                           after the Closing;

                                   (d)      All liabilities and obligations related to accrued store-
                           level bonuses, vacation days, sick days or other paid time-off, that is
                           earned or accrued by, but not yet payable to, employees, officers,
                           directors or contractors of Sellers that Buyer hires as an employee as
                           part of this Transaction;

                                   (e)      All accrued but unpaid Property Taxes, if any, related
                           to or arising from the ownership of the Acquired Assets; and

                                   (f)      Those liabilities and obligations assumed by or made
                           the responsibility of Buyer as set forth elsewhere in this Agreement.

Excluded Liabilities               Notwithstanding anything to the contrary in this Agreement,
                           each Seller will retain, and remain liable and obligated for any of its
                           respective liabilities not otherwise included in the Assumed Liabilities
                           and the Parties expressly acknowledge and agree that Buyer shall not
                           assume, be obligated to pay, perform or otherwise discharge or in any
                           other manner be liable or responsible for any liabilities of Sellers of
                           any nature, whether existing on the Closing Date or arising thereafter,
                           other than the Assumed Liabilities (all such liabilities that Buyer is not
                           assuming being referred to collectively as the “Excluded Liabilities”),


                                                 16
AFDOCS/21474434.2

12129348v6
  Case 19-43756     Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                              Document      Page 17 of 193


                       including without limitation:

                               (a)     Any liability arising from or related to the Excluded
                       Assets, including without limitation the Excluded Contracts;

                               (b)      Any and all claims, charges, lawsuits and causes of
                       action based on:

                               (i)       age, race, color, sex (including sexual harassment),
                       national origin, ancestry, disability, religion, sexual orientation, marital
                       status, parental status, veteran status, military status, citizenship status,
                       genetic information, source of income, entitlement to benefits, or any
                       other status protected by local, state or federal laws, constitutions,
                       regulations, ordinances or executive orders;

                               (ii)     violations of personnel policies, handbooks or any
                       covenant of good faith and fair dealing or breaches of any written or
                       implied contract of employment; violations of public policy or
                       common law, including, but not limited to, claims for: personal injury;
                       invasion of privacy; retaliatory or wrongful discharge; whistle
                       blowing; negligent hiring, retention or supervision; defamation;
                       intentional or negligent infliction of emotional distress and/or mental
                       anguish; intentional interference with contract; negligence; detrimental
                       reliance; loss of consortium to you or any member of your family;
                       and/or promissory estoppel;

                                (iii)   obligations for any reason to pay damages, expenses,
                       litigation costs (including attorneys’ fees), wages, bonuses,
                       commissions, disability, retirement or welfare benefits, unemployment
                       or worker’s compensation, vacation pay and sick pay, compensatory
                       damages, penalties, liquidated damages, punitive damages, other
                       payments, and/or interest; any obligations for compensation or
                       payments in connection with any ideas, information, inventions,
                       processes, procedures, systems, methods, intellectual property or other
                       materials that may have been developed, produced, created, designed,
                       modified, improved, enhanced or revised, including, without
                       limitation, any trademarks, service marks, trade dress, copyrights,
                       patents and/or trade secrets;

                               (iv)    violations of any applicable foreign, federal, state or
                       local law currently in effect relating to pollution, the protection of the
                       environment or natural resources; and

                              (v)       violations of any other federal, state or local law to the
                       extent arising prior to the Closing Date, including, but not limited to,
                       the Age Discrimination in Employment Act, 29 U.S.C. Section 621 et
                       seq., as amended, Title VII of the Civil Rights Act of 1964, as
                                              17
AFDOCS/21474434.2

12129348v6
  Case 19-43756     Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                             Document      Page 18 of 193


                       amended in 1991, the Civil Rights Act of 1866, as amended (42 U.S.C.
                       Section 1981), the Civil Rights Act of 1991, as amended (42 U.S.C.
                       Section 1981a), the Americans with Disabilities Act, as amended, the
                       Employee Retirement Income Security Act, as amended, the
                       Consolidated Omnibus Budget Reconciliation Act of 1985, as
                       amended, the Worker Adjustment and Retraining Notification Act of
                       1988, the Family and Medical Leave Act, as amended, the Uniformed
                       Services Employment and Reemployment Rights Act, the Genetic
                       Information Nondiscrimination Act, the Fair Labor Standards Act, the
                       Equal Pay Act, the National Labor Relations Act, the Fair Credit
                       Reporting Act, the Immigration Reform Control Act, the Occupational
                       Safety and Health Act, the Sarbanes-Oxley Act, and the Employee
                       Polygraph Protection Act.

                               (c)       All Employee Benefit Plan liabilities and obligations,
                       including, without limitation, (i) for continuation coverage under any
                       Employee Benefit Plan pursuant to the requirements of Section 4980B
                       of the Code and COBRA, and (ii) all liabilities and obligations of
                       Sellers relating to employees, former employees, persons laid-off or on
                       inactive status, or their respective dependents, heirs or assigns, who
                       have received, who are receiving as of the Closing Date, or who are or
                       could become eligible to receive any short-term or long-term disability
                       benefits or any other benefits of any kind arising out of or related in
                       any way to the employment of persons by Sellers.

                               (d)     Any liabilities and obligations that relate solely to
                       Sellers’ Corporate Level operations and employees;

                               (e)      Any liability for Taxes, including but not limited to
                       income, franchise, sales, or similar, arising out of or resulting from
                       Sellers’ operations prior to the Closing Date;

                              (f)      Except as otherwise provided for herein, any liability
                       and obligation that arises out of Seller’s operations prior to the Closing
                       Date;

                                (g)     Except as set forth in Section 1.3(d) to the APA, all
                       liabilities and obligations related to any wages, bonuses or other
                       compensation or benefits, including without limitation, vacation days,
                       sick days or other paid time-off, that is earned or accrued by, or with
                       respect to, employees, officers, directors or contractors of Sellers prior
                       to the Closing; and

                               (h)    All liabilities and obligations under the Worker
                       Adjustment and Retraining Notification Act of 1988, or similar state or
                       local law regarding employee terminations, if any, arising out of or

                                             18
AFDOCS/21474434.2

12129348v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document      Page 19 of 193


                         resulting solely from layoffs or termination of employees by Seller.

                         See APA § 1.5.

Assumption/Assignment         (a)      Schedule 1.5(a) to the APA (the “Acquired Contract
of Contracts          List”) sets forth a list of all Contracts to which a Seller is a party and
                         which Buyer has designated to be included as an Acquired Contract,
                         together with estimated Cure Amounts for each Acquired Contract.
                         From and after the Execution Date until the date of the auction
                         contemplated by the Bidding Procedures, Sellers shall make such
                         additions, deletions, and amendment to Schedule 1.5(a) to the APA as
                         Buyer shall request in writing. Any such deleted Contract shall be
                         deemed to no longer be an Acquired Contract. Any such added
                         Contract shall be deemed an Acquired Contract. Only Contracts listed
                         on Schedule 1.5(a) to the APA shall be designated as an Acquired
                         Contract or Acquired Asset and any Contract of Sellers not listed on
                         Schedule 1.5(a) to the APA shall be deemed “Rejected Contracts.”
                         For the avoidance of doubt, in the event that any Leased Real Property
                         is deemed a Rejected Contract, all assets of Sellers to the extent related
                         to such Leased Real Property shall become Excluded Assets.

                                 (b)     In connection with the assumption and assignment to
                         Buyer of any Acquired Contract that is executory pursuant to this
                         Section 1.5 of the APA, the cure amounts, if any (such amounts, the
                         “Cure Amounts”), necessary to cure all defaults, if any, and to pay all
                         actual or pecuniary losses that have resulted from such defaults under
                         the Acquired Contracts, shall be paid by Buyer at the Closing, as part
                         of the Total Consideration in Section 2.1 of the APA.

                                 (c)     Sellers shall use their respective commercially
                         reasonable efforts to obtain an order of the Bankruptcy Court to assign
                         the Acquired Contracts to Buyer (the “Assumption Approval”) on the
                         terms set forth in Section 1.5 of the APA. In the event Sellers are
                         unable to assign any such Acquired Contract to Buyer pursuant to an
                         order of the Bankruptcy Court, then the Parties shall use their
                         commercially reasonable efforts to obtain, and to cooperate in
                         obtaining, all Consents from Governmental Authorities and third
                         parties necessary to assume and assign such Acquired Contracts to
                         Buyer, including, in the case of Buyer, paying any applicable Cure
                         Amounts; provided, however, that Sellers’ obligations hereunder shall
                         only continue until the Chapter 11 Cases are closed or dismissed. See
                         APA § 1.5.




                                               19
AFDOCS/21474434.2

12129348v6
  Case 19-43756      Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                              Document      Page 20 of 193


Designation Rights              (a)      During the Designation Rights Period, Sellers shall
                        (A) not reject any Contract unless such Contract is expressly
                        designated by Buyer in writing as an Excluded Contract under Section
                        1.5 of the APA, Buyer fails to pay amounts owed with respect to such
                        Contract in accordance with subsection (b) of this Section 1.6 of the
                        APA (after having been afforded written notification and an
                        opportunity to cure such failure in accordance with this Agreement) or
                        unless otherwise agreed to in writing by Buyer and (B) hold all Permits
                        and other assets specified by Buyer in writing in abeyance pending
                        designation for assignment or exclusion by Buyer in accordance with
                        this Section 1.6 of the APA.

                                (b)      Any Contract not designated by Buyer in writing as
                        either an Assumed Contract on the Assumed Contract List, or an
                        Excluded Contract by express notice of the same, and any Permits and
                        other assets designated in writing by Buyer, in each case prior to
                        Closing, shall constitute a “Designation Rights Asset.” Buyer shall
                        have the right, by written notice to Sellers within the Designation
                        Rights Period, to specify that (A) any Designation Rights Asset that is
                        a Contract shall be held by the Sellers and not rejected pursuant to
                        Section 365 of the Bankruptcy Code for the duration of the
                        Designation Rights Period or earlier as provided in Section 1.6 of the
                        APA, and (B) any Designation Rights Asset that is not a Contract shall
                        be held by Sellers in abeyance during the Designation Rights Period
                        pending designation for assignment or exclusion by Buyer in
                        accordance with Section 1.6 of the APA. With respect to any
                        Designation Rights Asset, (i) Buyer shall be solely responsible for and
                        directly pay for all costs associated with the continuation, operation or
                        holding by Sellers of such Designation Rights Asset, for the period
                        from the Closing through the earlier of (A) the end of the Designation
                        Rights Period and (B) the date of Sellers’ receipt of written notice from
                        Buyer designating the assignment or exclusion of such Designation
                        Rights Asset, including but not limited to, the attorney fees and costs
                        arising from preparing, filling and arguing a motion to extend the time
                        period under Section 365(d)(4)(B) of the Bankruptcy Code, provided
                        that Sellers’ reimbursable attorney fees and costs under this section
                        shall not exceed $20,000, (ii) for the avoidance of doubt, all
                        consideration received by Sellers in respect of, and other benefits
                        deriving from, such Designation Rights Asset (including Designation
                        Rights Assets sold or assigned to third parties in accordance with
                        clause (c) below) shall be promptly delivered to Buyer, (iii) if such
                        Designation Rights Asset is a Real Property Lease and if Buyer is
                        granted access to and uses such property prior to designating such Real
                        Property Lease as an Assumed Contract, Buyer shall purchase
                        insurance (including liability and casualty policies) covering such real
                        property consistent with Buyer’s past practices and shall name Sellers

                                             20
AFDOCS/21474434.2

12129348v6
  Case 19-43756     Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                             Document      Page 21 of 193


                       as an additional party under such policies, and (iv) the foregoing shall
                       not affect the validity of the transfer to Buyer of any other Acquired
                       Asset whether or not related to such Designation Rights Asset. For the
                       avoidance of doubt, Buyer shall retain the right to use all furniture,
                       equipment, supplies and Inventory at any restaurant that is a
                       Designation Rights Asset, and to receive one hundred percent (100%)
                       of the proceeds from the sale or use of such furniture, equipment,
                       supplies and Inventory, in each case during the Designation Rights
                       Period. In the event that the costs associated with any Designation
                       Rights Asset exceed the designation rights budget (a “Designation
                       Cost Overage”), Buyer shall not be liable for such Designation Cost
                       Overage, other than as a result of damage or destruction of any Real
                       Property Lease or as a result of the Buyer’s gross negligence or willful
                       misconduct.

                               (c)       As to each Designation Rights Asset, as soon as
                       practical after receiving further written notice(s) (each, a “Designation
                       Notice”) from Buyer during the Designation Rights Period requesting
                       assumption, assignment and sale of any Designation Rights Asset to
                       Buyer or a third party, Sellers shall, subject to Buyer or such third
                       party demonstrating adequate assurance of future performance
                       thereunder and Buyer or such third party paying all Cure Amounts to
                       the extent required by Section 365 of the Bankruptcy Code, take all
                       actions required by the Sale Order or otherwise that are reasonably
                       necessary to seek to assume, assign and sell to Buyer or such third
                       party the applicable Designation Rights Asset pursuant to Section 363
                       of the Bankruptcy Code and, if such Designation Rights Asset is a
                       Contract, Section 365 of the Bankruptcy Code.

                               (d)      Following the earlier of (A) the end of the Designation
                       Rights Period and (B) the date of Sellers’ receipt of written notice from
                       Buyer designating the exclusion of a Designation Rights Asset, a
                       Designation Rights Asset shall be deemed to be an Excluded Asset for
                       all purposes under this Agreement except with respect to Buyer’s
                       obligations to pay all amounts associated with such Designation Rights
                       Asset as expressly required by Section 1.6(b) of the APA.

                             (e)       Sellers and Buyer agree and acknowledge that the
                       covenants set forth in Section 1.6 of the APA shall survive the Closing.

                              (f)      Notwithstanding anything in this Agreement to the
                       contrary, on the date any Designation Rights Asset is assumed,
                       assigned and sold to Buyer or its designee pursuant to Section 1.6 of
                       the APA, such Designation Rights Asset shall be deemed an Acquired
                       Asset for all purposes under this Agreement and no further
                       consideration (except for the applicable Cure Amount with respect to
                       Designation Rights Assets that are Contracts) shall be required to be
                                            21
AFDOCS/21474434.2

12129348v6
  Case 19-43756     Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                             Document      Page 22 of 193


                       paid for any Designation Rights Asset that is assumed, assigned and
                       sold to Buyer or its designee.

                               (g)     Sellers shall use reasonable best efforts to extend the
                       deadline for assumption or rejection of any Designation Rights Asset
                       that is a Real Property Lease for the maximum permitted period of
                       time under Section 365 of the Bankruptcy Code.

                               (h)      If the Parties hereto intend for any Assumed Contracts
                       or other assets relating to a specific restaurant that is a Designation
                       Rights Asset to be transferred to Buyer at Closing (and all conditions
                       specified in Article VI have been met with respect to such assets) but
                       Buyer has not obtained Liquor License approvals necessary to sell
                       alcohol at such restaurant and applicable Law prohibits the operation
                       of such restaurant (including the sale of alcohol at such restaurant)
                       pursuant to the terms of a Management Agreement to be entered into
                       in form reasonably satisfactory to Buyer and Sellers, then any
                       Assumed Contracts or other assets associated with such restaurant
                       shall be deemed to be Designation Rights Assets as of the Closing for
                       all purposes and in all respects. Buyer shall notify Sellers of all
                       Assumed Contracts and other assets that Buyer believes may be
                       subject to Section 1.6(h) of the APA prior to the Closing Date;
                       provided, that all Assumed Contracts and other assets associated with
                       such restaurant shall not be deemed to be Designation Rights Assets at
                       Closing if the Liquor License approvals for the applicable restaurant
                       are obtained by Buyer prior to or at Closing, and Sellers shall provide
                       Buyer with a revised designation rights budget reflecting the foregoing
                       one (1) day prior to the Closing Date. Notwithstanding anything to the
                       contrary herein, with respect only to Assumed Contracts or other assets
                       deemed to be Designation Rights Assets at Closing pursuant to Section
                       1.6(h) of the APA, Buyer shall have the option to extend the
                       Designation Rights Period for an additional thirty (30) days upon
                       written notice to Sellers no later than ten (10) days prior to the date on
                       which the Designation Rights Period would otherwise end. See APA §
                       1.6.




                                             22
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document      Page 23 of 193


Representations           The parties have each made representations and warranties that are
                          customary in connection with a transaction of this size and nature.
                          Except for representations and warranties contained in the APA, the
                          Acquired Assets are conveyed “AS IS,” “WHERE IS” and “WITH
                          ALL FAULTS” and that all warranties of merchantability or fitness for
                          a particular purpose are disclaimed. See APA §§ 4.1-4.3.

Covenants                 Sellers have made certain covenants to the Buyer relating to the
                          operation of the business, including covenants related to asset
                          preservation, maintenance of pay and benefit levels pending sale,
                          procurement of a sale order, director and officer insurance, business
                          records and certain notices. See APA § 5.1.

Alternative Transaction   Sellers may furnish information concerning Sellers, the Acquired
No-Shop Restriction       Assets and the Assumed Liabilities to any Person in connection with a
                          potential Alternative Transaction and negotiate, enter into and
                          consummate an Alternative Transaction; provided, however, Sellers
                          covenant that they shall not, and shall cause each of their directors,
                          managers, officers, stockholders, owners, Affiliates or other
                          representatives, directly or indirectly, either solicit, discuss or
                          negotiate with any third party any Competing Arrangement until such
                          time as the Bidding Procedures Motion has been approved and the
                          Bidding Procedures Order has been entered by the Bankruptcy Court.
                          See APA § 9.1.

Closing                   The consummation of the transactions contemplated by the APA (the
                          “Closing”) will take place on the fifth Business Day following the
                          satisfaction or waiver by the appropriate party of all the conditions
                          contained in Article VI or on such other date or at such other time as
                          may be mutually agreed to by the parties (the “Closing Date”) and will
                          be effective as of 12:01 a.m. on the Closing Date. See APA § 3.1.

Closing Conditions        Closing is subject to certain conditions, including (i) the continued
                          accuracy of representations and warranties; (ii) the performance by
                          Sellers in all material respects of their obligations under the APA; (iii)
                          entry of the Bid Procedures Order and Sale Order related to the sale of
                          the Acquired Assets; (iv) the absence of a material adverse change in
                          the Business; and (v) delivery of certain items and certificates
                          contemplated under Section 3.2 and 6.2(a)-(c) of the APA. See APA §
                          6.2.

Transition Services       If deemed necessary by Buyer, the Sellers and the Buyer may enter
                          into a “Transition Services Agreement” in connection with the
                          Closing, in form acceptable to each of the parties, requiring Sellers to
                          provide certain services requested by Buyer during a transition period
                          in exchange for Buyer’s direct payment of costs associated therewith
                          (or the reimbursement by Buyer of Seller’s direct costs associated
                                               23
AFDOCS/21474434.2

12129348v6
  Case 19-43756         Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                  Document      Page 24 of 193


                            therewith) and ensuring that all administrative expenses of Sellers
                            created by virtue of providing such transition services are paid. See
                            APA § 3.2.

Break-Up Fee                $225,000.

Expenses                    $100,000 Expense Reimbursement as provided in Section 5.4(b) of the
                            APA.

Termination                 The APA lists customary termination provisions, including the right of
                            Buyer to terminate if the Closing has not occurred on or prior to
                            Outside Date, defined as the date that is 120 days following the
                            Execution Date of the APA (December 16, 2019). Buyer may also
                            terminate if the Bankruptcy Court dismisses Sellers’ Chapter 11 cases
                            or converts the Chapter 11 cases to cases under Chapter 7 of the
                            Bankruptcy Code; if the Bankruptcy Court confirms a Chapter 11 plan
                            in Sellers’ Chapter 11 cases; or if the Bankruptcy Court appoints a
                            Chapter 11 trustee or an examiner with expanded powers. The Buyer
                            also has a right to terminate (i) if any of the Sellers files (a) any motion
                            with the Bankruptcy Court seeking an order approving, or (b) any plan
                            involving, any Alternate Transaction; or (ii) if Sellers enter into a
                            definitive agreement with a third party for an Alternate Transaction.
                            Finally, the APA will automatically terminate upon (i) the
                            consummation of an Alternative Transaction or (ii) the issuance of a
                            final and non-appealable order, decree, or ruling by a Governmental
                            Authority to permanently restrain, enjoin or otherwise prohibit the
                            Closing. Termination of the APA may, under certain circumstances,
                            entitle the Buyer to a Break-Up Fee and Expense Reimbursement. See
                            APA § 7.1(a)-(g).



                      BREAK-UP FEE AND EXPENSE REIMBURSEMENT

        45.         As noted above, Section 5.4(b) of the APA provides a Break-Up Fee of

$225,000. The Break-Up Fee is payable to the Proposed Purchaser if the Debtor sells the

Acquired Assets to a different party or if the APA is terminated in accordance with APA Section

7.1(f) or 7.1(g).

        46.         The APA also provides for an Expense Reimbursement of $100,000 to

compensate the Seller for out-of-pocket expenses incurred in negotiating the APA appearing and

participating in the Bankruptcy Case, and participating in the Auction.
                                                24
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                 Document      Page 25 of 193


        47.     The Breakup Fee and Expense Reimbursement are to be treated as

administrative expense claims in the Bankruptcy Cases, shall be paid to Buyer within three (3)

Business Days following the closing of such sale to the third party, and shall be paid to Buyer

after the payment in full to the DIP Lender but prior to the payment of the proceeds of such sale

to any other third party asserting a Lien on the Acquired Assets.

        48.     The Debtors believe that the amount of the Break-Up Fee and Expense

Reimbursement and the conditions under which they are payable to the Proposed Purchaser are

reasonable under the circumstances. The Break-Up Fee is approximately 3.0% of the stated

Purchase Price. Additional monetary value is also provided through the contemplated assumed

liabilities, assumption of contracts and associated cure costs, continued operation of the

businesses and attendant preservation of relationships with vendors, suppliers, utility providers,

product marketers, employees and other business partners.

        49.     The Break-Up Fee and Expense Reimbursement are necessary to ensure that the

Proposed Purchaser will continue to pursue its proposed acquisition of the Acquired Assets.

Such continued participation allows for the maximization of value of the Debtors’ estate by,

among other things, establishing a bid standard and minimum bid for other bids and attracting

additional bidders.

        50.     The amounts of the Break-Up Fee and Expense Reimbursement are also

commensurate with the substantial efforts that have been and will be expended by the Proposed

Purchaser, the size of the transaction, and benefits to the Debtors’ estate.       The Proposed

Purchaser conducted extensive due diligence and expended substantial resources in connection

with the proposed transaction. The protections and covenants contained in the APA for the

benefit of the Proposed Purchaser, as the stalking-horse for the contemplated public sale process,


                                                25
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                 Document      Page 26 of 193


reflect the amount of time and money that the Proposed Purchaser has invested in making its bid

and are commensurate with the benefits conferred upon the estates as a result of the bid.

                                  NO-SHOP REQUIREMENT

        51.     Another bid protection afforded the Proposed Purchaser in order to encourage an

initial bid and to provide assurance to the Proposed Purchaser that its bid will not be unfairly

utilized outside an orderly auction process is the APA’s inclusion of a limited No-Shop clause as

set forth in APA Section 9.1.

        52.     The No-Shop clause temporarily precludes active solicitation of and continued

participation in discussions related to an Alternative Transaction. The Debtors believe the No-

Shop clause is reasonable because: (a) it terminates upon entry of the Bid Procedures Order; (b)

the APA itself was the product of a robust and comprehensive pre-bankruptcy marketing and

solicitation process undertaken by the Debtors’ and their consultants with a number of interested

parties, many of whom have already had access to the extensive due diligence materials that

populate the Debtors’ data room. Prospective bidders at the contemplated auction will not be

prejudiced by this temporary cessation of active solicitation efforts.

                                PROPOSED BID PROCEDURES

        53.     To maximize the value of the Debtors’ assets, the Debtors seek authority to

conduct the Auction for the Debtors’ restaurant operations and related personal property and

assets, including the Debtors’ unexpired real property leases, executory contracts. As noted

above, the proposed Bid Procedures, which have been agreed upon by the Debtors, the Proposed

Purchaser, and the Debtors’ pre-petition and post-petition lenders, are attached to this Motion as

Exhibit B.

        54.     The proposed Bid Procedures are typical for transactions of this nature and are


                                                 26
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77       Filed 12/30/19 Entered 01/02/20 08:40:39         Desc Main
                                   Document      Page 27 of 193


designed to ensure a fair and competitive process designed to ensure maximum recovery. The

Debtors have determined, in the exercise of sound business judgment, that the sale assets to the

highest bidder at the Auction is appropriate and in the best interests of the Debtors’ estates and

creditors. The sale of the assets at the Auction will afford the Debtors’ estates an opportunity to

attempt to capture the substantial going concern value of the Debtors’ business operations and

maximize recoveries for all constituents.

        55.     The Bid Procedures are summarized below. Capitalized terms are as defined in

the Bid Procedures.

        56.     The receipt, evaluation and approval of bids shall be conducted under the

supervision of a committee consisting of one representative from each of the following interested

parties: (a) the Debtors; (b) the Debtors’ investment bankers Duff & Phelps Securities, LLC; (c)

Citizens Bank, N.A. (“Citizens”); (d) JMB Capital Partners Lending, LLC (“JMB”); and (e) the

Official Committee of Unsecured Creditors (“UCC”), assuming one shall have been appointed

(together the “Consultation Committee”).

        57.     Any person that wishes to conduct due diligence and participate in the Bidding

Process must first deliver to the Debtors (with copies to other members of the Consultation

Committee) all of the following:

                a.      An executed confidentiality agreement in form and substance to be
        provided by the Debtors on behalf of the Consultation Committee, and which
        confidentiality agreement is at least as restrictive in all material respects as the
        confidentiality agreement entered into between the Debtors and the Proposed Purchaser.

                 b.    The most current audited (if in existence) and latest unaudited financial
        statements, and/or such other form of financial disclosure or evidence of the ability to
        consummate the Sale Transaction (the “Financials”) of the Potential Bidder or, if the
        Potential Bidder has been formed specifically to enter into a sale transaction, the same
        information from the Potential Bidder’s equity holder(s).

                c.    Such other and/or additional information as the Debtors, in their

                                                27
AFDOCS/21474434.2

12129348v6
  Case 19-43756         Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                  Document      Page 28 of 193


        discretion, deem necessary or desirable to assist in determining whether the Potential
        Bidder has the financial wherewithal to perform a contemplated sale transaction.

A “Potential Bidder” is a person that delivers the documents described in subparagraphs a.-c.

above and that the Consultation Committee determines is reasonably likely (based on the

information set forth in the Financials, experience, and other information the Consultation

Committee deems relevant) to submit a bona fide offer and to be able to consummate the Sale

Transaction.

        58.       The Debtors intend to afford each Potential Bidder the time and opportunity to

conduct due diligence up to the time of the Bid Deadline (as defined in the Bid Procedures). The

Debtors shall furnish Potential Bidders with access to all due diligence information provided to

the Proposed Purchaser and any other Potential Bidder.

        59.       As set forth in the Bid Procedures, the deadline for a Potential Bidder to submit

bids shall be February 6, 2020 at 5:00 p.m. (prevailing Central Daylight Time). Among other

things, to be a “Qualified Bid,” the bid must include the following:

       An executed copy of a purchase agreement and any ancillary agreements pursuant to
        which the Potential Bidder proposes to acquire the Assets or, alternatively, a subset of the
        Assets consisting of either the Cadillac Ranch Assets or the Granite City Assets.

       The purchase agreement shall be derived from the form approved by the Consultation
        Committee that formed the baseline for the stalking horse bid, modified to incorporate the
        Potential Bidder’s offer, and shall include a commitment to close by a date no later than
        thirty (30) days following the approval of the sale by the Bankruptcy Court.

       A written acknowledgement by the Potential Bidder that it agrees to all of the terms for
        sale set forth in these Bid Procedures.

       A Potential Bidder may bid on all of the Assets, or may submit a bid for the Cadillac
        Ranch Assets alone or the Granite City Assets alone, as follows.

              o All Asset Bids. With respect to a bid to acquire all of the Assets, a proposed
                purchase price, in cash, which is determined by the Consultation Committee (after
                consultation with their professionals and advisors) to be equal to or greater than
                the sum of (i) the purchase price set forth in the Stalking Horse APA, (ii) the

                                                 28
AFDOCS/21474434.2

12129348v6
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                 Document      Page 29 of 193


                Expense Reimbursement, (iii) the Break-Up Fee; and (iv) $100,000 (the sum of (i)
                through (iv) the “Initial Increment Amount”).

             o Cadillac Ranch Bids. With respect to a bid to acquire only the Cadillac Ranch
               Assets, a proposed purchase price, in cash.

             o Granite City Bids. With respect to a bid to acquire only the Granite City Assets,
               a proposed purchase price, in cash.

             o In the event the Consultation Committee determines that separate bids for the
               Cadillac Ranch Assets and Granite City Assets together represent the highest and
               best value, the Consultation Committee may select such bids over a competing
               all-Assets bid, in which event the Expense Reimbursement and Break-Up Fee are
               to be ratably assessed based on the purchase prices associated with the bids.

       A good faith deposit (the “Deposit”) equal to: (a)10% of the Initial Bid Increment
        Amount with respect to bids for all of the Assets; and (b) 10% of the proposed cash
        purchase price plus 50% of the Break-Up Fee and the Expense Reimbursement with
        respect to bids for only part of the Assets.

       Evidence or a statement indicating that the bidder has obtained due and appropriate
        authorization and approval from its Board of Directors (or comparable governing body)
        with respect to the submission and consummation of its bid and acceptance of the terms
        of sale in these Bid Procedures, or a representation that no such authorization or approval
        is required and that any and all consents required in connection with the submission and
        consummation of the bid have been obtained and that no other consents are required.

       Evidence of sufficient cash on hand or written evidence of a commitment for financing or
        other evidence of financial wherewithal and the ability to consummate a sale transaction
        satisfactory to the Consultation Committee, together with contact information for any
        financing sources.

       A redline comparison of the bidder’s proposed purchase agreement against the Stalking
        Horse Purchase Agreement.

       A preliminary list of the Debtors’ executory contracts and unexpired leases with respect
        to which the bidder seeks assignment from the Debtors.

       A written disclosure of the identity of each entity that will be bidding or otherwise
        participating in connection with such bid, and the complete terms of any such
        participation (including copies of any co-investor agreements, side letters and other
        similar documents).

       Such other information as may be reasonably requested by the Consultation Committee
        or the Debtors.

In addition to the foregoing, all bids must

                                                29
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document      Page 30 of 193


       be on terms that are not materially more burdensome or conditional than the terms of the
        Stalking Horse APA;

       not be conditioned on obtaining financing or the outcome of any due diligence by the
        bidder; and

       not call for payment to the bidder of a break-up fee, expense reimbursement or any other
        similar type of payment.

        60.     The Proposed Purchaser, which approved and consented to the Bid Procedures,

is a “Qualified Bidder” and the APA is deemed to be a “Qualified Bid.”

        61.     Citizens and JMB shall also be permitted to submit credit bids for the Assets

and, if any such credit bid is submitted, the submitting party shall be deemed a Qualified Bidder

and its bid shall be a Qualified Bid, provided that with respect to any credit bid submitted by

Citizens, Citizens must include in its bid either (i) provisions for the satisfaction of any secured

claims of JMB that are senior to the secured claim that forms the basis of the credit bid (a

“Senior Secured Claim”) or (ii) evidence that JMB has affirmatively consented to any other

treatment of its Senior Secured Claim.

        62.     If Qualified Bids (other than the bid of the Proposed Purchaser) are received by

the Bid Deadline, the Consultation Committee shall conduct an auction (the “Auction”)

commencing on February 13, 2020 at 9:00 a.m. (prevailing Central Time). The Consultation

Committee shall notify all Qualified Bidders of the time and place of the Auction. If no

Qualified Bids are received, no Auction will take place and the Debtors will request that the

Bankruptcy Court approve the sale to the Proposed Purchaser at the Sale Hearing.

        63.     Bidding at the Auction shall proceed as follows:

              Provided that the Consultation Committee shall have received separate, Qualified
               Bids (as determined by the Consultation Committee and its professionals) to
               purchase (i) only the Cadillac Ranch Assets, and (ii) only the Granite City Assets,
               then (iii) the Cadillac Ranch Assets shall be separately offered for sale first, with
               bidding to begin with the highest Qualified Bidder and to continue thereafter with

                                                30
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document      Page 31 of 193


               minimum bid increments of not less than $50,000, and then (iv) the Granite City
               Assets shall be separately offered for sale, with bidding to begin with the highest
               Qualified Bidder and to continue thereafter with minimum bid increments of not
               less than $50,000.

              After completion of the Granite City Assets portion of the Auction, or in the event
               that the Consultation Committee shall not have received separate, Qualified Bids
               (as determined by the Consultation Committee and its professionals) to purchase
               (i) only the Cadillac Ranch Assets, and (ii) only the Granite City Assets, the
               Assets shall be offered for sale as a package with bidding to begin with the
               highest Qualified Bidder and continue thereafter with minimum combined bid
               increments of not less than $50,000.

        64.     Upon conclusion of the bidding, the Auction shall be closed, and the

Consultation Committee, after consultation with professionals, shall immediately review each

Qualified Bid and identify the highest and best offer(s) for all-Assets, the Cadillac Ranch Assets

and the Granite City Assets and make a determination regarding which offer or combination of

offers will provide the greatest amount of net value to the Debtors and the bankruptcy estates,

and advise Qualified Bidders of such determinations.

        65.     A Qualified Bidder or Bidders whose bid or bids are determined by the

Consultation Committee to be highest or best for the Assets or, alternatively, for the Cadillac

Ranch Assets only or the Granite City Assets only, shall, with respect to such assets, be deemed

to be a “Successful Bidder.” The bidder or bidders whose bid or bids are determined by the

Consultation Committee to be the next highest or best with respect to any of the foregoing asset

classifications shall be designated “Back-Up Bidder(s)” and their bid or bids as “Back-Up

Bid(s).” Final Documents between the Debtors and any Successful Bidder(s) or Back-Up

Bidder(s) will be executed on the same day as the Auction.

        66.     In the event the Consultation Committee determines that separate bids for the

Cadillac Ranch Assets and Granite City Assets together represent the highest and best value, the

Consultation Committee may select such bids over a competing all-Assets bid, in which event

                                               31
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77       Filed 12/30/19 Entered 01/02/20 08:40:39         Desc Main
                                   Document      Page 32 of 193


the Expense Reimbursement and Break-Up Fee shall be ratably assessed against the purchase

prices associated with the bids.

        67.     If the final bid of the Proposed Purchaser does not succeed for the purchase of

the Assets as a whole or for the purchase individually of the Cadillac Ranch Assets and/or the

Granite City Assets, then the Break-Up Fee and the Expense Reimbursement shall be paid in

accordance with the APA and Bid Procedures Order.

        68.     Each bid submitted shall constitute an irrevocable offer and be binding upon the

prevailing bidder from the Successful Bidder and the Back-Up Bidder from the time the bid is

submitted until the entry of the Sale Approval Order. If the Successful Bid and Back-Up Bid are

approved, as the case may be, as to them until the earlier of two (2) business days after the sale

of the Assets has closed or, with respect to the Back-Up Bidder, thirty (30) days after the Sale

Approval Order is entered.

        69.     The Debtors will be deemed to have accepted a bid only when the bid has been

approved by the Bankruptcy Court at the Sale Hearing. The Debtors will seek approval of the

Successful Bid and the Back-Up Bid at the Sale Hearing.          If a Successful Bidder cannot

consummate, or refuses to consummate the sale because of such bidder or bidders’ breach or

failure, the Debtors will seek authorization to close with the Back-Up Bidder(s) based on the

Back-Up Bid(s) without further order of the Court.

        70.     The proposed Bid Procedures provide a fair and reasonable framework for

selling the Debtors’ assets and ensuring that the Debtors obtain the highest and best offer or

offers obtainable.




                                               32
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77      Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                  Document      Page 33 of 193


                    SALE OF THE ASSETS FREE AND CLEAR OF LIENS

        71.     The sale of the assets shall be on an “AS IS, WHERE IS” basis and without

representation or warranties of any kind, nature or description by Debtors or their agents, except

as provided in the APA or in an alternative purchase agreement accepted by the Debtors and

approved by the Bankruptcy Court in the Sale Order. All of the Debtor’s right, title and interest

in and to the Assets shall be sold free and clear of all liens and encumbrances, claims, interests to

the full extent available under Section 363 of the Bankruptcy Code, including, without limitation,

the interests of any secured creditor, unsecured creditor, equity interest holder or any other

Person holding an interest in said assets with such interest to attach to the net proceeds of the

sale.

        72.     Section 363(f)(2) of the Bankruptcy Code authorizes a debtor in possession,

inter alia, to sell property “free and clear of any interest in such property of an entity other than

the estate” if “such entity consents[.]” 11 U.S.C. § 363(f)(2). To the extent the Debtors’

prepetition lenders assert liens in any of the assets to be sold, the Debtors believe that they will

obtain the consent of such parties to the sale of such assets free and clear of all liens, claims and

encumbrances as such liens will attach to the proceeds of any transaction. In that regard, the

Debtor believes it has the consent of JMB and Citizens Bank to the relief requested in this

Motion and that no other consent is necessary.

        73.     Accordingly, the Debtors respectfully request that the order approving the sale

of the Assets provide that such sale is free and clear of all liens, claims and encumbrances in

accordance with Section 363(f).




                                                 33
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document      Page 34 of 193


             ASSUMPTION AND ASSIGNMENT OF LEASES AND CONTRACTS

        74.     Pursuant to Section 541 of the Bankruptcy Code, the Acquired Contracts and the

Leased Real Property (as defined in the APA) constitute property of the Debtors’ estates that

may be sold free and clear of liens in a Section 363 sale.

        75.     Section 365(f) of the Bankruptcy Code authorizes a trustee or debtor in

possession to assume and assign executory contracts and unexpired leases of real property.

Section 365(f) provides in relevant part as follows:

                (f)(1) Notwithstanding a provision in an executory contract or unexpired lease
        of the debtor, or in applicable law, that prohibits, restricts, or conditions the assignment
        of such contract or lease, the trustee may assign such contract or lease under paragraph
        (2) of this subsection.

               (2) The trustee may assign an executor contract or unexpired lease of the debtor
        only if—

                      (A) the trustee assumes such contract or lease in accordance with the
               provisions of this section; and

                      (B) adequate assurance of future performance by the assignee of such
               contract or lease is provided, whether or not there has been a default in such
               contract or lease.

11 U.S.C. § 365(f)(1)-(2).

        76.     In connection with the sale of their restaurant businesses, the Debtors propose to

sell, assume and assign the Acquired Contracts and certain Real Property Leases, subject to

certain Designation Rights afforded the Proposed Purchaser in Section 1.6 of the APA. During

the Designation Rights Period, which spans the 60-day period following Closing, the Proposed

Purchaser has the exclusive right to designate those contracts and leases which will ultimately be

assumed and assigned. Contracts and leases not designated as either an Assumed Contract or

Excluded Contract are classified as a Designation Rights Asset. During the Designation Rights

Period, the Buyer is obliged to cover the Debtors’ costs and expenses associated with operating

                                                34
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                 Document      Page 35 of 193


and holding a Designation Rights Asset. During the Designation Rights Period, the Buyer can

request that the Debtors assume, assign and sell any Designation Rights Asset to the Buyer or to

a third party, subject to payment of all Cure Amounts and provision of adequate assurance of

future performance. See APA § 1.6(a)-(h).

        77.     The contemplated assumption and assignment of the Acquired Contracts and

Real Property Leases complies in all respects with Section 365. Upon the assumption and

assignment of the Acquired Contracts and Real Property Leases, the Proposed purchaser (or the

Debtors) will promptly cure existing defaults. In addition, where required, the Debtor will

provide adequate assurance of future performance. The Debtors therefore respectfully request

authority to assume and assign or, alternatively, to reject executory contracts and unexpired

leases in accordance with the Designation Rights afforded to the Proposed Purchaser under

Section 1.6 of the APA.

                          NOTICE OF SALE AND SALE HEARING

        78.     Rule 2002(a) and (c), Rule 6004 and Rule 6006 of the Federal Rules of

Bankruptcy Procedure require the Debtors to notify their creditors and other parties in interest of

the proposed sale, including a disclosure of the time and place of the Auction, the terms and

conditions of the sale, contracts and leases to be assumed and assigned (with Cure Costs) and the

deadline for filing objections. The Debtors request that notice of this Motion and the relief

requested herein, in addition to the other forms of notice proposed to be furnished and as

described herein, be deemed to be adequate and sufficient. The Debtors believe that the notice

provided, and to be provided, is adequate and proper notice of the Bid Procedures, the proposed

sale of the Acquired Assets, and the intended assumption and assignment of the Acquired




                                                35
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                 Document      Page 36 of 193


Contracts and Real Property Leases, and satisfies the requirements of the Bankruptcy Code, the

Federal Rules of Bankruptcy Procedure, and Local Rule 6004-1.

         79.    On or about the date of this Motion, the Debtors served this Motion, together

with all Exhibits, upon (i) the entities identified in Local Rule 9013-3(a)(2), including, without

limitation, (a) the United States Trustee, (b) each entity claiming a lien or other interest in the

Debtors’ property, including counterparties to unexpired leases, (c) each entity that has filed a

request for notice or appearance under Federal Rule of Bankruptcy Procedure 2002(i) or 9010(b),

(ii) counsel for the Proposed Purchaser, (iii) each entity identified by Duff & Phelps as a

potential purchaser for the Assets, (iv) such other entities as requested by the Proposed

Purchaser; and (v) other entities to be identified in the certificate of service to be filed with the

Court.

         80.    The Debtors seek approval of notice of the Sale Notice in substantially the form

attached on Exhibit E. The Sale Notice will be mailed to each entity listed on the creditor

matrix maintained pursuant to Local Rule 1007-2, to the entities listed in Local Rule 9013-

3(a)(2), to counterparties to executory contracts and leases not served pursuant to paragraph 79

above, to each holder of equity (either directly or through the holder’s proxy and to each entity

identified by Duff & Phelps as a potential purchaser.

         81.    In conjunction with the conduct of the Auction, and to augment the efficacy of

the notice to be provided as set forth above, the Debtors will continue efforts to generate interest

in the Granite City and Cadillac Ranch Assets. Subject to and upon expiration of the No-Shop

restrictions identified above, the Debtors and Duff & Phelps will solicit parties who have

indicated or hereafter indicate an interest in purchasing the Acquired Assets.

         82.    The Debtor will also publish notice of this Motion, the Bid Procedures, and the


                                                 36
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document      Page 37 of 193


Sale Approval Hearing, the time and place of the Auction, and the deadlines for filing objections

in the Minneapolis Star-Tribune and the Wall Street Journal. The solicitation and notice of the

Auction will provide cost effective and sufficient publicity to apprise interested parties of the

Auction. The Debtor, subject to the No-Shop restrictions, will also afford all interested parties an

opportunity to conduct due diligence with respect to the assets.

        83.    The Debtors request that the Court hold the Sale Hearing to consider the relief

requested in the Sale Motion as it pertains to entry of the proposed Sale Order for February 18,

2020, with objections to the sale of the Acquired Assets to the Proposed Purchaser or the

Successful Bidder, or the Back-Up Bidder at the Auction (as the case may be) due to be filed

with the Court no later than 9:30 a.m. on February 18, 2020 and served in accordance with the

Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules. Such dates would

provide the Court with an opportunity to consider evidence introduced and legal arguments

presented at the Sale Hearing.

        84.     The Debtors believe that the notice described in the preceding paragraph

complies with Bankruptcy Rule 6004(a) and Local Rules 6004-1(e), 2002-1(b)(2) and 2002-4(a)

and should be approved by the Court.

              REQUEST FOR EXPEDITED RELIEF AND WAIVER OF STAY

        85.     The Debtors seek expedited hearing on the request for approval of the Bid

Procedures on notice that is less than the 21 days’ notice provided for pursuant to Federal Rule

of Bankruptcy Procedure 2002(a)(2) for a proposed use, sale, or lease of property of the estate..

The APA between the Debtors and the Proposed Purchaser includes a covenant that the Debtors

may not “directly or indirectly, either solicit, discuss or negotiate with any third party any

Competing Arrangement until such time as the Bid Procedures Motion has been approved and


                                                37
AFDOCS/21474434.2

12129348v6
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document      Page 38 of 193


the Bidding Procedures Order has been entered by the Bankruptcy Court.” Furthermore, the

hearing on the final sale cannot be pushed out further because (1) the APA allows the Proposed

Purchaser to terminate the transaction if it does not close by the Outside Date, defined as 120

days following the Execution Date of the APA and (2) the Debtors will need the sale proceeds to

pay off the DIP Loan before it matures on March 31, 2020. Expediting approval of the Bid

Procedures by just a week will significantly increase the amount of time during which the

Debtors are permitted to market the sale and solicit higher and better offers.

        86.      Additionally, the Debtors seek a waiver of any stay of the effectiveness of the

order approving the Sale. Bankruptcy Rules 6004(h) and 6006(d) provide, in substance, that an

order authorizing the sale of a debtor’s property or for the assumption or rejection of a lease or

contract is stayed for a period of 14 days following entry of the order unless the court orders

otherwise. The Debtors request that any order approving the relief requested herein be effective

immediately, by providing that the 14 day stay is inapplicable. The failure to consummate the

transactions expeditiously will have a significant adverse impact on the value to be realized upon

disposition of the assets.

                                         CONCLUSION

        87.      Pursuant to Local Rule 9013-2(a), this Motion is accompanied by a

memorandum of law, proposed orders, and proof of service.

        88.      Pursuant to Local Rule 9013-2(c), the Debtors give notice that they may, if

necessary, call one or more of the following individuals to testify about the factual matters raised

in and relevant to this Motion: Richard H. Lynch, Chief Executive Officer of the Debtors, whose

business address is 3600 American Boulevard West, Suite 400, Bloomington, Minnesota 55431;

Brian Cullen, Managing Director for Duff & Phelps, 10100 Santa Monica Boulevard Suite 1100,


                                                38
AFDOCS/21474434.2

12129348v6
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                  Document      Page 39 of 193


Los Angeles, California 90067. Other representatives of the Debtors or Duff & Phelps may also

be called.

        WHEREFORE, the Debtors respectfully request that the Court grant the Motion and

enter Orders substantially in the forms attached hereto:

        A.     Authorizing, subject to final hearing, the Debtors to sell substantially all of their

assets to the Proposed Purchaser, or to another bidder or bidders submitting the Successful Bid(s)

or the Back-Up Bid(s), free and clear of all liens, claims, interests and encumbrances, which

liens, claims, interests and encumbrances will attach to the net proceeds from the sale ultimately

attributable to the property against or in which such liens, claims, interests and encumbrances are

asserted, all with the same validity, dignity, priority, effect and to the same extent as existed prior

to the Sale and, in all cases, subject to JMB’s rights as postpetition lender to be paid out of the

proceeds as provided in the DIP Loan Agreement;

        B.     Authorizing the Debtors to assume and assign or reject executory contracts and

leases as contemplated under, and subject to the Designation Rights afforded, under the APA,

free and clear of all liens, claims, encumbrances and interests, all with the same validity, dignity,

priority, effect and to the same extent as existed prior to the Sale and, in all cases, subject to

JMB’s rights as postpetition lender to be paid out of the proceeds as provided in the DIP Loan

Agreement;

        C.     Approving the No-Shop restrictions;

        D.     Approving the Break-Up Fee and Expense Reimbursement;

        E.     Approving the Bid Procedures;

        E.     Approving the form and manner of the Sale Notice and the procedures for

assumption and assignment of executory contracts and unexpired leases;


                                                  39
AFDOCS/21474434.2

12129348v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                 Document      Page 40 of 193


        F.     Waiving the requirements of Bankruptcy Rules 6004(g) and 6006(d);

        G.     Scheduling a final hearing, the Sale Hearing for February 18, 2020 at 1:30 p.m.

(prevailing Central Time) or as soon thereafter as counsel and interested parties may be heard, at

which time the sale and assignment to the Proposed Purchaser or to the Successful Bidder of the

Back-Up Bidder may be approved and at which time the procedures for assumption and

assignment or rejection of executory contract and unexpired leases may be approved along with

procedures for payment of Cure Amounts and adequate assurance of future performance; and

        H.     Granting such other and further relief as is just and proper.




                                                40
AFDOCS/21474434.2

12129348v6
  Case 19-43756     Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                               Document      Page 41 of 193


                                                BRIGGS AND MORGAN, P.A.

                                                   /e/ James M. Jorissen
    Dated: December 30, 2019                    By: _________________________
                                                James M. Jorissen, #262833
                                                Karl J. Johnson, #391211
                                                2200 IDS Center
                                                80 South Eighth Street
                                                Minneapolis, MN 55402
                                                Telephone: 612-977-8400
                                                Facsimile: 612-977-8650
                                                jjorissen@briggs.com
                                                kjohnson@briggs.com

                                                PROPOSED COUNSEL FOR THE
                                                DEBTORS




                                           41
AFDOCS/21474434.2

12129348v6
Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                         Document      Page 42 of 193
Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                         Document      Page 43 of 193




                     EXHIBIT A
  Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39 Desc Main
                           Document      Page 44 of 193
                                                                 Execution Version




                       ASSET PURCHASE AGREEMENT


                                     among

                      KRG GRANITE ACQUISITION, LLC

                                   as “Buyer,”

                                       and

                   GRANITE CITY FOOD & BREWERY LTD.

                                       and

                  THOSE PERSONS LISTED ON SCHEDULE A

                                   as “Sellers”




12226612v6
  Case 19-43756            Doc 77          Filed 12/30/19 Entered 01/02/20 08:40:39                                     Desc Main
                                           Document      Page 45 of 193


                                               TABLE OF CONTENTS

ARTICLE I.            PURCHASE AND SALE OF THE ACQUIRED ASSETS ...........................1
   Section 1.1         Transfer of Acquired Assets..............................................................................1
   Section 1.2         Excluded Assets. ...............................................................................................4
   Section 1.3         Assumption of Liabilities. .................................................................................5
   Section 1.4         Excluded Liabilities. .........................................................................................6
   Section 1.5         Assumption and Assignment of Contracts. .......................................................8
   Section 1.6         Designation Rights. ...........................................................................................8
ARTICLE II.           CONSIDERATION ........................................................................................11
   Section 2.1         Purchase Price. ................................................................................................11
   Section 2.2         Deposit. ...........................................................................................................11
   Section 2.3         Purchase Price Adjustment. ............................................................................11
   Section 2.4         Closing Payments ............................................................................................13
   Section 2.5         Payment of Price Adjustment Costs. ...............................................................13
   Section 2.6         Transaction Taxes. ..........................................................................................13
   Section 2.7         Purchase Price Allocation. ..............................................................................13
ARTICLE III. CLOSING AND DELIVERIES .....................................................................13
   Section 3.1         Closing. ...........................................................................................................13
   Section 3.2         Sellers’ Deliveries. ..........................................................................................14
   Section 3.3         Buyer’s Deliveries. ..........................................................................................15
ARTICLE IV.           REPRESENTATIONS AND WARRANTIES .............................................15
   Section 4.1         Representations and Warranties of Each Seller. .............................................15
   Section 4.2         Representations and Warranties of Buyer. ......................................................22
   Section 4.3         Warranties Are Exclusive. ..............................................................................23
ARTICLE V.            COVENANTS AND OTHER AGREEMENTS ...........................................23
   Section 5.1         Covenants of Sellers. .......................................................................................24
   Section 5.2         Name Change. .................................................................................................27
   Section 5.3         Covenants of Buyer. ........................................................................................27
   Section 5.4         Other Covenants. .............................................................................................28
ARTICLE VI.           CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES .......31
   Section 6.1         Conditions Precedent to the Performance by Sellers. .....................................31
   Section 6.2         Conditions Precedent to the Performance by Buyer. ......................................31
ARTICLE VII. TERMINATION .............................................................................................32
   Section 7.1         Conditions of Termination. .............................................................................32
   Section 7.2         Effect of Termination; Remedies. ...................................................................33
   Section 7.3         Exclusive Remedy; Waiver. ............................................................................34
ARTICLE VIII. SURVIVAL AND INDEMNIFICATION .....................................................34
   Section 8.1         Survival; Indemnification................................................................................34



12226612v6
   Case 19-43756                Doc 77          Filed 12/30/19 Entered 01/02/20 08:40:39                                     Desc Main
                                                Document      Page 46 of 193


ARTICLE IX.               MISCELLANEOUS........................................................................................35
    Section 9.1             Alternative Transaction. ..................................................................................35
    Section 9.2             Further Assurances. .........................................................................................35
    Section 9.3             Successors and Assigns. ..................................................................................35
    Section 9.4             Governing Law; Jurisdiction. ..........................................................................35
    Section 9.5             Expenses. .........................................................................................................35
    Section 9.6             Broker’s and Finder’s Fees. ............................................................................35
    Section 9.7             Severability. ....................................................................................................36
    Section 9.8             Notices.............................................................................................................36
    Section 9.9             Amendments; Waivers. ...................................................................................37
    Section 9.10            Public Announcements....................................................................................37
    Section 9.11            Entire Agreement. ...........................................................................................38
    Section 9.12            No Third Party Beneficiaries. .........................................................................38
    Section 9.13            Headings. .........................................................................................................38
    Section 9.14            Counterparts; Delivery. ...................................................................................38
    Section 9.15            Construction. ...................................................................................................38
    Section 9.16            Bulk Sales........................................................................................................38
ARTICLE X.                DEFINITIONS ................................................................................................38
                                                               EXHIBITS

Exhibit A ................................................................................................................... Bid Procedures



                                                             SCHEDULES

Schedule A ............................................................................................................................. Sellers

Schedule 1.1(a) ............................................................................... Acquired Leased Real Property

Schedule 1.1(g) ........................................................................................... Acquired Contracts List

Schedule 1.2 ........................................................................................................... Excluded Assets

Schedule 1.5(a) .......................................................................................... Acquired Contracts List

Schedule 4.1(j) ........................................................................................... Employee Benefit Plans

Schedule 4.1(k) ....................................................................................................... Liquor Licenses

Schedule 4.1(l) ................................................................................................. Intellectual Property

Schedule 4.1(l)(i) ............................................ Intellectual Property Infringement by Third-Parties

Schedule 4.1(l)(ii) ..................................................... Intellectual Property Infringement by Sellers

Schedule 4.1(m) ...........................................................................................Environmental Matters


12226612v6
   Case 19-43756               Doc 77          Filed 12/30/19 Entered 01/02/20 08:40:39                                 Desc Main
                                               Document      Page 47 of 193


Schedule 4.1(n) .................................................................................................................. Malware

Schedule 4.1(o) ................................................................................................................. Contracts

Schedule 4.1(p) ...................................................................................................................... Leases

Schedule 4.1(r) ................................................................................................................. Financials




12226612v6
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                  Document      Page 48 of 193


                               ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of December 16,
2019 (the “Execution Date”), is made by and among those persons listed on Schedule A attached
to this Agreement (each individually, “Seller”, and collectively, “Sellers”), and KRG Granite
Acquisition, LLC, a Nevada limited liability company (“Buyer”). Unless otherwise set forth in
this Agreement, capitalized terms used in this Agreement are defined or cross-referenced in Article
X.

                                             RECITALS

      WHEREAS, Sellers own and operate a portfolio of two restaurant brands, Granite City
Food & Brewery and Cadillac Ranch (the “Business”);

       WHEREAS, on December 16, 2019 (the “Petition Date”), Sellers anticipate commencing
voluntary cases under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Minnesota
(the “Bankruptcy Court”);

      WHEREAS, this Agreement will constitute an APA (as such term is defined in the Bid
Procedures);

        WHEREAS, Buyer desires to purchase the Acquired Assets and assume the Assumed
Liabilities from Sellers, and Sellers desire to sell, assign, transfer and deliver to Buyer the Acquired
Assets together with the Assumed Liabilities, all in the manner and subject to the terms and
conditions set forth in this Agreement;

        WHEREAS, the transactions contemplated by this Agreement (the “Transactions”) will
be consummated pursuant to a Sale Order in accordance with Sections 105, 363, 365, 1146 and all
other applicable provisions of the Bankruptcy Code and the Transactions and this Agreement are
subject to the approval of the Bankruptcy Court;

        WHEREAS, pursuant to the Bidding Procedures Order, Sellers shall conduct an Auction
to determine the highest and otherwise best offer for the Acquired Assets; and

       WHEREAS, the Transactions are subject to the approval of the Bankruptcy Court and will
be consummated only pursuant to the Sale Order to be entered by the Bankruptcy Court.

       NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements contained in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are acknowledged, Sellers
and Buyer agree as follows:

             ARTICLE I.      PURCHASE AND SALE OF THE ACQUIRED ASSETS

       Section 1.1 Transfer of Acquired Assets. At the Closing, and upon the terms and
conditions set forth in this Agreement and pursuant to sections 105, 363 and 365 of the Bankruptcy
Code, each Seller will sell, assign, transfer and deliver to Buyer, and Buyer will purchase from


12226612v6
  Case 19-43756       Doc 77      Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                  Document      Page 49 of 193




each Seller, all of such Seller’s right, title and interest in, to and under the following properties,
assets and rights free and clean of all Liens (other than Permitted Liens and Assumed Liabilities)
(collectively the “Acquired Assets”):

       (a)    All real property: (i) owned by any Seller, including but not limited to Seller’s
              facility in Ellsworth, IA; or (ii) leased to any Seller pursuant to the Real Property
              Leases listed on Schedule 1.1(a), to which such Seller is a party, including all
              Leasehold Improvements thereon (collectively, the “Leased Real Property”);

       (b)    All cash, cash equivalents and similar cash items at each Leased Real Property
              location on the Closing Date in cash registers, safes, strongboxes and lock boxes
              consistent with past practice;

       (c)    All Inventory (other than alcoholic beverage inventories in jurisdictions where the
              Law does not permit Buyer to take title to such inventories until it obtains the
              requisite Liquor License approvals from the relevant Governmental Authority;
              provided, however, Sellers shall transfer, assign, convey and deliver to Buyer such
              alcoholic beverage inventories in each instance upon issuance of the relevant Liquor
              License approval or other authorization from the relevant Governmental Authority
              (whichever occurs first));

       (d)    All tangible personal property, including machinery, equipment, furniture, fixtures,
              office equipment, computer hardware, computers, computer equipment, tools,
              information technology infrastructure, supplies, office supplies, and other tangible
              personal property of any kind owned by Sellers, and all warranties and licenses of
              Sellers thereunder or related thereto;

       (e)    All prepaid expenses of Sellers related to the Acquired Assets (“Prepaid
              Expenses”);

       (f)    All deposits paid or held by Sellers related to or arising from the Acquired Assets,
              including, without limitation, any deposits under the Real Property Leases
              (“Acquired Deposits”), but excluding Utility Deposits;

       (g)    The Contracts listed on Schedule 1.1(g) to which any Seller is a party (collectively,
              the “Acquired Contracts”);

       (h)    All permits, authorizations and licenses (collectively, the “Permits”) issued to any
              Seller by any Government, to the extent assignable, arising out of or relating to the
              Acquired Assets, other than alcohol permits (including Liquor Licenses) in
              jurisdictions where the Law does not permit Buyer to take title to such Permits until
              it obtains the requisite approvals from the pertinent Governmental Authority (in
              which case Sellers shall transfer, assign, convey and deliver to Buyer such Permits
              in each instance upon issuance of the requisite approvals from the relevant
              Governmental Authority);

                                              2

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document      Page 50 of 193




       (i)   All insurance benefits, rights and proceeds arising from or relating to any event or
             incident that affects, impacts or alters any Acquired Asset between the Execution
             Date and the Closing Date;

       (j)   All cars, trucks, forklifts, other industrial vehicles and other motor vehicles owned
             by Sellers;

       (k)   All Intellectual Property owned by Sellers, including the items set forth on Schedule
             4.1(l);

       (l)   All Improvements;

       (m)   All marketing materials;

       (n)   All rights to the telephone and facsimile numbers, websites, URLs, internet domain
             names, social media accounts, and email addresses used by Sellers;

       (o)   All Records, related to the Acquired Assets and Assumed Liabilities, other than
             Records related to income Taxes of Sellers (provided that Sellers are entitled to
             retain copies of all Records);

       (p)   All goodwill associated with the Business or the Acquired Assets, including all
             goodwill associated with the Intellectual Property Rights owned by Sellers and all
             rights under any confidentiality agreements executed by any third party for the
             benefit of any of Sellers to the extent relating to the Acquired Assets and/or the
             Assumed Liabilities (or any portion thereof);

       (q)   All rights of Sellers under noncompete or non-solicitation agreements with current
             or former employees, directors, consultants, independent contractors and agents of
             any of Sellers to the extent relating to the Acquired Assets and/or the Assumed
             Liabilities (or any portion thereof);

       (r)   All other rights, demands, claims, credits, allowances, rebates or other refunds
             (including any vendor or supplier rebates) and rights in respect of promotional
             allowances or rights of setoff (whether or not known or unknown or contingent or
             non-contingent), other than against Sellers, arising out of or relating to the Business
             as of the Closing;

       (s)   All rights under or pursuant to all warranties, representations and guarantees made
             by suppliers, manufacturers, contractors and any other Person to the extent relating
             to equipment purchased, products sold, or services provided, to Sellers or to the
             extent affecting any Acquired Assets and/or Assumed Liabilities;

       (t)   Except as otherwise excluded under Section 1.2, all rights, claims, rights of offset,
             causes of action, lawsuits, judgments and other claims or demands of any nature

                                            3

12226612v6
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                  Document      Page 51 of 193




               against any third party arising out of, and only with respect to, the Acquired Assets
               or Assumed Liabilities; and

       (u)     all other assets that are related to or used in connection with the Acquired Assets or
               the Business (but excluding all of the Excluded Assets).

       Notwithstanding anything herein to the contrary and in addition to Buyer’s designation
       rights pursuant to Section 1.6, Buyer may, from time to time (but in no event later that sixty
       (60) days following the Closing Date) (such period, the “Designation Rights Period”),
       amend the Acquired Assets so as to include additional assets in its sole and absolute
       discretion (except that Buyer may not add as an Acquired Asset anything specifically listed
       as an Excluded Asset below); provided, however, that (i) Buyer shall be solely responsible
       for all cost and expenses associated with any asset which is designated as an Acquired Asset
       pursuant to this section and (ii) no such addition shall result in any adjustment to the
       Purchase Price. Furthermore, Buyer may, from time to time, remove any Acquired Asset
       from this Section 1.1 in its sole and absolute discretion until the period ending sixty (60)
       days following the Closing Date and elect to treat such Contract, Permit or other asset as an
       Excluded Asset; provided, however, that no such removal will result in any adjustment to
       the Purchase Price.

       Section 1.2 Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, each Seller will retain its right, title and interest in, to and under all of its properties,
assets and rights not otherwise an Acquired Asset (collectively, the “Excluded Assets”),
including:

       (a)     Except as set forth in Section 1.1(b), all Sellers’ cash, checks, cash equivalents, and
               cash in-transit;

       (b)     All trade accounts receivable of Sellers in existence as of the Closing Date
               (collectively, the “Accounts Receivable”);

       (c)     All amounts and funds (rebates and dividends) on account of, accrued by or due to
               Sellers pursuant to any agreement or arrangement with such companies for all
               periods prior to the Closing (collectively, the “Rebates”);

       (d)     All equity ownership interests in each Seller;

       (e)     All rights to refunds of or credits for Taxes of Sellers previously paid by Sellers prior
               to the Closing Date, and any records relating to Taxes of Sellers;

       (f)     Subject to Section 1.1(i), all insurance premiums, policies, contracts and coverage
               obtained by Sellers and all rights to insurance proceeds or other Contracts of
               insurance or indemnity (or similar agreement) recoveries;



                                               4

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document      Page 52 of 193




       (g)    All avoidance claims and causes of action arising under Chapter 5 of the Bankruptcy
              Code and any related claims and causes of action under applicable non-bankruptcy
              law arising out of the same set of facts, and the proceeds from any of the foregoing;

       (h)    All rights of and benefits to Sellers under this Agreement, the Ancillary Agreements
              or any other agreements or instruments otherwise delivered, executed or made in
              connection with this Agreement;

       (i)    The Contracts to which any Seller is a party that is not an Acquired Contract;

       (j)    All Utility Deposits;

       (k)    The assets listed on Schedule 1.2; and

       (l)    Corporate seals, minute books, charter documents, stock transfer records, record
              books, original Tax and financial records and such other files, books and records
              relating to any of the Excluded Assets or to the organization, existence or
              capitalization of any Seller.

        Section 1.3 Assumption of Liabilities. At the Closing, Buyer will assume, and
thereafter pay, perform and discharge when due, the following liabilities of Sellers (collectively,
the “Assumed Liabilities”):

       (a)    All liabilities and obligations under the Acquired Contracts, including, without
              limitation, all pre-petition cure costs required to be paid pursuant to Section 365 of
              the Bankruptcy Code in connection with the assumption and assignment of the
              Acquired Contracts (such pre-petition cure costs are, collectively, the “Cure
              Costs”);

       (b)    All liabilities and obligations in respect of any gift cards, gift certificates, loyalty
              programs or similar items relating to the business of Sellers;

       (c)    All liabilities and obligations under the Worker Adjustment and Retraining
              Notification Act of 1988, or similar state or local law regarding employee
              terminations, if any, arising out of or resulting solely from layoffs or termination of
              employees by Buyer after the Closing;

       (d)    All liabilities and obligations related to accrued store-level bonuses, vacation days,
              sick days or other paid time-off, that is earned or accrued by, but not yet payable to,
              employees, officers, directors or contractors of Sellers that Buyer hires as an
              employee as part of this Transaction;

       (e)    All accrued but unpaid Property Taxes, if any, related to or arising from the
              ownership of the Acquired Assets; and


                                             5

12226612v6
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                 Document      Page 53 of 193




       (f)    Those liabilities and obligations assumed by or made the responsibility of Buyer as
              set forth elsewhere in this Agreement.

         Section 1.4 Excluded Liabilities. Notwithstanding anything to the contrary in this
Agreement, each Seller will retain, and remain liable and obligated for any of its respective
liabilities not otherwise included in the Assumed Liabilities and the Parties expressly acknowledge
and agree that Buyer shall not assume, be obligated to pay, perform or otherwise discharge or in
any other manner be liable or responsible for any liabilities of Sellers of any nature, whether
existing on the Closing Date or arising thereafter, other than the Assumed Liabilities (all such
liabilities that Buyer is not assuming being referred to collectively as the “Excluded Liabilities”),
including without limitation:

       (a)    Any liability arising from or related to the Excluded Assets, including without
              limitation the Excluded Contracts;

       (b)    Any and all claims, charges, lawsuits and causes of action based on:

               (i)     age, race, color, sex (including sexual harassment), national origin,
                       ancestry, disability, religion, sexual orientation, marital status, parental
                       status, veteran status, military status, citizenship status, genetic information,
                       source of income, entitlement to benefits, or any other status protected by
                       local, state or federal laws, constitutions, regulations, ordinances or
                       executive orders;

               (ii)    violations of personnel policies, handbooks or any covenant of good faith
                       and fair dealing or breaches of any written or implied contract of
                       employment; violations of public policy or common law, including, but not
                       limited to, claims for: personal injury; invasion of privacy; retaliatory or
                       wrongful discharge; whistle blowing; negligent hiring, retention or
                       supervision; defamation; intentional or negligent infliction of emotional
                       distress and/or mental anguish; intentional interference with contract;
                       negligence; detrimental reliance; loss of consortium to you or any member
                       of your family; and/or promissory estoppel;

               (iii)   obligations for any reason to pay damages, expenses, litigation costs
                       (including attorneys’ fees), wages, bonuses, commissions, disability,
                       retirement or welfare benefits, unemployment or worker’s compensation,
                       vacation pay and sick pay, compensatory damages, penalties, liquidated
                       damages, punitive damages, other payments, and/or interest; any
                       obligations for compensation or payments in connection with any ideas,
                       information, inventions, processes, procedures, systems, methods,
                       intellectual property or other materials that may have been developed,
                       produced, created, designed, modified, improved, enhanced or revised,
                       including, without limitation, any trademarks, service marks, trade dress,
                       copyrights, patents and/or trade secrets;
                                              6

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                Document      Page 54 of 193




             (iv)    violations of any applicable foreign, federal, state or local law currently in
                     effect relating to pollution, the protection of the environment or natural
                     resources; and

             (v)     violations of any other federal, state or local law to the extent arising prior
                     to the Closing Date, including, but not limited to, the Age Discrimination in
                     Employment Act, 29 U.S.C. Section 621 et seq., as amended, Title VII of
                     the Civil Rights Act of 1964, as amended in 1991, the Civil Rights Act of
                     1866, as amended (42 U.S.C. Section 1981), the Civil Rights Act of 1991,
                     as amended (42 U.S.C. Section 1981a), the Americans with Disabilities Act,
                     as amended, the Employee Retirement Income Security Act, as amended,
                     the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
                     the Worker Adjustment and Retraining Notification Act of 1988, the Family
                     and Medical Leave Act, as amended, the Uniformed Services Employment
                     and Reemployment Rights Act, the Genetic Information Nondiscrimination
                     Act, the Fair Labor Standards Act, the Equal Pay Act, the National Labor
                     Relations Act, the Fair Credit Reporting Act, the Immigration Reform
                     Control Act, the Occupational Safety and Health Act, the Sarbanes-Oxley
                     Act, and the Employee Polygraph Protection Act.

       (c)   All Employee Benefit Plan liabilities and obligations, including, without limitation,
             (i) for continuation coverage under any Employee Benefit Plan pursuant to the
             requirements of Section 4980B of the Code and COBRA, and (ii) all liabilities and
             obligations of Sellers relating to employees, former employees, persons laid-off or
             on inactive status, or their respective dependents, heirs or assigns, who have
             received, who are receiving as of the Closing Date, or who are or could become
             eligible to receive any short-term or long-term disability benefits or any other
             benefits of any kind arising out of or related in any way to the employment of
             persons by Sellers.

       (d)   Any liabilities and obligations that relate solely to Sellers’ Corporate Level
             operations and employees;

       (e)   Any liability for Taxes, including but not limited to income, franchise, sales, or
             similar, arising out of or resulting from Sellers’ operations prior to the Closing Date;

       (f)   Except as otherwise provided for herein, any liability and obligation that arises out
             of Seller’s operations prior to the Closing Date;

       (g)   Except as set forth in Section 1.3(d), all liabilities and obligations related to any
             wages, bonuses or other compensation or benefits, including without limitation,
             vacation days, sick days or other paid time-off, that is earned or accrued by, or with
             respect to, employees, officers, directors or contractors of Sellers prior to the
             Closing; and

                                            7

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                 Document      Page 55 of 193




       (h)    All liabilities and obligations under the Worker Adjustment and Retraining
              Notification Act of 1988, or similar state or local law regarding employee
              terminations, if any, arising out of or resulting solely from layoffs or termination of
              employees by Seller.

        Section 1.5   Assumption and Assignment of Contracts.

       (a)    Schedule 1.5(a) (the “Acquired Contract List”) sets forth a list of all Contracts to
              which a Seller is a party and which Buyer has designated to be included as an
              Acquired Contract, together with estimated Cure Amounts for each Acquired
              Contract. From and after the Execution Date until the date of the auction
              contemplated by the Bidding Procedures, Sellers shall make such additions,
              deletions, and amendment to Schedule 1.5(a) as Buyer shall request in writing. Any
              such deleted Contract shall be deemed to no longer be an Acquired Contract. Any
              such added Contract shall be deemed an Acquired Contract. Only Contracts listed
              on Schedule 1.5(a) shall be designated as an Acquired Contract or Acquired Asset
              and any Contract of Sellers not listed on Schedule 1.5(a) shall be deemed “Rejected
              Contracts.” For the avoidance of doubt, in the event that any Leased Real Property
              is deemed a Rejected Contract, all assets of Sellers to the extent related to such
              Leased Real Property shall become Excluded Assets.

       (b)    In connection with the assumption and assignment to Buyer of any Acquired
              Contract that is executory pursuant to this Section 1.5, the cure amounts, if any (such
              amounts, the “Cure Amounts”), necessary to cure all defaults, if any, and to pay all
              actual or pecuniary losses that have resulted from such defaults under the Acquired
              Contracts, shall be paid by Buyer at the Closing, as part of the Total Consideration
              in Section 2.1.

       (c)    Sellers shall use their respective commercially reasonable efforts to obtain an order
              of the Bankruptcy Court to assign the Acquired Contracts to Buyer (the
              “Assumption Approval”) on the terms set forth in this Section 1.5. In the event
              Sellers are unable to assign any such Acquired Contract to Buyer pursuant to an
              order of the Bankruptcy Court, then the Parties shall use their commercially
              reasonable efforts to obtain, and to cooperate in obtaining, all Consents from
              Governmental Authorities and third parties necessary to assume and assign such
              Acquired Contracts to Buyer, including, in the case of Buyer, paying any applicable
              Cure Amounts; provided, however, that Sellers’ obligations hereunder shall only
              continue until the Chapter 11 Cases are closed or dismissed.

        Section 1.6   Designation Rights.

       (a)    During the Designation Rights Period, Sellers shall (A) not reject any Contract
              unless such Contract is expressly designated by Buyer in writing as an Excluded
              Contract under Section 1.5, Buyer fails to pay amounts owed with respect to such
              Contract in accordance with subsection (b) of this Section 1.6 (after having been
                                             8

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                Document      Page 56 of 193




             afforded written notification and an opportunity to cure such failure in accordance
             with this Agreement) or unless otherwise agreed to in writing by Buyer and (B) hold
             all Permits and other assets specified by Buyer in writing in abeyance pending
             designation for assignment or exclusion by Buyer in accordance with this Section
             1.6.

       (b)   Any Contract not designated by Buyer in writing as either an Assumed Contract on
             the Assumed Contract List, or an Excluded Contract by express notice of the same,
             and any Permits and other assets designated in writing by Buyer, in each case prior
             to Closing, shall constitute a “Designation Rights Asset.” Buyer shall have the
             right, by written notice to Sellers within the Designation Rights Period, to specify
             that (A) any Designation Rights Asset that is a Contract shall be held by the Sellers
             and not rejected pursuant to Section 365 of the Bankruptcy Code for the duration of
             the Designation Rights Period or earlier as provided in this Section 1.6, and (B) any
             Designation Rights Asset that is not a Contract shall be held by Sellers in abeyance
             during the Designation Rights Period pending designation for assignment or
             exclusion by Buyer in accordance with this Section 1.6. With respect to any
             Designation Rights Asset, (i) Buyer shall be solely responsible for and directly pay
             for all costs associated with the continuation, operation or holding by Sellers of such
             Designation Rights Asset, for the period from the Closing through the earlier of (A)
             the end of the Designation Rights Period and (B) the date of Sellers’ receipt of
             written notice from Buyer designating the assignment or exclusion of such
             Designation Rights Asset, including but not limited to, the attorney fees and costs
             arising from preparing, filling and arguing a motion to extend the time period under
             Section 365(d)(4)(B) of the Bankruptcy Code, provided that Sellers’ reimbursable
             attorney fees and costs under this section shall not exceed $20,000, (ii) for the
             avoidance of doubt, all consideration received by Sellers in respect of, and other
             benefits deriving from, such Designation Rights Asset (including Designation
             Rights Assets sold or assigned to third parties in accordance with clause (c) below)
             shall be promptly delivered to Buyer, (iii) if such Designation Rights Asset is a Real
             Property Lease and if Buyer is granted access to and uses such property prior to
             designating such Real Property Lease as an Assumed Contract, Buyer shall purchase
             insurance (including liability and casualty policies) covering such real property
             consistent with Buyer’s past practices and shall name Sellers as an additional party
             under such policies, and (iv) the foregoing shall not affect the validity of the transfer
             to Buyer of any other Acquired Asset whether or not related to such Designation
             Rights Asset. For the avoidance of doubt, Buyer shall retain the right to use all
             furniture, equipment, supplies and Inventory at any restaurant that is a Designation
             Rights Asset, and to receive one hundred percent (100%) of the proceeds from the
             sale or use of such furniture, equipment, supplies and Inventory, in each case during
             the Designation Rights Period. In the event that the costs associated with any
             Designation Rights Asset exceed the designation rights budget (a “Designation Cost
             Overage”), Buyer shall not be liable for such Designation Cost Overage, other than


                                             9

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document      Page 57 of 193




             as a result of damage or destruction of any Real Property Lease or as a result of the
             Buyer’s gross negligence or willful misconduct.

       (c)   As to each Designation Rights Asset, as soon as practical after receiving further
             written notice(s) (each, a “Designation Notice”) from Buyer during the Designation
             Rights Period requesting assumption, assignment and sale of any Designation Rights
             Asset to Buyer or a third party, Sellers shall, subject to Buyer or such third party
             demonstrating adequate assurance of future performance thereunder and Buyer or
             such third party paying all Cure Amounts to the extent required by Section 365 of
             the Bankruptcy Code, take all actions required by the Sale Order or otherwise that
             are reasonably necessary to seek to assume, assign and sell to Buyer or such third
             party the applicable Designation Rights Asset pursuant to Section 363 of the
             Bankruptcy Code and, if such Designation Rights Asset is a Contract, Section 365
             of the Bankruptcy Code.

       (d)   Following the earlier of (A) the end of the Designation Rights Period and (B) the
             date of Sellers’ receipt of written notice from Buyer designating the exclusion of a
             Designation Rights Asset, a Designation Rights Asset shall be deemed to be an
             Excluded Asset for all purposes under this Agreement except with respect to Buyer’s
             obligations to pay all amounts associated with such Designation Rights Asset as
             expressly required by Section 1.6(b) above.

       (e)   Sellers and Buyer agree and acknowledge that the covenants set forth in this Section
             1.6 shall survive the Closing.

       (f)   Notwithstanding anything in this Agreement to the contrary, on the date any
             Designation Rights Asset is assumed, assigned and sold to Buyer or its designee
             pursuant to this Section 1.6, such Designation Rights Asset shall be deemed an
             Acquired Asset for all purposes under this Agreement and no further consideration
             (except for the applicable Cure Amount with respect to Designation Rights Assets
             that are Contracts) shall be required to be paid for any Designation Rights Asset that
             is assumed, assigned and sold to Buyer or its designee.

       (g)   Sellers shall use reasonable best efforts to extend the deadline for assumption or
             rejection of any Designation Rights Asset that is a Real Property Lease for the
             maximum permitted period of time under Section 365 of the Bankruptcy Code.

       (h)   If the Parties hereto intend for any Assumed Contracts or other assets relating to a
             specific restaurant that is a Designation Rights Asset to be transferred to Buyer at
             Closing (and all conditions specified in Article VI have been met with respect to
             such assets) but Buyer has not obtained Liquor License approvals necessary to sell
             alcohol at such restaurant and applicable Law prohibits the operation of such
             restaurant (including the sale of alcohol at such restaurant) pursuant to the terms of
             a Management Agreement to be entered into in form reasonably satisfactory to
             Buyer and Sellers, then any Assumed Contracts or other assets associated with such
                                           10

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document      Page 58 of 193




              restaurant shall be deemed to be Designation Rights Assets as of the Closing for all
              purposes and in all respects. Buyer shall notify Sellers of all Assumed Contracts and
              other assets that Buyer believes may be subject to this Section 1.6(h) prior to the
              Closing Date; provided, that all Assumed Contracts and other assets associated with
              such restaurant shall not be deemed to be Designation Rights Assets at Closing if
              the Liquor License approvals for the applicable restaurant are obtained by Buyer
              prior to or at Closing, and Sellers shall provide Buyer with a revised designation
              rights budget reflecting the foregoing one (1) day prior to the Closing Date.
              Notwithstanding anything to the contrary herein, with respect only to Assumed
              Contracts or other assets deemed to be Designation Rights Assets at Closing
              pursuant to this Section 1.6(h), Buyer shall have the option to extend the Designation
              Rights Period for an additional thirty (30) days upon written notice to Sellers no later
              than ten (10) days prior to the date on which the Designation Rights Period would
              otherwise end.

                             ARTICLE II.          CONSIDERATION

        Section 2.1   Purchase Price.

The aggregate consideration for the Acquired Assets will be: (a) an aggregate amount in cash equal
to Seven Million Five Hundred Thousand Dollars ($7,500,000.00) (the “Unadjusted Purchase
Price”) subject to adjustment for the Price Adjustment Costs (as adjusted, the “Final Purchase
Price”); plus (b) the assumption by Buyer of the Assumed Liabilities (such assumption, together
with the Final Purchase Price, the “Total Consideration”).

        Section 2.2   Deposit.

       (a)    Simultaneously with the execution of this Agreement, Buyer and Sellers shall
              execute the Escrow Agreement and Buyer shall deposit with the Escrow Agent cash
              in immediately available federal funds by wire transfer to an account designated by
              the Escrow Agent, an amount equal to Two Hundred Twenty-Five Thousand Dollars
              ($225,000.00) (the “Deposit”), to be applied as provided in Section 2.2. The Deposit
              shall be held in escrow by the Escrow Agent in an interest-bearing bank account.

       (b)    The Parties shall cause the Escrow Agent to disburse the Deposit and interest earned
              thereon to Sellers (i) at the Closing as a credit against the Purchase Price, or (ii) if
              this Agreement is terminated pursuant to Section 7.1(b). Except as described in the
              previous sentence, the Parties shall cause the Escrow Agent to return the Deposit to
              Buyer within two (2) Business Days after any termination of the Agreement pursuant
              to Section 7.1.

        Section 2.3   Purchase Price Adjustment.

       (a)    As promptly as practicable, but in no event later than twenty (20) days prior to the
              Closing Date, Sellers will prepare and deliver to Buyer a calculation of:

                                             11

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document      Page 59 of 193




             (i)     The estimate of the amount of cash to be transferred pursuant to Section
                     1.1(b) (“Store Cash”);

             (ii)    Accrued but unpaid rent under the Acquired Contracts prorated as between
                     the parties through the Closing Date for the month in which Closing occurs
                     (“Rent Costs”); and

             (iii)   Accrued but unpaid Property Taxes prorated as between the parties through
                     the Closing Date (“Property Tax Costs” and together with the Rent Costs
                     shall be referred to as the “Property Costs”).

       (b)   If Buyer disagrees with Sellers’ calculation of Store Cash, Rent Costs and/or
             Property Tax Costs (collectively “Price Adjustment Costs”), Buyer may, within
             ten (10) days after receipt of the Price Adjustment Costs, deliver a notice to Sellers
             disagreeing with such calculation and setting forth Buyer’s calculation of such
             amount (“Buyer’s Notice”). Buyer’s Notice will specify those items or amounts as
             to which Buyer specifically disagrees and the reasons for Buyer’s disagreements,
             and Buyer will be deemed to have agreed with all other items and amounts contained
             in the Price Adjustment Costs.

       (c)   If Buyer’s Notice is duly delivered, Buyer and Sellers will work in good faith and
             use their commercially reasonable efforts to reach agreement on the disputed items
             or amounts in order to determine, as may be required, the amount of Price
             Adjustment Costs as of the close of business on the Closing Date. If Buyer and
             Sellers are unable to reach such agreement within five (5) days from Sellers’ receipt
             of Buyer’s Notice, the Bankruptcy Court will determine the amount of the disputed
             items and the final Price Adjustment Costs; and the Closing Date will be extended
             until such time as the Bankruptcy Court determines the amount of the disputed items
             and the final Price Adjustment Costs.

       (d)   Buyer and Sellers will, and will cause their respective Related Persons to, cooperate
             and assist in the calculation of Price Adjustment Costs, and in the conduct of the
             reviews referred to in this Section 2.2, including, without limitation, making
             available, to the extent necessary, their respective books, records, work papers and
             personnel. All amounts to be determined pursuant to this Section 2.2 will be
             determined in accordance with generally accepted accounting principles in the
             United States consistently applied using Sellers’ historical methodologies and
             practices.

       (e)   The date upon which the Price Adjustment Costs will be deemed final will be the
             earlier to occur of the following: (i) Buyer’s failure to provide a Buyer’s Notice
             within ten (10) days of its receipt of the Price Adjustment Costs from Sellers; (ii)
             the mutual written agreement of Buyer and Sellers; or (iii) a final determination by
             the Bankruptcy Court in accordance with Section 2.3(c).

                                           12

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document      Page 60 of 193




       (f)    The Final Purchase Price will be equal to the Unadjusted Purchase Price less the
              Price Adjustment Costs.

        Section 2.4    Closing Payments At the Closing, Buyer will pay the Final Purchase Price
as follows:

       (a)    by instruction to the Escrow Agent to release the Deposit, by wire transfer of
              immediately available funds to an account specified by Sellers, or by the Bankruptcy
              Court, as the case may be; and

       (b)    by wire transfer of immediately available funds of the remaining balance of the Final
              Purchase Price (after credit for the Deposit) to an account specified by Sellers, or
              the Bankruptcy Court, as the case may be.

       Section 2.5 Payment of Price Adjustment Costs.Following the Closing Date (and no
sooner than the Closing Date), Buyer will pay the Cure Costs as determined by the Bankruptcy
Court in the Assignment Order directly to the appropriate counterparties to the Acquired Contracts
when due, for each of the Acquired Contracts sold, assigned and transferred to it, and Seller shall
pay to Buyer the Rent Costs and the Property Tax Costs upon the entry by the Bankruptcy Court
of an Assignment Order for each Acquired Contract. On the Closing Date, Buyer shall pay to Seller
the amount of the Store Cash.

        Section 2.6 Transaction Taxes.All Taxes (excluding income taxes), including without
limitation all state and local Taxes (excluding income taxes) in connection with the transfer of the
Acquired Assets and all recording and filing fees (collectively, “Transaction Taxes”), that may
be imposed by reason of the sale, transfer, assignment and delivery of the Acquired Assets, and
that are not exempt under §1146(a) of the Bankruptcy Code, will be borne by Buyer. Buyer and
Sellers will cooperate to (a) determine the amount of Transaction Taxes payable in connection
with the transactions contemplated under this Agreement; (b) provide all requisite exemption
certificates; and (c) prepare and file any and all required Tax Returns for or with respect to such
Transaction Taxes with any and all appropriate Government taxing authorities.

       Section 2.7 Purchase Price Allocation. Buyer and Sellers agree to allocate the Total
Consideration and all other relevant items among the Acquired Assets in accordance with Section
1060 of the Code and the treasury regulations thereunder.

                       ARTICLE III.       CLOSING AND DELIVERIES

        Section 3.1 Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) will take place on the fifth Business Day following the satisfaction or
waiver by the appropriate party of all the conditions contained in Article VI or on such other date
or at such other time as may be mutually agreed to by the parties (the “Closing Date”) and will be
effective as of 12:01 a.m. on the Closing Date. Subject to such different procedures agreed upon
by the parties, the Closing will take place via a “paper” close wherein Buyer and Sellers will
exchange such documents and instruments or copies thereof sufficient to effect the Closing by

                                            13

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document      Page 61 of 193




electronic or other means without the use of a “roundtable” closing at a particular location. All
proceedings to be taken and all documents to be executed and delivered by all parties at the Closing
will be deemed to have been taken and executed simultaneously and no proceedings will be
deemed to have been taken nor documents executed or delivered until all have been taken, executed
and delivered.

        Section 3.2 Sellers’ Deliveries.Each Seller, or Sellers collectively, as the case may be,
will deliver to Buyer at or prior to the Closing or such other time as set forth in this Agreement in
a form reasonably acceptable to Buyer:

       (a)    A bill of sale, in form reasonably acceptable to Buyer and Sellers, for all of the
              Acquired Assets that are tangible personal property;

       (b)    An agreement for the assumption of the Acquired Contracts and Assumed
              Liabilities, in form reasonably acceptable to Buyer and Sellers;

       (c)    For all intangible Acquired Assets, including all Acquired Contracts, (i) an
              agreement of assumption and assignment for each registered trademark, registered
              copyright and domain name, respectively, transferred or assigned hereby and for
              each pending application therefor, or (ii) an Assignment Order effecting the same,
              in each case in form reasonably acceptable to Buyer and Sellers;

       (d)    A certificate, dated as of the Closing Date, signed by its Secretary, certifying to the
              accuracy of the matters set forth in Section 6.2(a);

       (e)    Originals (or, to the extent originals are not available, copies) of all Acquired
              Contracts (together with all material amendments, supplements or modifications
              thereto) to the extent not already located at the offices of Seller;

       (f)    Physical possession of all of the Acquired Assets capable of passing by delivery with
              the intent that title in such Acquired Assets shall pass by and upon delivery;

       (g)    Certificates of title and title transfer documents to all titled motor vehicles included
              within the Acquired Assets;

       (h)    If deemed necessary by Buyer, a Transition Services Agreement in form reasonably
              acceptable to Buyer and Sellers;

       (i)    A Management Services Agreement in form reasonably acceptable to Buyer and
              Sellers;

       (j)    A duly executed IRS Form W-9 from each Seller and a non-foreign affidavit from
              each Seller dated as of the Closing Date, sworn under penalty of perjury and in form
              and substance required under Treasury Regulations issued pursuant to Section 1445
              of the IRC stating that such Seller is not a “foreign person” as defined in Section
              1445 of the IRC;
                                             14

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                Document      Page 62 of 193




       (k)   The officer’s certificate required by Section 6.2; and

       (l)   Such other agreements, documents or instruments of assignment and transfer that
             Buyer may reasonably request; the form and substance of which are acceptable to
             Sellers.

       Section 3.3 Buyer’s Deliveries. Buyer will deliver to Sellers at or prior to the Closing
or such other time as set forth:

       (a)   The Final Purchase Price in accordance with Section 2.4;

       (b)   A duly executed counterpart of Buyer to each of the documents listed in Section
             3.2(b), (c),(h) and (i);

       (c)   A certificate, dated as of the Closing Date, signed by its Secretary, certifying the
             accuracy of the matters set forth in Section 6.1(a); and

       (d)   Such other agreements, documents or instruments of assignment and transfer that
             Sellers may reasonably request; the form and substance of which are acceptable to
             Buyer.

              ARTICLE IV.        REPRESENTATIONS AND WARRANTIES

       Section 4.1 Representations and Warranties of Each Seller.Each Seller severally
represents and warrants to Buyer as of the Execution Date and the Closing Date as follows:

       (a)   Organization of Sellers; Good Standing. Each Seller is a corporation or limited
             liability company, as applicable, duly organized, validly existing and in good
             standing under the laws of the state of its incorporation or formation, as applicable,
             and has, subject to the necessary authority from the Bankruptcy Court, all requisite
             corporate or limited liability company (as applicable) power and authority to own,
             lease and operate its assets and to carry on its business as now being conducted and
             is duly qualified or licensed to do business and is in good standing in each
             jurisdiction where the character of its business or the nature of its properties makes
             such qualification or licensing necessary. Seller is duly qualified to do business as a
             foreign corporation or foreign limited liability company and is in good standing in
             every jurisdiction in which the Business is conducted.

       (b)   Authorization and Validity. Subject to the Bankruptcy Court’s entry of the Sale
             Order, (i) Seller has all requisite power and has been duly authority to enter into this
             Agreement and any Ancillary Agreements to which Seller is a party and to perform
             its obligations under this Agreement and under the Ancillary Agreements; and (ii)
             this Agreement constitutes Seller’s valid and binding obligation, enforceable against
             Seller in accordance with its respective terms.


                                            15

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                Document      Page 63 of 193




       (c)   No Conflict or Violation. The execution, delivery and performance by Seller of this
             Agreement and any Ancillary Agreements to which Seller is a party does not violate
             or conflict with any provision of Seller’s certificate of incorporation or bylaws or
             similar organizational documents; and, subject to the Bankruptcy Court’s entry of
             the Sale Order, does not (i) violate any provision of law, or any order, judgment or
             decree of any court or Government applicable to Seller or any of its properties or
             assets; or (ii) violate or result in a breach of or constitute (with due notice or lapse
             of time or both) a default under any Contract to which Seller is party or by which
             Seller is bound or to which any of Seller’s properties or assets is subject.

       (d)   Title to Assets. Seller owns, and has good, valid, and marketable title to or, with
             respect to leased locations, a valid leasehold interest in, all of the Acquired Assets
             owned by it free and clear of all Liens (other than Assumed Liabilities and Permitted
             Liens) to the maximum extent permitted by Section 363 of the Bankruptcy Code.

       (e)   Consents and Approvals. With the exception of the Bankruptcy Court issuing a Sale
             Order approving this Agreement, no consent, waiver, authorization or approval of
             any Person or declaration, filing or registration with any Government is required in
             connection with the execution and delivery by Seller of this Agreement or any
             Ancillary Agreement to which Seller is a party or the performance by Seller of its
             obligations under this Agreement or under the Ancillary Agreements.

       (f)   Litigation. Other than the bankruptcy proceeding, there are no claims, actions, suits,
             proceedings or investigations pending, threatened in writing, involving or against
             Seller, the Acquired Assets or any Related Person of Seller, that could affect the
             ability of Seller to consummate the transactions contemplated by this Agreement,
             each Ancillary Agreement or seek to prevent, enjoin, alter or materially delay the
             Transactions.

       (g)   Compliance with Law. The business of Sellers is being conducted in all material
             respects in compliance with all applicable laws and orders promulgated by any
             Government applicable to Sellers.

       (h)   Books and Records. The books and records of Sellers, all of which have been made
             available to Buyer, are complete and correct and have been maintained in accordance
             with sound business practices. The minute books of Sellers contain accurate and
             complete records of all meetings, and actions taken by written consent of, the
             stockholders, the board of directors and any committees of the board of directors of
             Sellers, and no meeting, or action taken by written consent, of any such stockholders,
             board of directors or committee has been held for which minutes have not been
             prepared and are not contained in such minute books. At the Closing, all of those
             books and records will be in the possession of Sellers.

       (i)   Employees and Employment Matters. No Seller is a party to or bound by any
             collective bargaining agreement covering the Current Employees (as determined as
                                            16

12226612v6
  Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                               Document      Page 64 of 193




             of the date of this Agreement and the Closing) or former employees of Sellers, nor
             is there any ongoing strike, walkout, work stoppage, or other material collective
             bargaining dispute affecting any Seller with respect to the Business. To the
             knowledge of Sellers’, there is no organizational effort being made or threatened by
             or on behalf of any labor union with respect to the Current Employees (as determined
             as of the date of this Agreement). Within ten (10) days of the date hereof, Sellers
             shall make available to Buyer a list of all Current Employees.

       (j)   Employee Benefit Plan.

             (i)     Schedule 4.1(j) sets forth a complete and accurate list of Sellers’ Employee
                     Benefit Plans. Sellers have provided to, or made available to, Buyer true
                     and correct copies of each Employee Benefit Plan (including all plan
                     documents and amendments thereto). Each Employee Benefit Plan has
                     been established, maintained, funded and administered in material
                     compliance with its terms and all applicable requirements of ERISA, the
                     Code, and other applicable Laws. Each Employee Benefit Plan which is
                     intended to be qualified within the meaning of Code § 401(a) is so qualified
                     and has received a favorable determination letter from the Internal Revenue
                     Service upon which it may rely, or is comprised of a master or prototype
                     plan that has received a favorable opinion letter from the Internal Revenue
                     Service, and to the knowledge of Sellers nothing has occurred that is
                     reasonably likely to adversely affect the qualified status of such Employee
                     Benefit Plan. No Employee Benefit Plan is subject to Title IV or
                     Section 302 of ERISA or Section 412 of the Code, and no Seller or any
                     ERISA Affiliate contributes to or has any liability with respect to any such
                     plan.

             (ii)    No Seller or ERISA Affiliate is a party to any Multiemployer Plan. As of
                     the date of this Agreement, no Seller or ERISA Affiliate has incurred any
                     unsatisfied withdrawal liability with respect to any Multiemployer Plan, and
                     no Seller or ERISA Affiliate is bound by any contract or has any liability
                     described in Section 4204 of ERISA.

             (iii)   All payments, premiums, contributions, distributions, reimbursements or
                     accruals for all periods (or partial periods) ending prior to or as of the
                     Closing Date shall have been timely made in accordance with the terms of
                     the applicable Employee Benefit Plan and applicable Law.

             (iv)    As of the date hereof, there is no pending or, to the knowledge of Sellers,
                     threatened, legal proceeding relating to any Employee Benefit Plan.

             (v)     Notwithstanding any requirements imposed by the COBRA regulations or
                     otherwise, Sellers shall retain responsibility for all Employee Benefit Plan
                     liabilities and obligations, including, without limitation, (A) for
                                          17

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                Document      Page 65 of 193




                     continuation coverage under any Employee Benefit Plan pursuant to the
                     requirements of Section 4980B of the Code and COBRA, and (B) all
                     liabilities and obligations of Sellers relating to employees, former
                     employees, persons laid-off or on inactive status, or their respective
                     dependents, heirs or assigns, who have received, who are receiving as of the
                     Closing Date, or who are or could become eligible to receive any short-term
                     or long-term disability benefits or any other benefits of any kind arising out
                     of or related in any way to the employment of persons by Sellers. Provided,
                     however, that Sellers are retaining such responsibility only so long as
                     Sellers maintain a group health plan.

       (k)   Liquor Licenses. Schedule 4.1(k) sets forth a complete and correct list as of the date
             of this Agreement of all liquor licenses included in the Acquired Assets (including
             beer and wine licenses) held or used by each Seller, including the Person in whose
             name such license is issued, issuing agency and location (collectively, the “Liquor
             Licenses”). Each of the Sellers is in material compliance with all applicable Laws
             with respect to the sale of liquor and all alcoholic beverages and has the right to sell
             liquor at retail for consumption within each of the restaurant locations of such Seller,
             subject to and in accordance with all applicable provisions of the Liquor Licenses.
             To the knowledge of Sellers, since January 1, 2018, (a) there have been no legal
             proceedings brought or threatened to be brought by or before a Governmental
             Authority in respect of any such Liquor License, (b) no such Liquor License is
             subject to any due but unpaid tax obligation owed to a Governmental Authority, the
             outstanding nature of which would preclude transfer of such Liquor License from
             any of the Sellers to Buyer, and (c) no such Liquor License has been threatened by
             a Governmental Authority to be revoked, limited or not renewed.

       (l)   Intellectual Property Rights.

             (i)     Schedule 4.1(l) sets forth an accurate and complete list of (i) all registered
                     Intellectual Property Rights included in the Acquired Assets, and (ii) all
                     material Contracts pursuant to which any Seller obtains the right to use any
                     Intellectual Property Rights. Sellers own all such registered Intellectual
                     Property free and clear of all Liens (except for Permitted Liens), and all
                     such registered Intellectual Property is valid, subsisting and, to the
                     knowledge of Sellers, enforceable, and is not subject to any outstanding
                     Order adversely affecting Sellers’ use thereof or rights thereto. Except as
                     set forth in Schedule 4.1(l)(i), there exist no pending or, to the knowledge
                     of Sellers, threatened challenges to the ownership and use by Sellers of such
                     Intellectual Property Rights, nor any alleged infringements of such
                     Intellectual Property Rights by third parties. None of the Intellectual
                     Property Rights included in the Acquired Assets have been licensed by
                     Sellers to any other Person.


                                             18

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                Document      Page 66 of 193




             (ii)    Except as set forth on Schedule 4.1(l)(ii), to the knowledge of Sellers, none
                     of the use of the Intellectual Property Rights included in the Acquired
                     Assets, the conduct of the Business as currently conducted, nor any of the
                     products sold or services provided by Sellers or any of their Affiliates in
                     connection therewith, infringes upon or otherwise violates the intellectual
                     property rights of any other Person.

       (m)   Environmental Matters. Other than as may be set forth in the reports described on
             Schedule 4.1(m), Sellers have not received written notice from any Governmental
             Authority or third party of any violation of or failure to comply with any
             environmental Laws (x) with respect to the Leased Real Property which, to the
             knowledge of Sellers, remains uncorrected, or (y) of any obligation to undertake or
             bear the cost of any remediation with respect to the Leased Real Property, which to
             the knowledge of Sellers, remains unperformed.

       (n)   Data Security. Other than as may be set forth on Schedule 4.1(n), Sellers have not
             received any notice, written, oral or otherwise, from any bank, payment processor,
             Governmental Authority or other third party of any successful or attempted network
             intrusion, data breach, hack, loss of customer data, loss of customer credit card data
             or similar intrusion or loss of data. Other than as may be set forth on Schedule 4.1(n),
             Sellers have not found or been notified of any malicious software, malware,
             malicious code on any of Seller’s point of sale terminals, front of house computers,
             back of house computers or other computers.

       (o)   Contracts.

             (i)     Schedule 4.1(o) sets forth an accurate list, as of the date hereof, of all
                     Contracts to which a Seller is a party with respect to the Business as of the
                     date hereof (and Sellers have made available, or within ten (10) days of the
                     date hereof shall make available, to Buyer true and complete copies of all
                     such Contracts).

             (ii)    Except as to matters which would not reasonably be expected to have a
                     material adverse effect on the Business, each of the Contracts is in full force
                     and effect and is the legal, valid and binding obligation of the applicable
                     Seller and of the other parties thereto, enforceable against each of them in
                     accordance with its terms and, upon consummation of the Transactions,
                     shall continue in full force and effect without penalty or other adverse
                     consequence. Except as previously disclosed to Buyer or otherwise arising
                     out of pre-Petition Date obligations, no Seller is in default under any
                     Contract, nor, to the knowledge of Sellers, is any other party to any Contract
                     in breach of or default thereunder, and no event has occurred that with the
                     lapse of time or the giving of notice or both would constitute a breach or
                     default by any Seller or any other party thereunder. Except as previously
                     disclosed to Buyer (i) no party to any of the Contracts has exercised any
                                            19

12226612v6
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                Document      Page 67 of 193




                      termination rights with respect thereto, and (ii) no party has given written
                      notice of any significant dispute with respect to any Contract. Sellers have
                      and will transfer to Buyer at the Closing, good and valid title to the Acquired
                      Contracts, free and clear of all Liens other than Permitted Liens.

       (p)   Real Property.

             (i)      The (i) Leased Real Property and (ii) brewing facility located in Ellsworth,
                      Iowa, constitutes all of the real property used by Sellers in connection with
                      the Business.

             (ii)     Sellers do not own any real property (other than Improvements being
                      acquired hereunder and the brewing facility located in Ellsworth, Iowa).

             (iii)    To the knowledge of Sellers, none of the Leased Real Property is subject to
                      an eminent domain or condemnation proceeding.

             (iv)     Schedule 4.1(p) lists each Real Property Lease. Sellers have delivered (or
                      otherwise made available) to Buyer a correct and complete copy of each
                      Real Property Lease.

             (v)      Sellers have a valid, binding and enforceable leasehold interest under each
                      of the Real Property Leases under which any Seller is a lessee, free and clear
                      of all Liens other than Permitted Liens. Sellers have all certificates of
                      occupancy and Permits of any Governmental Authority necessary or useful
                      for the current use and operation of each Real Property Lease, and Sellers
                      have fully complied with all material conditions of the Permits applicable
                      to them. Except as to matters which would not reasonably be expected to
                      have a material adverse effect, no default or violation, or event that with the
                      lapse of time or giving of notice or both would become a default or
                      violation, has occurred in the due observance of any Permit.

             (vi)     Sellers have not received any notice from any insurance company that has
                      issued a policy with respect to any Real Property Lease requiring
                      performance of any structural or other repairs or alterations to such Real
                      Property Lease. Sellers do not own or hold, nor is any Seller obligated under
                      or a party to, any option, right of first refusal or other contractual right to
                      purchase, acquire, sell, assign or dispose of any real estate or any portion
                      thereof or interest therein, except as may be set forth under the Real
                      Property Leases.

       (q)   Taxes.

             (i)      Each Seller has timely filed all material Tax returns required to be filed by
                      it with the appropriate Governmental Authorities in all jurisdictions in

                                            20

12226612v6
  Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                               Document      Page 68 of 193




                     which such Tax returns are required to be filed (taking into account any
                     extension of time to file granted or to be obtained on behalf of such Seller);
                     (ii) all Taxes shown as due on such Tax returns and all other material Taxes
                     otherwise due and owing by Sellers or their Affiliates have been timely paid
                     (other than any Taxes not due as of the date of the filing of the Bankruptcy
                     Case as to which subsequent payment was prohibited by reason of the
                     Bankruptcy Case); and (iii) each Seller has withheld and paid over to the
                     appropriate Governmental Authority all Taxes which it is required to
                     withhold from amounts paid or owing to any employee, vendor, customer,
                     stockholder, creditor or other Person;

             (ii)    No Seller is a foreign person within the meaning of Code Section 1445, and
                     Buyer shall not be required to withhold any amount for Taxes of Sellers
                     from the Purchase Price or other consideration provided herein;

             (iii)   There are no Liens for Taxes on any of the Acquired Assets, other than
                     Liens for Property Taxes not yet due and payable;

             (iv)    No Seller has waived any statute of limitations with respect to any Taxes
                     relating to the Business or agreed to any extension of time for filing any Tax
                     return with respect to the Business which has not been filed or consented to
                     extend to a date later than the regular statutory date in which any Tax may
                     be assessed or collected by any Governmental Authority, and to the
                     knowledge of Sellers, no Tax audit, contest, examination, or other
                     proceeding with respect to, or relating to, the Taxes of the Business is
                     ongoing or planned;

             (v)     No Seller has any branch, permanent establishment, office, or other place
                     of business outside the United States, and the Business has solely been
                     operated in the United States;

             (vi)    Each Seller and each subsidiary thereof has properly classified for Tax
                     purposes any service providers as employees or independent contractors;

             (vii)   None of the Acquired Assets (i) is property that is required to be treated as
                     being owned by any other Person pursuant to the “safe harbor lease”
                     provisions of Section 168(f)(8) of the Code, (ii) is “tax-exempt use
                     property” within the meaning of Section 168(h) of the Code, or (iii) directly
                     or indirectly secured any debt the interest of which is tax-exempt under
                     Code Section 103(a); or

             (viii) No Acquired Contract or assumed employee obligation (i) provides for
                    nonqualified deferred compensation within the meaning of Code Section
                    409A (and similar state or local law) that is not compliant with Code Section
                    409A (and similar state or local law) or (ii) gives rise to any “parachute
                                           21

12226612v6
  Case 19-43756      Doc 77      Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                 Document      Page 69 of 193




                      payment” that is not deductible under Code Section 280G or subject to
                      excise tax under Code Section 4999.

       (r)   Financial Statements. Schedule 4.1(r) contains the unaudited consolidated balance
             sheet of the Business as of June 25, 2019 (the “Balance Sheet”) and the related
             unaudited statement of operations for the six month period then ended. The financial
             statements referred to in the foregoing sentence are collectively referred to as the
             “Financial Statements.” The Financial Statements have been prepared from the
             books and records of Sellers on an accrual basis consistent with Sellers’ internal
             accounting practices. Such Financial Statements were prepared in accordance with
             GAAP.

       Section 4.2 Representations and Warranties of Buyer. Buyer represents and
warrants to Sellers as of the Execution Date and the Closing Date as follows:

       (a)   Corporate Organization. Buyer is a limited liability company duly organized, validly
             existing and in good standing under the laws of the State of Nevada and has all
             requisite corporate power and authority to own its properties and assets and to
             conduct its business as now conducted.

       (b)   Authorization and Validity. Buyer has all requisite corporate power and authority
             to enter into this Agreement and any Ancillary Agreement to which Buyer is a party
             and to perform its obligations under this Agreement and under the Ancillary
             Agreement. The execution and delivery of this Agreement and any Ancillary
             Agreement to which Buyer is a party and the performance of Buyer’s obligations
             under this Agreement and under the Ancillary Agreements have been, or on the
             Closing Date will be, duly authorized by all necessary corporate action of Buyer,
             and no other corporate proceedings on the part of Buyer are necessary to authorize
             such execution, delivery and performance. This Agreement has been, and any
             Ancillary Agreement to which Buyer is a party has been duly executed by Buyer
             and constitutes Buyer’s valid and binding obligations, enforceable against it in
             accordance with their respective terms.

       (c)   No Conflict or Violation. The execution, delivery and performance by Buyer of this
             Agreement and any Ancillary Agreement to which Buyer is a party does not (i)
             violate or conflict with any provision of Buyer’s certificate of incorporation or
             bylaws or similar organizational documents; (ii) violate any provision of law, or any
             order, judgment or decree of any court or Government applicable to Buyer or any of
             its properties or assets; or (iii) violate or result in a breach of or constitute (with due
             notice or lapse of time or both) a default under any material Contract to which Buyer
             is party or by which Buyer is bound or to which any of Buyer’s properties or assets
             is subject.

       (d)   Consents and Approvals. No consent, waiver, authorization or approval of any
             Person or declaration, filing or registration with any Government is required in
                                             22

12226612v6
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document      Page 70 of 193




              connection with the execution and delivery by Buyer of this Agreement or any
              Ancillary Agreement to which Buyer is a party or the performance by Buyer of its
              obligations under this Agreement or under the Ancillary Agreements.

       (e)    Adequate Assurances Regarding Acquired Contracts. As of the Closing, Buyer will
              be capable of satisfying the conditions contained in Sections 365(b) and 365(f) of
              the Bankruptcy Code with respect to the Acquired Contracts.

       (f)    Litigation. There are no claims, actions, suits, proceedings or investigations
              pending, threatened in writing or against Buyer, or any Related Person of Buyer,
              that could affect the ability of Buyer to consummate the transactions contemplated
              by this Agreement and each Ancillary Agreement.

       (g)    Adequacy of Funds. Buyer has cash on hand, existing availability under existing
              lines of credit, or other immediately available financial resources sufficient to pay
              the Unadjusted Purchase Price, Cure Cost, and all other obligations under Section
              1.3(d) at the Closing.

         Section 4.3 Warranties Are Exclusive.             The parties acknowledge that the
representations and warranties contained in this Article IV are the only representations or
warranties given by the parties and that all other express or implied warranties are disclaimed.
Without limiting the foregoing, Buyer acknowledges that, except for the representations and
warranties contained in Section 4.1, the Acquired Assets are conveyed “AS IS,” “WHERE IS” and
“WITH ALL FAULTS” and that all warranties of merchantability or fitness for a particular
purpose are disclaimed. WITHOUT LIMITING THE FOREGOING, BUYER
ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4.1, SELLERS AND THEIR RELATED PERSONS AND
AFFILIATES HAVE MADE NO REPRESENTATION OR WARRANTY CONCERNING ANY
(A) USE TO WHICH THE ACQUIRED ASSETS MAY BE PUT, (B) FUTURE REVENUES,
COSTS, EXPENDITURES, CASH FLOW, RESULTS OF OPERATIONS, FINANCIAL
CONDITION OR PROSPECTS THAT MAY RESULT FROM THE OWNERSHIP, USE OR
SALE OF THE ACQUIRED ASSETS OR THE ASSUMPTION OF THE ASSUMED
LIABILITIES OR (C) OTHER INFORMATION OR DOCUMENTS MADE AVAILABLE TO
BUYER OR ITS AFFILIATES OR RELATED PERSONS. Buyer further acknowledges that
Buyer has conducted, or has had an adequate opportunity to conduct, all necessary due diligence
related to Sellers’ business, the Acquired Assets, the Assumed Liabilities, and all such other
matters relating to or affecting any of the foregoing. In proceeding with the transactions
contemplated in this Agreement, except for any representations and warranties expressly set forth
in Section 4.1, Buyer is doing so based solely upon its own due diligence and review, all of which
has been completed to the satisfaction of Buyer, and Buyer has not relied upon any oral or written
statements, representations or guaranties whatsoever, whether express or implied, made by Sellers
or its agents and representatives.

              ARTICLE V.         COVENANTS AND OTHER AGREEMENTS

                                            23

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document      Page 71 of 193




       Section 5.1 Covenants of Sellers.Sellers covenant to Buyer that, during the period from
the Execution Date through and including the Closing Date or the earlier termination of this
Agreement, and to the extent applicable to the Acquired Assets:

       (a)   Conduct of Business Before the Closing. Except as set forth on Schedule 5.1(b) or
             unless otherwise agreed by Sellers and Buyer, Sellers will use commercially
             reasonable efforts to conduct their business in all material respects in the manner in
             which it has been conducted since the Petition Date and to preserve intact their
             respective business or organization and relationships with third parties; provided,
             however, that Sellers will not, without Buyer’s prior approval (which such approval
             shall not be unreasonably withheld, conditioned or delayed), amend, exercise any
             option with regard to, or otherwise modify any Real Property Lease. Sellers further
             agree to forward all correspondence with regard to any Leased Real Property and/or
             Real Property Lease and to not take any action with respect to any such
             correspondence without first obtaining Buyer’s written consent to any such action.
             Notwithstanding this covenant, Sellers may, with Buyer’s approval not to be
             unreasonably withheld, take steps to wind down its operations at the locations listed
             on Schedule 1.1(a) so long as such steps do not increase any of the liabilities being
             assumed by Buyer in Section 1.3. Without limiting the generality of the foregoing,
             during the period from the date of this Agreement to the Closing, except as otherwise
             contemplated by this Agreement, set forth on Schedule 5.1(b) or as Buyer shall
             otherwise consent in writing, each Seller shall, and shall cause each of its respective
             Affiliates to, do the following: (i) pay all post-petition bills and invoices for post-
             petition goods or services promptly when due; (ii) notify Buyer of any material
             adverse change in its condition (financial or otherwise), business, properties, assets
             or liabilities, or of the commencement of or any material development or disposition
             with respect to any material governmental complaints, investigations, or hearings
             (or any written threats thereof); (iii) maintain in the ordinary course customary
             amounts of cash, cash equivalents and similar cash items at the location of each
             restaurant in cash registers, safes, strongboxes and lock boxes consistent with past
             practice; (iv) use its commercially reasonable efforts to keep and maintain
             possession of and compliance with the terms of all Permits (including Liquor
             Licenses) necessary or required by Law to own, lease and operate its respective
             properties (and the Acquired Assets) and to carry on the Business or that are material
             to the operation of the Business or the Acquired Assets, including by taking all
             commercially reasonable actions and submitting all payments, applications, and
             filings necessary to renew any such Permit due to expire at any time before the
             Closing Date (or 60 days thereafter); and (v) maintain insurance coverage with
             financially responsible insurance companies substantially similar in all material
             respects to the insurance coverage maintained by the Business and Sellers on the
             Petition Date.

       (b)   Certain Restricted Conduct. Except as set forth on Schedule 5.1(b) and except as
             otherwise set forth in this Agreement or as Buyer shall otherwise consent in advance
             in writing, during the period from the date of this Agreement to the Closing, no
                                            24

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                Document      Page 72 of 193




             Seller shall, and each Seller shall cause each of its respective Affiliates not to, with
             respect to the Acquired Assets:

             (i)     sell, lease, license, transfer, or dispose of other than in the ordinary course
                     of business any Acquired Assets;

             (ii)    authorize or enter into any Contract, arrangement, or commitment other
                     than a Contract that is both (x) in the ordinary course of business and (y)
                     not a Contract that would constitute a material Contract if it were effective
                     as of the date of this Agreement;

             (iii)   dispose of or permit to lapse any rights in, to or for the use of any material
                     Intellectual Property Right;

             (iv)    other than in the ordinary course, authorize, undertake, make, or enter into
                     any commitments obligating any Seller to (x) make or accelerate any capital
                     expenditures or (y) undertake or approve any material renovation or
                     rehabilitation of any Leased Real Property;

             (v)     (w) increase any compensation or enter into or amend any employment,
                     severance or other agreement with any of its officers, directors or
                     employees, (x) adopt any new Employee Benefit Plan or amend or terminate
                     or increase the benefits under any existing Employee Benefit Plan, except
                     for changes which are required by Law and changes which are not more
                     favorable to participants than provisions presently in effect, (y) hire any
                     employee or individual independent contractor with annual compensation
                     in excess of $75,000, or enter into any new employment or severance
                     agreements that would result in post-termination payments becoming due
                     or payable upon termination of employment or of the individual
                     independent contractor, or (z) assume or enter into any labor or collective
                     bargaining agreement relating to the Business, any employee, or any
                     Acquired Asset;

             (vi)    take any action that would constitute or result in an event of default under
                     any debtor-in-possession financing facility agreement or order, and/or cash
                     collateral agreement;

             (vii)   permit, offer, agree or commit (in writing or otherwise) to permit, any of
                     the Acquired Assets to become subject, directly or indirectly, to any Lien,
                     except for Permitted Liens, Liens existing on the date of this Agreement and
                     Liens granted before a Closing in connection with any debtor-in-possession
                     financing facility agreement or order, and/or cash collateral agreement;

             (viii) do any other act that would, to the knowledge of Sellers, cause any
                    representation or warranty of any Seller in this Agreement to be or become

                                            25

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document      Page 73 of 193




                     untrue in any material respect or intentionally omit to take any action
                     necessary to prevent any such representation or warranty from being untrue
                     in any material respect; or authorize or enter into any Contract, agreement,
                     or commitment with respect to any of the foregoing.

       (c)   Except as set forth on Schedule 5.1(b), no Seller nor any of its Affiliates shall, with
             respect to the Acquired Assets: (i) except pursuant to any Order governing the use
             of cash collateral entered by the Bankruptcy Court in the Bankruptcy Cases,
             voluntarily, by operation of law, or otherwise, renew, assign, transfer, sublease,
             mortgage, pledge, hypothecate or otherwise encumber any lease or the leasehold
             estate constituting a portion of the Business upon which Buyer, Seller or an Affiliate
             of either has any continuing financial or other obligation (contingent or otherwise)
             except for Permitted Liens; (ii) renew any lease nor suffer any person other than
             such Seller, its employees, agents, servants and invitees to occupy or use the
             premises or any portion thereof, without in any case the express written consent of
             Buyer, which consent shall not be unreasonably withheld or (iii) terminate, amend,
             extend, renew, modify, breach or waive any rights under any Real Property Lease
             or Contract. Any attempt to do any of the foregoing without such written consent
             shall be null and void. If Sellers request such a consent from Buyer, the request shall
             be in writing specifying the terms of the renewal; the identity of the proposed
             assignee or sublessee; the duration of said desired sublease or renewal, the date same
             is to occur, the exact location of the space affected thereby and the proposed rentals
             on a square foot basis chargeable thereunder. Such request for Buyer consent shall
             be submitted to Buyer at least three (3) days in advance of the date on which Sellers
             desire to make such event occur.

       (d)   Cooperation. Sellers will use commercially reasonable efforts to (i) take, or cause
             to be taken, all action and to do, or cause to be done, all things necessary or proper,
             consistent with applicable law, to consummate and make effective as soon as
             possible the transactions contemplated by this Agreement; and (ii) assist Buyer’s
             efforts to transfer any Permits required to own the Acquired Assets.

       (e)   Sale Order. Without limiting Section 5.1(d)(ii), Sellers will use commercially
             reasonable efforts to obtain entry of the Sale Order by the Bankruptcy Court as soon
             as reasonably practicable.

       (f)   D&O Policy. At or prior to the Closing, a D&O insurance policy, or similar
             insurance policy acceptable to the Buyer, shall be bound, at Buyer’s sole expense,
             providing coverage to the directors and officers of Sellers prior to the Closing Date
             in the same amounts and for at least three (3) years following the Closing Date.

       (g)   Access to Records. From the date hereof until the earlier of the termination of this
             Agreement or the Closing Date, Sellers shall reasonably afford, and shall cause their
             officers, employees, attorneys and other agents to reasonably afford, to Buyer and
             its counsel, accountants and other representatives, access (at reasonable times during
                                           26

12226612v6
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document      Page 74 of 193




              normal business hours) to officers and other employees of Sellers for the purposes
              of evaluating the Business and all corporate offices, restaurants, warehouses or other
              facilities, properties, books, accounts, records and documents of, or relating to, the
              Business, subject to the terms of the Confidentiality Agreement.

       (h)    Notices of Certain Events. Sellers shall promptly notify Buyer and deliver copies to
              Buyer of:

               (i)     any notice or other written communication from any Person alleging that
                       the consent of such Person is or may be required in connection with the
                       consummation of the Transactions;

               (ii)    any material written communication from any Governmental Authority in
                       connection with or relating to the Transactions, including with respect to
                       Liquor License approvals and any condemnation or eminent domain event
                       affecting any of the Real Property Leases;

               (iii)   any correspondence, report or notice required to be given by Sellers to any
                       party under a debtor-in-possession financing facility agreement or order,
                       and/or cash collateral agreement or order, or any other related document,
                       including any variance reports, weekly budget compliance reports, or notice
                       of default; or

               (iv)    the commencement of any actions, suits, investigations or proceedings
                       relating to Sellers or the Business that, if pending on the date of this
                       Agreement, would have been required to have been disclosed pursuant to
                       Section 4.1.

       (i)    Payroll. Promptly following the Closing, the Sellers shall use the proceeds of the
              Purchase Price to pay all payroll expenses incurred through the date immediately
              prior to Closing.

         Section 5.2 Name Change. Beginning six (6) months after the Closing, Sellers shall
take steps necessary to effect a change in any of its corporate names to remove “Granite City” or
“Cadillac Ranch” from such names. As all Intellectual Property Rights of Sellers are Acquired
Assets, Sellers agree after Closing to cease use of any service marks, trademarks, trade names,
logos, emblems, signs or insignia related to the Intellectual Property Rights owned by Sellers prior
to Closing and, immediately after Closing, to cease holding themselves out as having any
affiliation with the Business (other than for the arrangements under this Agreement and the related
Agreements).

       Section 5.3 Covenants of Buyer.Buyer covenants to Sellers that, during the period
from the Execution Date through and including the Closing Date or the earlier termination of this
Agreement:


                                            27

12226612v6
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document      Page 75 of 193




       (a)    Cooperation. Buyer will use commercially reasonable efforts to take, or cause to be
              taken, all action and to do, or cause to be done, all things necessary or proper,
              consistent with applicable law, to consummate and make effective as soon as
              possible the transactions contemplated by this Agreement.

       (b)    Adequate Assurances Regarding Acquired Contracts and Required Orders. With
              respect to each Acquired Contract, Buyer will provide adequate assurance of the
              future performance of such Acquired Contract by Buyer. Buyer will promptly take
              such actions as may be reasonably requested by Sellers to assist Sellers in obtaining
              the Bankruptcy Court’s entry of an assumption and assignment order and any other
              order of the Bankruptcy Court reasonably necessary to consummate the transactions
              contemplated by this Agreement.

        Section 5.4   Other Covenants.

       (a)    Improper Receipt of Payment. From and after the Closing, (i) each Seller will
              promptly forward to Buyer any and all payments received by it that constitutes part
              of the Acquired Assets; and (ii) Buyer will promptly forward to the respective Seller
              any and all payments received by Buyer that constitute part of the Excluded Assets.

       (b)    Bankruptcy Issues. Buyer and Seller agree that:

               (i)    Filing of Sale and Bidding Procedures Motion. Within seven (7) Business
                      Days of the Petition Date, Sellers shall file with the Bankruptcy Court a
                      motion (the “Bidding Procedures Motion”) seeking, among other things,
                      the entry of (i) the Sale Order, and (ii) an Order (the “Bidding Procedures
                      Order”) approving the bidding procedures substantially in the form of
                      Exhibit A attached hereto (the “Bidding Procedures”).

                      (A) Auction. In the event that Sellers timely receive a conforming Initial
                      Overbid (as defined in the Bidding Procedures Order) from a prospective
                      purchaser as described above (a “Qualified Bidder”), then Sellers will
                      conduct an auction (the “Auction”) with respect to the sale of the Acquired
                      Assets. In order to participate in the Auction, each prospective purchaser
                      shall be required to comply with the requirements of the Bidding Procedures
                      and to submit an Initial Overbid that is timely and that complies in all
                      respects with the Bidding Procedures. At the Auction, Qualified Bidders
                      and/or Buyer may submit successive bids in increments of at least $100,000
                      greater than the prior bid (the “Incremental Bid Amount”) for the purchase
                      of the Acquired Assets until there is only one offer that Sellers determine,
                      subject to Bankruptcy Court approval, is the highest and best offer (the
                      “Prevailing Bid”). When bidding at the Auction, Buyer shall receive a
                      “credit” in the amount of the Breakup Fee and Expense Reimbursement.
                      All bidding for the Acquired Assets will be concluded at the Auction and
                      there will be no further bidding at the Bankruptcy Court hearing held in the
                                            28

12226612v6
  Case 19-43756   Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                            Document      Page 76 of 193




                  Bankruptcy Cases to approve the highest and best bid for the Acquired
                  Assets (the “Approval Hearing”). If no conforming Initial Overbid from
                  a Qualified Bidder shall have been received at or prior to the Bid Deadline
                  (as defined in the Bidding Procedures Order), the Auction will not be held
                  and the Approval Hearing will proceed with respect to this Agreement. The
                  Auction shall be conducted on an open-outcry and not on any sealed bid
                  basis without the prior written consent of Buyer.

                  (B) Breakup Fee. Upon the consummation of a sale of all or substantially
                  all of the Acquired Assets to any third party (other than Buyer) who submits
                  a Prevailing Bid for the Acquired Assets or termination of this Agreement
                  pursuant to Section 7.1(f) or 7.1(g) below, Sellers shall pay to Buyer cash
                  or other immediately available funds in an amount equal to the sum of (A)
                  Two Hundred Twenty Five Thousand Dollars ($225,000) (the “Breakup
                  Fee”); and (B) reimbursement to Buyer of all costs and expenses incurred
                  by Buyer in connection with the negotiation of this Agreement, applicable
                  filings, amounts paid or payable to financing sources and any due diligence
                  undertaken in connection herewith and therewith, in an amount equal to One
                  Hundred Thousand Dollars ($100,000) (the “Expense Reimbursement”).
                  The Parties agree that the Breakup Fee and Expense Reimbursement shall
                  be the full and liquidated damages of Buyer arising out of any termination
                  of this Agreement pursuant to Section 7.1(f). The provisions of this Section
                  5.3 shall survive any termination of this Agreement pursuant to Section
                  7.1(f). The Breakup Fee and Expense Reimbursement shall be treated as
                  administrative expense claims in the Bankruptcy Cases, shall be paid to
                  Buyer within three (3) Business Days following the closing of such sale to
                  the third party, and shall be paid to Buyer prior to the payment of the
                  proceeds of such sale to any third party asserting a Lien on the Acquired
                  Assets (and, for the avoidance of doubt, (x) no Lien of any third party shall
                  attach to the portion of the sale proceeds representing the Breakup Fee and
                  Expense Reimbursement and (y) the Breakup Fee and Expense
                  Reimbursement shall be payable first from unencumbered cash held by
                  Sellers).

                  (C) Backup Bid. At the conclusion of the Auction, Sellers shall identify and
                  certify the bid that constitutes the second highest and best offer for the
                  Acquired Assets (the “Backup Bid” and the Qualified Bidder submitting
                  such bid, the “Backup Bidder”). The Backup Bidder may be required by
                  Sellers to close on the Backup Bid within sixty (60) days of the conclusion
                  of the Auction. In the event that the Backup Bidder fails to close on the
                  transaction contemplated in the Backup Bid, Sellers shall be permitted to
                  retain the Backup Bidder’s good faith deposit as liquidated damages. Buyer
                  is not obligated to be a Backup Bidder.


                                       29

12226612v6
  Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                               Document      Page 77 of 193




             (ii)    Bankruptcy Court Approval of Sale. Sellers and Buyer shall each use their
                     commercially reasonable efforts, and shall cooperate, assist and consult
                     with each other, to secure the entry of an Order (the “Sale Order”) of the
                     Bankruptcy Court in the Bankruptcy Cases which shall be in the form
                     agreed by the Parties and which Sale Order (i) approves this Agreement, (ii)
                     authorizes the sale of the Acquired Assets pursuant to Sections 363 of the
                     Bankruptcy Code, (iii) authorizes the assumption and assignment of the
                     Acquired Contracts pursuant to Section 365 of the Bankruptcy Code, (iv)
                     on the Closing Date, the Acquired Assets shall be sold to Buyer free and
                     clear of any and all Liens (except for Permitted Liens), including any liens
                     granted during the Chapter 11 Cases, (v) authorizes the Transactions, and
                     (vi) includes findings (x) providing that Buyer is a purchaser in good faith
                     for fair value within the meaning of Section 363(m) of the Bankruptcy Code
                     and entitled to the protection of Section 363(m) of the Bankruptcy Code,
                     and (y) that the consideration for the Acquired Assets constitutes reasonably
                     equivalent value and fair consideration; provided, however, Sellers shall be
                     entitled to take such actions as may be required in connection with the
                     discharge of their fiduciary duties in the Bankruptcy Cases (including
                     soliciting higher and better offers for the Acquired Assets). In connection
                     with the assumption and assignment of the Acquired Contracts pursuant to
                     Section 365 of the Bankruptcy Code, Buyer shall take all actions required
                     to provide “adequate assurance of future performance” by Buyer under the
                     Acquired Contracts after the Closing. The Sale Order shall contain findings
                     by the Bankruptcy Court that (a) Buyer is a good-faith buyer under section
                     363(m) of the Bankruptcy Code, (b) Buyer is not a successor to the Sellers,
                     and (c) the sale of the Acquired Assets contemplated hereby did not involve
                     any improper conduct, including collusion, and cannot be avoided under
                     grounds set forth under section 363(n) of the Bankruptcy Code, unless in
                     the reasonable judgment of Sellers’ professionals, after consultation with
                     Buyer, Sellers believe there exists a factual basis that would preclude the
                     Bankruptcy Court from making such a finding. Sellers and Buyer shall
                     consult with one another in good faith regarding pleadings that either of
                     them intends to file, or positions either of them intend to take, with the
                     Bankruptcy Court in connection with or that might reasonably affect the
                     Bankruptcy Court’s entry of the Sale Order.

             (iii)   Liquor Licenses. Sellers shall seek to have included in the Sale Order a
                     provision that immediately upon the Closing, Buyer shall be entitled to
                     continue to sell alcoholic beverages at the premises included in the Acquired
                     Assets upon the same terms as Sellers were selling such alcoholic beverages
                     until such time as Buyer has had the time and opportunity to obtain its own
                     Liquor Licenses.

       (c)   License to Use Name. Following the Closing, in accordance with the provisions of
             this Section 5.4(c), Buyer agrees to grant Sellers an exclusive, worldwide, royalty
                                           30

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document      Page 78 of 193




              free, fully paid and irrevocable license to use the Intellectual Property Rights related
              to the Cadillac Ranch and Granite City brands to the extent relating to any Excluded
              Assets, provided that, any Seller (or any assignee thereof) using the Cadillac Ranch
              or Granite City brand names shall pay to Buyer a license fee equal to three percent
              (3%) of such Seller’s annual gross sales. Any use of the Cadillac Ranch or Granite
              City brand names shall be subject to a mutually agreeable license agreement, which
              shall be entered into by Buyer with such Sellers determined by Buyer at its sole
              discretion.

   ARTICLE VI.        CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES

        Section 6.1 Conditions Precedent to the Performance by Sellers. The obligation of
Sellers to consummate the transactions contemplated by this Agreement is subject to the
fulfillment, at or before the Closing, of the following conditions, any one or more of which, other
than the condition contained in Section 6.1(c), may be waived by Sellers, in their discretion:

       (a)    Representations and Warranties of Buyer. The representations and warranties of
              Buyer made in Section 4.2 of this Agreement, in each case, will be true and correct
              in all material respects as of the Execution Date and as of the Closing Date as though
              made by Buyer as of the Closing Date, except to the extent such representations and
              warranties expressly relate to an earlier date, in which case such representations and
              warranties will be true and correct on and as of such earlier date.

       (b)    Performance of the Obligations of Buyer. Buyer has performed in all material
              respects all obligations required under this Agreement and any Ancillary Agreement
              to which Buyer is party to be performed by Buyer on or before the Closing Date.

       (c)    Governmental Consents and Approvals. The Bankruptcy Court will have entered
              the Sale Order and the Assignment Order, and such orders will be in full force and
              effect, and no order staying, reversing, modifying, vacating or amending such orders
              will be in effect on the Closing Date.

       (d)    Closing Deliveries. Buyer will have made the deliveries contemplated under Section
              3.3.

        Section 6.2 Conditions Precedent to the Performance by Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at or before the Closing, of the following conditions, any one or more of which, other
than the condition contained in Section 6.2(c), may be waived by Buyer, in its discretion:

       (a)    Representations and Warranties of Sellers. The representations and warranties of
              Sellers made in Section 4.1 of this Agreement will be true and correct in all material
              respects as of the Execution Date and as of the Closing Date as though made by
              Sellers as of the Closing Date, except to the extent such representations and


                                             31

12226612v6
  Case 19-43756      Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document      Page 79 of 193




             warranties expressly relate to an earlier date, in which case such representations and
             warranties will be true and correct on and as of such earlier date.

       (b)   Performance of the Obligations of Sellers. Sellers will have performed in all
             material respects all obligations required under this Agreement or any Ancillary
             Agreement to which Sellers are party to be performed by Sellers on or before the
             Closing Date.

       (c)   Governmental Consents and Approvals. The Bankruptcy Court will have entered
             the Sale Order, which shall include a waiver of the fourteen (14) day stay set forth in
             Rule 6004(h) of the Federal Rules of Bankruptcy Procedure, and the Assignment
             Order, and such orders will be in full force and effect.

       (d)   Closing Deliveries. Sellers will have made the deliveries contemplated under
             Section 3.2.

       (e)   From the date of this Agreement until the Closing Date, there shall not have occurred
             and be continuing any material adverse effect on the Business.

       (f)   Sellers shall have delivered a certificate from an authorized officer of Sellers to the
             effect that each of the conditions specified in Section 6.2(a), (b) and (e) have been
             satisfied.

       (g)   The Bankruptcy Court shall have entered the Sale Order which shall have become
             final and non-appealable and shall have confirmed the sale of the Acquired Assets
             described in this Agreement and in accordance with this Agreement to Buyer by the
             Seller.

                              ARTICLE VII. TERMINATION

       Section 7.1 Conditions of Termination. This Agreement may be terminated only in
accordance with this Section 7.1. This Agreement may be terminated at any time before the
Closing as follows:

       (a)   By mutual consent of Sellers and Buyer;

       (b)   By Sellers, by notice to Buyer, if Sellers have provided Buyer with notice of any
             material inaccuracy of any representation or warranty contained in Section 4.2, or
             of a material failure to perform any covenant or obligation of Buyer contained in
             this Agreement or any Ancillary Agreement to which Buyer is party, and Buyer has
             failed, within ten (10) Business Days after such notice, to remedy such inaccuracy
             or perform such covenant or provide reasonably adequate assurance to Sellers of
             Buyer’s ability to remedy such inaccuracy or perform such covenant or obligation;
             provided, however, that Sellers will not have the right to terminate this Agreement
             under this Section 7.1(b) if Sellers are then in material breach of this Agreement;

                                           32

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                 Document      Page 80 of 193




       (c)    By Sellers, if the Bankruptcy Court dismisses Sellers’ Chapter 11 cases or converts
              the Chapter 11 cases to cases under Chapter 7 of the Bankruptcy Code; if the
              Bankruptcy Court confirms a Chapter 11 plan in Sellers’ Chapter 11 cases; or if the
              Bankruptcy Court appoints a Chapter 11 trustee or an examiner with expanded
              powers;

       (d)    By Buyer, by notice to Sellers, if Buyer has previously provided Sellers with notice
              of any material inaccuracy of any representation or warranty of Sellers contained in
              Section 4.1 or a material failure to perform any covenant or obligation of Sellers
              contained in this Agreement or any Ancillary Agreement to which Sellers are party,
              and Sellers have failed, within ten (10) Business Days after such notice, to remedy
              such inaccuracy or perform such covenant or provide reasonably adequate assurance
              to Buyer of Sellers’ ability to remedy such inaccuracy or perform such covenant;
              provided, however, that Buyer will not have the right to terminate this Agreement
              under this Section 7.1(d) if Buyer is then in material breach of this Agreement;

       (e)    By any party by giving written notice to the other parties if the Closing shall not
              have occurred on or prior to the Outside Date; provided, however, that if the Closing
              shall not have occurred on or before the Outside Date due to a material breach of
              any representations, warranties, covenants or agreements contained in this
              Agreement by Buyer or Sellers, then the breaching party may not terminate this
              Agreement pursuant to this Section 7.1(e);

       (f)    Automatically, upon (i) the consummation of an Alternative Transaction or (ii) the
              issuance of a final and non-appealable order, decree, or ruling by a Governmental
              Authority to permanently restrain, enjoin or otherwise prohibit the Closing; or

       (g)    By Buyer, by notice to Seller, if (i) if any of the Sellers files (y) any motion with the
              Bankruptcy Court seeking an order approving, or (z) any plan involving, any
              Alternate Transaction; or (ii) if Sellers enter into a definitive agreement with a third
              party for an Alternate Transaction;

        Section 7.2   Effect of Termination; Remedies.

       (a)    In the event of termination pursuant to Section 7.1, this Agreement will become null
              and void and have no effect (other than Article VII, Article VIII and Article IX,
              which will survive termination), with no liability on the part of Sellers, Buyer, or
              their respective Affiliates or respective Related Persons, with respect to this
              Agreement or any Ancillary Agreement, except for any liability provided for in this
              Article VII.

       (b)    If this Agreement is terminated pursuant to Section 7.1(a), (c), (d), (e), (f) or (g)
              then, within two (2) Business Days after such termination, the Deposit will be
              returned to Buyer, without interest.


                                             33

12226612v6
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                  Document      Page 81 of 193




       (c)    If this Agreement is terminated pursuant to Section 7.1(b) then all right, title and
              interest to the Deposit will automatically vest in Sellers. The Parties hereby agree
              that it is impossible to determine accurately the amount of damages that Sellers
              would suffer if the transactions contemplated hereby were not consummated as a
              result of a breach of this Agreement by Buyer or termination of this Agreement
              pursuant to Section 7.1(b). As a result, notwithstanding anything in this Agreement
              to the contrary, Sellers hereby agree that, in the event of a termination of this
              Agreement by Sellers under Section 7.1, (i) the Deposit shall be delivered to Sellers
              as liquidated damages against Buyer for all liabilities of Buyer under this Agreement
              and (ii) such liquidated damages shall be the sole and exclusive remedy, at Law and
              equity, of Sellers against Buyer for Buyer’s breach and such termination and Buyer
              shall have no further liability of any kind to Sellers, any of their Affiliates, or any
              third party on account of this Agreement.

       (d)    If this Agreement is terminated pursuant to Section 7.1(g), then, (i) the Deposit will
              be returned to Buyer, without interest; and (ii) subject to the approval of the
              Bankruptcy Court, Sellers will pay to Buyer the Breakup Fee and Expense
              Reimbursement. Any payment of the Breakup Fee and Expense Reimbursement
              under this Section 7.2 will be made by Sellers from the proceeds of the Alternative
              Transaction by wire transfer of immediately available funds to an account
              designated in writing by Buyer upon the closing of such Alternative Transaction.

       (e)    Sellers acknowledge that the Breakup Fee and the Expense Reimbursement (or any
              portion thereof) are necessary and appropriate expenses for the administration of
              their estates, pursuant to Sections 503 and 507 of the Bankruptcy Code, and that the
              Breakup Fee and Expense Reimbursement (or any portion thereof) are allowed
              administrative expenses.

        Section 7.3 Exclusive Remedy; Waiver. Prior to the Closing, the parties’ sole and
exclusive remedies for any claim arising out of or in connection with this Agreement will be
termination in accordance with, and obtaining the remedies provided in, this Article VII. The
failure by either Sellers or Buyer to pursue or foreclose on any right or remedy against the other
party, by itself, will not constitute a waiver, and any waiver under this Article VII will be effective
only if made in writing.

                  ARTICLE VIII. SURVIVAL AND INDEMNIFICATION

        Section 8.1 Survival; Indemnification. None of the representations and warranties of
each Seller and of Buyer made in this Agreement will survive the Closing Date, and all of such
representations and warranties will be extinguished by the Closing. All covenants and agreements
of the parties contained in this Agreement will survive Closing, unless otherwise expressly stated
therein. If the Closing occurs, Buyer will indemnify and hold harmless Sellers and their respective
Affiliates and Related Persons against any and all losses, liability, expense or damage that result
from or arise out of the Assumed Liabilities, and will promptly pay such Assumed Liabilities as
they become due and payable.
                                              34

12226612v6
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                  Document      Page 82 of 193




                             ARTICLE IX.           MISCELLANEOUS

        Section 9.1 Alternative Transaction.Notwithstanding anything in this Agreement or
in any Ancillary Agreement to the contrary, Sellers may furnish information concerning Sellers,
the Acquired Assets and the Assumed Liabilities to any Person in connection with a potential
Alternative Transaction and negotiate, enter into and consummate an Alternative Transaction;
provided, however, Sellers covenant that they shall not, and shall cause each of their directors,
managers, officers, stockholders, owners, Affiliates or other representatives, directly or indirectly,
either solicit, discuss or negotiate with any third party any Competing Arrangement until such
time as the Bidding Procedures Motion has been approved and the Bidding Procedures Order has
been entered by the Bankruptcy Court. For purposes of this Agreement, the term “Competing
Arrangement” means any transaction or potential transaction whereby any party other than Buyer
would (x) act as a “stalking horse”, become a plan sponsor, be a competing initial bidder or
otherwise be pre-qualified as a bidder for any sale of the Sellers’ Business, assets or operations, or
(y) receive any form of breakup fee, expense reimbursement or other bid protections as a
component of or condition to their agreement to purchase all or any of the Sellers’ Business, assets
or operations, in each case for clause (x) and (y) whether in a sale through the Bankruptcy Court
or otherwise..

        Section 9.2 Further Assurances. At the request and the sole expense of the requesting
party, Buyer or Sellers, as applicable, will execute and deliver, or cause to be executed and
delivered, such documents as Buyer or Sellers, as applicable, or their respective counsel may
reasonably request to effectuate the purposes of this Agreement and the Ancillary Agreements.

        Section 9.3 Successors and Assigns. This Agreement will inure to the benefit of and
will be binding upon the successors and assigns of the parties to this Agreement.

        Section 9.4 Governing Law; Jurisdiction. This Agreement will be construed,
performed and enforced in accordance with, and governed by, the laws of the State of Delaware
(without giving effect to the principles of conflicts of laws thereof), except to the extent that the
laws of such State are superseded by the Bankruptcy Code or other applicable federal law. For so
long as Sellers are subject to the jurisdiction of the Bankruptcy Court, the parties irrevocably elect,
as the sole judicial forum for the adjudication of any matters arising under or in connection with
the Agreement, and consent to the exclusive jurisdiction of, the Bankruptcy Court.

      Section 9.5 Expenses. Except as otherwise provided in this Agreement, Sellers and
Buyer will pay their own expenses in connection with this Agreement and the transactions
contemplated by this Agreement, including, without limitation, any legal and accounting fees,
whether or not the transactions contemplated by this Agreement are consummated.

       Section 9.6 Broker’s and Finder’s Fees. Neither Sellers nor Buyer has engaged any
broker or finder in connection with any of the transactions contemplated by this Agreement other
than Duff & Phelps Securities, LLC, as Sellers’ investment banker, and Hilco Real Estate, LLC,
as Sellers’ leasing agent, whose fees and expenses will, as between the parties, be the sole
responsibility of Sellers, and, insofar as such party knows, no other broker or other Person is
                                              35

12226612v6
  Case 19-43756          Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                  Document      Page 83 of 193




entitled to any commission or finder’s fee in connection with any of the transactions contemplated
by this Agreement.

        Section 9.7 Severability. In the event that any part of this Agreement is declared by
any court or other judicial or administrative body to be null, void or unenforceable, such provision
will survive to the extent it is not so declared, and all of the other provisions of this Agreement
will remain in full force and effect only if, after excluding the portion deemed to be unenforceable,
the remaining terms provide for the consummation of the transactions contemplated by this
Agreement in substantially the same manner as set forth on the Execution Date.

         Section 9.8 Notices.        (a) All notices, requests, demands, consents and other
communications under this Agreement will be in writing and will be deemed to have been duly
given: (i) on the date of service, if served personally on the party to whom notice is to be given;
(ii) on the day of transmission, if sent via facsimile transmission to the facsimile number given
below or by electronic mail to the electronic mail address given below; (iii) on the day after
delivery to Federal Express or similar overnight courier or the Express Mail service maintained by
the United States Postal Service addressed to the party to whom notice is to be given; or (iv) on
the fifth day after mailing, if mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid and properly addressed, to the party as follows:

        If to Sellers:

                Granite City Food & Brewery Ltd.
                3600 American Boulevard West
                Suite 400
                Bloomington, MN 55431
                Attention: Nathan G. Hjelseth
                Email: nhjelseth@gcfb.net
                Facsimile: (952) 215-0671

        With a copy to (which will not constitute notice):

                Briggs and Morgan, P.A.
                2200 IDS Center
                80 South 8th Street
                Minneapolis, MN 55402
                Attention: Brett D. Anderson
                Email: banderson@briggs.com
                Facsimile: (612) 977-8400

        If to Buyer:




                                              36

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document      Page 84 of 193




               c/o Kelly Investment Group, LLC
               12730 High Bluff Drive, Suite 250
               San Diego, CA 92130
               Attention: Michael Kelly
               Facsimile: 619-687-5010
               Email: michael@kellycompanies.com

        With a copy to (which will not constitute notice):

               c/o Kelly Investment Group, LLC
               12730 High Bluff Drive, Suite 250
               San Diego, CA 92130
               Attention: Legal Department
               Facsimile:
               Email: luke@kellyinvestmentgroup.com

       (b)    Any party may change its address, facsimile number or email address for the purpose
              of this Section 9.8 by giving the other parties written notice of its new address in the
              manner set forth above.

        Section 9.9 Amendments; Waivers. This Agreement may only be amended or
modified, and any of the terms, covenants, representations, warranties or conditions of this
Agreement may only be waived, by a written instrument executed by Buyer and Sellers, or in the
case of a waiver, by the party waiving compliance. Any waiver by any party of any condition, or
of the breach of any provision, term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, will not be deemed to be or construed as a furthering or
continuing waiver of any such condition, or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

         Section 9.10 Public Announcements.Promptly following the Execution Date, Sellers
will make a press release in form and substance reasonably satisfactory to Sellers and Buyer
regarding the transactions contemplated in this Agreement. Promptly after the Closing, the parties
will make a joint press release in form and substance reasonably satisfactory to both of them
regarding the transactions contemplated in this Agreement. Except as provided in the foregoing
sentence, no party will make any press release or public announcement concerning the transactions
contemplated by this Agreement without first coordinating their communications strategy with the
other party, unless a press release or public announcement is required by law, the rules of any stock
exchange, or is permitted by, or required by an order of, the Bankruptcy Court. If any such
announcement or other disclosure is required by law, the rules of any stock exchange or is
permitted by, or required by an order of, the Bankruptcy Court, the disclosing party will use
reasonable efforts to give the non-disclosing party or parties prior notice of, and an opportunity to
comment on, the proposed disclosure; provided, there will be no liability to the disclosing party
for failure to notify the other party. The parties acknowledge that Sellers will file this Agreement
with the Bankruptcy Court in connection with obtaining the Sale Order.

                                             37

12226612v6
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                  Document      Page 85 of 193




        Section 9.11 Entire Agreement. This Agreement and the Ancillary Agreements contain
the entire understanding between the parties with respect to the transactions contemplated by this
Agreement and supersede and replace all prior and contemporaneous agreements and
understandings, oral or written, with regard to such transactions. The Recitals and all Exhibits and
Schedules to this Agreement and any documents and instruments delivered pursuant to any
provision of this Agreement are expressly made a part of this Agreement as fully as though
completely set forth in this Agreement.

        Section 9.12 No Third Party Beneficiaries. Nothing in this Agreement is intended to
or will confer any rights or remedies under or by reason of this Agreement on any Persons other
than Sellers and Buyer and their respective successors and permitted assigns. Nothing in this
Agreement is intended to or will relieve or discharge the obligator of liability of any third Persons
to Sellers or to Buyer. This Agreement is not intended to give and will not give any third Persons
any right of subrogation or action over or against Sellers or Buyer.

       Section 9.13 Headings. The article and section headings in this Agreement are for
reference purposes only and will not affect the meaning or interpretation of this Agreement.

        Section 9.14 Counterparts; Delivery.            This Agreement may be executed in
counterparts, each of which will be deemed an original, and all of which will constitute the same
agreement. The signature of any of the parties may be delivered and made by facsimile, portable
document format (“pdf”) or other electronic means capable of creating a printable copy, and each
such signature will be treated as original signatures for all purposes.

        Section 9.15 Construction. Any reference to any law will be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires otherwise. The word
“including” means including without limitation. Any reference to the singular in this Agreement
will also include the plural and vice versa. The phrase “to which any Seller is a party,” or similar
construction, is intended to limit the applicable listing of any items, properties, assets, or Contracts
to only those items that a Seller actually owns or to which any Seller is actually a party, as the case
may be, and is meant to exclude any listed property or Contract otherwise.

       Section 9.16 Bulk Sales. Buyer waives compliance with any laws governing bulk sales,
including any applicable provisions of the Uniform Commercial Code.

                                 ARTICLE X.          DEFINITIONS

As used in this Agreement, the following terms have the following meanings:

“Accounts Receivable” has the meanings set forth in Section 1.2(b).

“Acquired Assets” has the meaning set forth in Section 1.1.

“Acquired Contracts” has the meaning set forth in Section 1.1(g).

“Acquired Deposits” has the meaning set forth in Section 1.1(f).
                                         38

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                 Document      Page 86 of 193




“Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling,
controlled by or under direct or indirect common control with such Person.

“Agreement” has the meaning set forth in the Preamble.

“Allocation Adjustment Notice” has the meaning set forth in Section 2.7.

“Alternative Transaction” means any transaction or series of transactions (regardless of the form
thereof) involving a sale of all or any substantial portion of the Acquired Assets by Sellers, or any
one or more of them, to a purchaser or purchasers other than Buyer; provided, that such transaction
is undertaken pursuant to Section 363 of the Bankruptcy Code.

“Ancillary Agreements” means the Confidentiality Agreement, any bill of sale, assignment or
assumption agreement, transition services agreement, management services agreement or other
related agreements by and between Sellers and Buyer effecting or evidencing the transactions
contemplated under this Agreement.

“Approval Hearing” has the meaning set forth in Section 5.4(b)(i)(A).

“Assignment Order” means an order of the Bankruptcy Court pursuant to Sections 105 and 365
of the Bankruptcy Code, which order will (i) authorize the assumption by Sellers and assignment
to Buyer of the Acquired Contracts, (ii) establish the Cure Costs relating to the Acquired Contracts,
and (iii) provide that Buyer has demonstrated adequate assurance of future performance under the
Acquired Contracts.

“Assumed Liabilities” has the meaning set forth in Section 1.3.

“Auction” has the meaning set forth in Section 5.4(b).

“Backup Bid” has the meaning set forth in Section 5.4(b)(i)(C).

“Backup Bidder” has the meaning set forth in Section 5.4(b)(i)(C).

“Balance Sheet” has the meaning set forth in Section 4.1(r).

“Bankruptcy Code” has the meaning set forth in the Recitals.

“Bankruptcy Court” has the meaning set forth in the Recitals.

“Bid Procedures” means the Bid Procedures in substantially the form attached to this Agreement
as Exhibit A.

“Bidding Procedures” has the meaning set forth in Section 5.4(b)(i).

“Bidding Procedures Motion” has the meaning set forth in Section 5.4(b)(i).


                                             39

12226612v6
  Case 19-43756       Doc 77      Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                  Document      Page 87 of 193




“Bidding Procedures Order” has the meaning set forth in Section 5.4(b)(i).

“Breakup Fee” has the meaning set forth in Section 5.4(b)(i)(B).



“Business” has the meaning set forth in the Recitals.

“Business Day” means any day other than Saturday, Sunday and any day that is a federal legal
holiday.

“Buyer” has the meaning set forth in the Preamble.

“Buyer’s Notice” has the meaning set forth in Section 2.3(b).

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“COBRA” means Part 6 of Subtitle B of Title I of ERISA.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the confidentiality agreement Buyer executed in
conjunction with its review of Sellers’ records.

“Contract” means any contract, agreement, lease or sublease, license or sublicense, instrument,
indenture, commitment or undertaking, whether in written form or otherwise.

“Corporate Level” means, as applicable, any assets, properties, expenses, costs, commitments,
Contracts, obligations, liabilities or other operational activities or items conducted or owned by
Sellers primarily for the collective benefit of all restaurant locations and their employees,
including, but not limited to, all Sellers’ Employee Benefit Plans, if any, and all liabilities and
obligations of Sellers thereunder.

“Cure Costs” has the meaning set forth in Section 1.3(a).

“Current Employees” means all employees of Sellers employed immediately prior to the
discharge of employees required by the closing of the Transactions, whether active or not
(including those on short-term disability, leave of absence, paid or unpaid, or long-term disability).

“Deposit” has the meaning set forth in Section 2.2(a).

“Designation Cost Overage” has the meaning set forth in Section 1.6(b).

“Designation Notice” has the meaning set forth in Section 1.6(c).

                                             40

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document      Page 88 of 193




“Designation Rights Asset” has the meaning set forth in Section 1.6(b).

“Designation Rights Period” has the meaning set forth in Section 1.1.

“Employee Benefit Plans” means (i) all employee benefit plans as defined in section 3(3) of
ERISA; (ii) all compensation, pay, severance pay, salary continuation, bonus, incentive, stock
option, retirement, pension, profit sharing or deferred compensation plans, Contracts, programs,
funds or arrangements of any kind; and (iii) all other employee benefit plans, programs, funds or
arrangements (whether written or oral, qualified or nonqualified, funded or unfunded, foreign or
domestic, currently effective or terminated, and whether or not subject to ERISA) and any trust,
escrow or similar agreement related thereto, whether or not funded.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” means Wilmington Trust, N.A.

“Excluded Assets” has the meaning set forth in Section 1.2.

“Excluded Contracts” means any Contract to which a Seller is a party that is not an Acquired
Contract.

“Excluded Liabilities” has the meaning set forth in Section 1.4.

“Execution Date” has the meaning set forth in the Preamble.

“Final Purchase Price” has the meaning set forth in Section 2.1.

“Financial Statements” has the meaning set forth in Section 4.1(r).

“Government” means any agency, division, subdivision or governmental or regulatory authority,
or any adjudicatory body thereof, of the United States or any state or territory thereof.

“Governmental Authority” means any federal, state, local, municipal, foreign, supranational or
other governmental or quasi-governmental authority of any nature (including any governmental
agency, branch, bureau, commission, department, official or entity and any court or other tribunal),
or any administrative, executive, judicial, legislative, police, regulatory or Taxing Authority, or
arbitral body.

“Improvements” means all leasehold improvements located, placed, constructed or installed on
or under any parcel of Leased Real Property, including all utilities, fire protection, security,
surveillance, telecommunications, computer, wiring, cable, heat, exhaust, ventilation, air
conditioning, electrical, mechanical, plumbing and refrigeration systems, facilities, lines,
installations and conduits.

“Incremental Bid Amount” has the meaning set forth in Section 5.4(b)(i)(A).

                                            41

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document      Page 89 of 193




“Intellectual Property Rights” means all of Sellers’ intellectual property, including: (i) patents,
patent applications and patent rights; (ii) trademarks (registered and at common law), trademark
registrations and applications, trade names, logos, trade dress, brand names, service marks
(registered and at common law), service mark registrations and applications, websites, domain
names and other indicia of source and all goodwill associated therewith (subject to those
restrictions under the Franchise Agreements); (iii) works of authorship, copyrights, copyright
registrations and applications for registration, and moral rights; (iv) know-how, trade secrets,
customer lists, proprietary information, proprietary processes and formulae, databases and data
collections; (v) all source and object code, software, algorithms, architecture, structure, display
screens, layouts, inventions, development tools; (vi) all documentation and media constituting,
describing or relating to the above, including manuals, memoranda and records; and (vii) all other
intellectual property rights related to the Business.

“Inventory” means all supplies, goods, finished goods, materials, raw materials, work in process,
perishable inventory and stock in trade owned by any Seller, whether or not prepaid, and wherever
located, held or owned, including all fresh and frozen foodstuffs, alcoholic beverages, non-
alcoholic beverages, disposable paper goods (such as napkins and paper towels), silverware, plates
and dining ware, cups, glassware, mugs, cooking utensils, packaging materials, ingredients soaps
and detergents, condiments, retail merchandise, replacement and spare parts and fuels and other
similar items.

“Law” means any law, statute, regulation, rule, code, constitution, ordinance, treaty, rule of
common law, or Order of, administered or enforced by or on behalf of, any Governmental
Authority.

“Leased Real Property” has the meaning set forth in Section 1.1(a).

“Leasehold Improvements” means those fixtures, structures and other improvements located on
any Leased Real Property used in the operation of Sellers’ business.

“Lien” means, with respect to any property or asset, any mortgage, deed of trust, lien (statutory or
otherwise), hypothecation, pledge, security interest, claim, encumbrance, restriction, charge,
instrument, preference, priority, option, or right of first refusal, of any kind or nature, whether
secured or unsecured, choate or inchoate, filed or unfiled, scheduled or unscheduled, recorded or
unrecorded, contingent or non-contingent, material or non-material, known or unknown (including
real property, tangible property and intangible property and including any “Lien” as defined in the
Bankruptcy Code).

“Liquor Licenses” has the meaning set forth in Section 4.1(k).

“Outside Date” means the date that is one hundred twenty (120) days following the Execution
Date.

“Permits” has the meaning set forth in Section 1.1(h).


                                            42

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                 Document      Page 90 of 193




“Permitted Liens” means (i) Liens granted by Buyer at or after the Closing in connection with
any financing of Buyer related to the purchase of the Acquired Assets pursuant to this Agreement;
(ii) non-monetary Liens that do not materially interfere with the ability of Buyer to own and operate
the Acquired Assets in substantially the manner as operated immediately prior to the execution of
this Agreement; (iii) Liens that arise under zoning, building codes, land use and other similar laws,
none of which would materially interfere with the ownership or operation by Buyer of any of the
Acquired Assets following the Closing in substantially the manner as owned and operated
immediately prior to the execution of this Agreement; (iv) Liens for Taxes not yet due and payable
in respect of Acquired Assets; and (v) with respect to leased or licensed property, the terms and
conditions of the lease or license applicable thereto.

“Person” means any individual, corporation, partnership, limited liability company, joint venture,
association, joint-stock company, trust, unincorporated organization or Government.

“Petition Date” has the meaning set forth in the Recitals.

“Prepaid Expenses” has the meaning set forth in Section 1.1(e).

“Prevailing Bid” has the meaning set forth in Section 5.4(b)(i)(A).

“Price Adjustment Costs” has the meaning set forth in Section 2.3(b).

“Property Costs” has the meaning set forth in Section 2.3(a)(iii),

“Property Tax Costs” has the meaning set forth in Section 2.3(a)(iii).

“Property Taxes” means all real estate and personal property Taxes, and other related
assessments and fees, arising from the Acquired Assets.

“Qualified Bidder” has the meaning set forth in Section 5.4(b)(i)(A).

“Real Property Lease” means any lease arrangement or agreement for the Leased Real Property
identified and included in the Acquired Contracts.

“Rebates” has the meaning set forth in Section 1.2(c).

“Records” means the books, records, information, ledgers, files, invoices, documents, work
papers, correspondence, lists (including customer lists, supplier lists and mailing lists), plans
(whether written, electronic or in any other medium), drawings, designs, specifications, creative
materials, advertising and promotional materials, marketing plans, studies, reports, data and
similar materials related to the Business.

“Rejected Contracts” has the meaning set forth in Section 1.5(a).




                                             43

12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document      Page 91 of 193




“Related Person” means, with respect to any Person, all present directors, officers, members,
managers, stockholders, employees, controlling persons, agents, professionals, attorneys,
accountants, lenders, investment bankers or representatives of any such Person.

“Rent Costs” has the meaning set forth in Section 2.3(a)(ii).

“Sale Order” means an order of the Bankruptcy Court approving the sale and transfer of the
Acquired Assets and Assumed Liabilities to Buyer pursuant to Sections 105 and 363 of the
Bankruptcy Code, which order will include: (i) authorization of the assumption by Sellers and
assignment to Buyer of the Acquired Contracts; (ii) terms and conditions consistent with the terms
and conditions of this Agreement; and (iii) such other terms and conditions acceptable to Sellers
and Buyer.

“Seller” and “Sellers” have the meaning set forth in the Preamble.

“Store Cash” has the meaning set forth in Section 2.3(a)(i).

“Tax Return” means any report, return, information return, filing or other information, including
any schedules, exhibits or attachments thereto, and any amendments to any of the foregoing
required to be filed or maintained in connection with the calculation, determination, assessment or
collection of any Taxes (including estimated Taxes).

“Taxes” means all taxes, however denominated, including any interest, penalties or additions to
tax that may become payable in respect thereof, imposed by any Government, whether payable by
reason of contract, assumption, transferee liability, operation of law or Treasury Regulation
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or similar provision
under state, local or foreign law), which taxes will include all income taxes, payroll and employee
withholding, unemployment insurance, social security (or similar), sales and use, excise, franchise,
gross receipts, occupation, real and personal property, stamp, transfer, workmen’s compensation,
customs duties, registration, documentary, value added, alternative or add-on minimum, estimated,
environmental (including taxes under Section 59A of the Code) and other assessments or
obligations of the same or a similar nature, whether arising before, on or after the Closing Date.

“Total Consideration” has the meaning set forth in Section 2.1.

“Transaction Taxes” has the meaning set forth in Section 2.6.

“Transactions” has the meaning set forth in the Recitals.

“Transition Services Agreement” means a transition services agreement in a form acceptable to
Buyer and Sellers, which requires Sellers to provide certain services requested by Buyer during a
transition period in exchange for Buyer’s direct payment of costs associated therewith (or the
reimbursement by Buyer of Seller’s direct costs associated therewith) and ensuring that all
administrative expenses of Sellers created by virtue of providing such transition services are paid.

“Unadjusted Purchase Price” has the meaning set forth in Section 2.1.
                                       44

12226612v6
  Case 19-43756       Doc 77      Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                  Document      Page 92 of 193




“Utility Deposits” means all utility deposits paid by Sellers prior to the Closing Date and all rights
to the refund of all or any portion thereof.

                                     [Signature Pages Follow]




                                             45

12226612v6
Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                         Document      Page 93 of 193
 Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39       Desc Main
                          Document      Page 94 of 193



IN WITNESS WHEREOF, the parties have eaused this Asset Purehase Agreement to be
exeeuted as of the Exeeution Date.

                                      BUYER:

                                      KRG Granite Acquisition, LLC


                                      By:_
                                      Name:
                                      Title:



                                      SELLERS:

                                      Granite City Food & Brewery Ltd.


                                      By: Ma.
                                         Richard H. Lynch, Preside


                                      Granite City - Arkansas, Inc.


                                     By:.
                                        Richard H. Lynch, President

                                      Granite City - Orland Park, Inc.


                                     By:.
                                        Richard H. Lynch, President

                                      Granite City - Creve Coeur, Inc


                                     By:.
                                        Richard H. Lynch, President




                    [Signature Page - Asset Purchase Agreement]
Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                         Document      Page 95 of 193



                                    Granite City - Rockford, Inc.



                                          Richard H. Lynch, President (

                                    Granite City - Peoria, Inc.



                                          Richard H. Lynch, Presi^^

                                    Granite City of Indiana, Inc.



                                          Richard H. Lynch, President

                                    Granite City of Ohio, Inc.



                                          Richard H. Lynch, President

                                    Granite City Restaurant Operations, Inc.


                                    By:.
                                       Richard H. Lynch, President

                                    Granite City of Kansas, Ltd.


                                    By:                                 A
                                          Richard H. Lynch, President ^

                                    Granite City of Maryland, Inc.


                                   By:
                                          Richard H. Lynch, President       /




                  [Signature Page - Asset Purchase Agreement]
  Case 19-43756        Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                                Document      Page 96 of 193


                                         Exhibit A

                                      Bid Procedures

Please see attached.




12226612v6
    Case 19-43756         Doc 77      Filed 12/30/19 Entered 01/02/20 08:40:39                     Desc Main
                                      Document      Page 97 of 193


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                                          Joint Administration Pending

Granite City Food & Brewery Ltd., et al.1                                       Case No. ________________

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

                              BID PROCEDURES
______________________________________________________________________________

                                               BACKGROUND

        Granite City Food & Brewery Ltd. (“Granite City”) and certain of its subsidiaries
(“Debtors” or together “Granite City”) are debtors-in possession in Chapter 11 cases presently
pending in the United States District Court for the District of Minnesota (the “Bankruptcy Court”).
Prior to filing their petitions for relief, Granite City and the Debtors entered into the following
stalking horse asset purchase agreement to sell substantially all of the Debtors’ operating assets:

     •An Asset Purchase Agreement (the “APA”) with [______________] or an affiliated
      purchaser to be named (the “Proposed Purchaser”) for the purchase and sale of:
                 o The Debtors’ Cadillac Ranch restaurant properties, consisting of four
                     Cadillac Ranch restaurants and all real and personal property of the
                     Debtors exclusively attributable to operating such restaurants (the
                     “Cadillac Ranch Assets”); and
                 o The Debtors’ Granite City restaurant properties, consisting of
                     ____________ Granite City restaurants and all real and personal property
                     of the Debtors exclusively attributable to operating such restaurants and a
                     brewery in Ellsworth, Iowa (together the “Granite City Assets”).
The Cadillac Ranch Assets and Granite City Assets are together referred to as the “Assets”.

       The purchase and sale transactions contemplated under the APA are conditioned upon the
Debtors’ ability to sell the Assets free and clear of all liens, claims, interests and encumbrances,
except for liabilities expressly assumed, as contemplated under Section 363 of the United States
Bankruptcy Code (the “Bankruptcy Code”). The purchase and sale transactions contemplated
under the APA are subject to any higher and better offers that may be submitted in accordance
with these Bid Procedures.



1
 The Debtors in these Chapter 11 cases are the following: Granite City Food & Brewery Ltd. (Case No. _____),
Granite City Restaurant Operations, Inc. (Case No. ______), Granite City of Indiana, Inc. (Case No. ______), Granite
City of Kansas Ltd. (Case No. _______), Granite City of Maryland, Inc. (Case No. ________).



12226612v6
  Case 19-43756          Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                    Document      Page 98 of 193




                                             KEY DATES

           The key dates for the sale process are as follows:


                       Date and Time                                        Event

 __________, 20__ at ____ _.m. CDT                                Bid Procedures Hearing
       ___, 2020 at 5:00 p.m. CDT                                 Due Date for Bids and Deposits
      ____, 2020 at 9:00 a.m. CDT                                 Auction
        __, 2020 at ____ _.m. CDT                                 Sale Hearing

                                   BID AND SALE PROCEDURES

       Set forth below are the bidding and sale procedures (the “Bid Procedures”) to be employed
with respect to any proposed sales of the Cadillac Ranch Assets and/or the Granite City Assets
(each a “Proposed Sale” and together the “Proposed Sales”). The Debtors will seek entry of an
Order from the Bankruptcy Court (the “Bid Procedures Order”) as follows:

    (i)       authorizing and approving the Debtors’ sale of the Assets to the Proposed Purchaser
              upon the terms and conditions set forth in the APA, but subject to any higher or better
              offers submitted in accordance with these Bid Procedures;

    (ii)      approving stalking horse bid protections for the Proposed Purchaser; and

    (iii)     approving the Proposed Sale of the Assets to the Proposed Purchaser or to one or more
              Qualified Bidders (as defined below) that are determined to have made the highest or
              best offer for the Assets, as a whole or in parts (the “Sale Transaction”).

Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them
in the APA.

                             THE ASSET PURCHASE AGREEMENTS

The Stalking Horse APA

        On December ___, 2019, the Debtors entered into the APA with the Proposed Purchaser.
Pursuant to the APA, the Proposed Purchaser, to the maximum extent permitted under Section 363
of the Bankruptcy Code, proposes to acquire free and clear of all liens, claims and encumbrances
the Assets, including, but not limited to, the Debtors accounts receivable, inventory, leases, trade
names, trademarks, copyrights, and other intellectual property and license rights owned by the
Debtors, as more fully set forth in Section 1.1 of the APA (the “Acquired Assets”), but excluding
those assets expressly identified as Excluded Assets under the terms of the APA.

                                      THE BIDDING PROCESS



12226612v6
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                  Document      Page 99 of 193




        1.     The Consultation Committee. The receipt, evaluation and approval of bids shall be
conducted under the supervision of a committee consisting of one representative from each of the
following interested parties: (a) the Debtors; (b) the Debtors’ investment bankers Duff & Phelps
Securities, LLC; (c) Citizens Bank, N.A. (“Citizens”); (d) JMB Capital Partners Lending, LLC
(“JMB”); and (e) the Official Committee of Unsecured Creditors (“UCC”), assuming one shall
have been appointed (together the “Consultation Committee”).

       2.     The Bidding Process. The Consultation Committee is charged with overseeing the
bidding process in connection with the sale of the Debtors’ assets and shall do all of the following:

              a.       Determine, in its sole discretion, whether any bid for the Assets is a
       Qualified Bid (as defined below);

             b.        Coordinate the efforts of the Potential Bidders (as defined below) in
       conducting their due diligence investigations;

              c.       Receive and evaluate offers from Potential Bidders (as defined below); and

              d.       Negotiate in good faith any offers to purchase the Assets

(together the “Bidding Process”).

        3.      Participation Requirements. Any person that wishes to participate in the Bidding
Process must be a Potential Bidder (as defined in Paragraph 4 below). Neither the Consultation
Committee members nor their representatives shall be obligated to furnish information of any kind
whatsoever to any person that is not a Potential Bidder. The Consultation Committee and their
professionals shall use commercially reasonable efforts to provide all Potential Bidders with
substantially similar access and information. Any person that wishes to conduct due diligence and
participate in the Bidding Process must first deliver to the Debtors (with copies to other members
of the Consultation Committee) all of the following:

             a. An executed confidentiality agreement in form and substance to be provided by the
    Debtors on behalf of the Consultation Committee, and which confidentiality agreement is at
    least as restrictive in all material respects as the confidentiality agreement entered into between
    the Debtors and the Proposed Purchaser.

           b. The most current audited (if in existence) and latest unaudited financial statements,
    and/or such other form of financial disclosure or evidence of the ability to consummate the
    Sale Transaction (the “Financials”) of the Potential Bidder or, if the Potential Bidder has been
    formed specifically to enter into a sale transaction, the same information from the Potential
    Bidder’s equity holder(s).

           c. Such other and/or additional information as the Debtors, in their discretion, deem
    necessary or desirable to assist in determining whether the Potential Bidder has the financial
    wherewithal to perform a contemplated sale transaction.




12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document     Page 100 of 193




       4.      Definition of Potential Bidder. A “Potential Bidder” is a person that delivers the
documents described in Paragraphs 3a through 3c above and that the Consultation Committee
determines is reasonably likely (based on the information set forth in the Financials, experience,
and other information the Consultation Committee deems relevant) to submit a bona fide offer and
to be able to consummate the Sale Transaction, if selected as a Successful Bidder or Back-Up
Bidder (as such terms are defined below).

        5.     Due Diligence. The Debtors may afford any Potential Bidder the opportunity to
conduct reasonable due diligence, including by gaining access to the due diligence data room
created by the Debtors and their advisors to facilitate the evaluation of current and historical
information concerning the Debtors and their business operations. Neither the Debtors nor their
advisors shall be obligated to furnish any due diligence information (i) at any time to any person
other than a Potential Bidder; or (ii) after the Bid Deadline (as hereafter defined) to any Potential
Bidder.

        6.      Deadline for Submission of Bids. The deadline for a Potential Bidder to submit
one or more bids for the Assets, in whole or in part, shall be January 8, 2020 at 5:00 p.m.
(prevailing Central Time) (the “Bid Deadline”). Any Potential Bidder who fails to submit a bid
so as to be received by the parties listed below in advance of the Bid Deadline shall not be deemed
a Qualified Bidder.

        7.     Manner of Submission of Bids. Prior to the Bid Deadline, a Potential Bidder that
desires to make a bid shall deliver written copies of its bid in writing and executed by an individual
authorized to bind the Potential Bidder. Each bid shall be served by courier, facsimile, email, or
as otherwise specified by the Debtors (as representative for the Consultation Parties) to the
following: (i) Duff & Phelps, LLC, 10100 Santa Monica Blvd., Suite 1100, Los Angeles,
California 90067 (Attn: Brian J. Cullen; Brian.Cullen@duffandphelps.com; Darren Gange,
Darren.Gange@duffandphelps.com; Matthew Gates; Matthew.Gates@duffandphelps.com,
financial advisors to the Debtors); (ii) Briggs & Morgan P.A., 2200 IDS Center, 80 South Eighth
Street, Minneapolis, Minnesota 55402 (Attn: James M. Jorissen, Esq.; jjorissen@briggs.com;
Brett D. Anderson, Esq. banderson@briggs.com; and Karl Johnson, Esq.; kjohnson@briggs.com,
counsel to Debtors); (iii) Blank Rome LLP, 444 West Lake Street, Suite 1650, Chicago, Illinois
606056 (Attn: Kenneth Ottaviano, Esq.; kottaviano@BlankRome.com; Paige Barr Tinkham, Esq.,
ptinkham@BlankRome.com, counsel to Citizens Bank, N.A.); (iv) Arent Fox LLP, 1301 Avenue
of the Americas, Floor 42, New York, New Nork 10019 (Attn: Robert M. Hirsh, Esq.,
robert.hirsh@arentfox.com; Jordana Renert, Esq., jordana.renert@arentfox.com; Dennis
Henderson, Esq., dennis.henderson@arentfox.com, counsel to JMB Capital Partners Lending,
LLC; and (v) one or more representatives of the UCC should one be constituted.

       8.      Bid Requirements. All bids must include the following items (the “Required Bid
Materials”):

    •   An executed copy of a purchase agreement and any ancillary agreements pursuant to
        which the Potential Bidder proposes to acquire the Assets or, alternatively, a subset of the
        Assets consisting of either the Cadillac Ranch Assets or the Granite City Assets.



12226612v6
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document     Page 101 of 193




    •   The purchase agreement shall be derived from the form approved by the Consultation
        Committee that formed the baseline for the stalking horse bid, modified to incorporate the
        Potential Bidder’s offer, and shall include a commitment to close by a date no later than
        thirty (30) days following the approval of the sale by the Bankruptcy Court.

    •   A written acknowledgement by the Potential Bidder that it agrees to all of the terms for
        sale set forth in these Bid Procedures.

    •   A Potential Bidder may bid on all of the Assets, or may submit a bid for the Cadillac
        Ranch Assets alone or the Granite City Assets alone, as follows.

             o All Asset Bids. With respect to a bid to acquire all of the Assets, a proposed
               purchase price, in cash, which is determined by the Consultation Committee (after
               consultation with their professionals and advisors) to be equal to or greater than
               the sum of (i) the purchase price set forth in the Stalking Horse APA, (ii) the
               Expense Reimbursement, (iii) the Break-Up Fee; and (iv) $100,000 (the sum of (i)
               through (iv) the “Initial Increment Amount”).

             o Cadillac Ranch Bids. With respect to a bid to acquire only the Cadillac Ranch
               Assets, a proposed purchase price, in cash.

             o Granite City Bids. With respect to a bid to acquire only the Granite City Assets,
               a proposed purchase price, in cash.

             o In the event the Consultation Committee determines that separate bids for the
               Cadillac Ranch Assets and Granite City Assets together represent the highest and
               best value, the Consultation Committee may select such bids over a competing
               all-Assets bid, in which event the Expense Reimbursement and Break-Up Fee are
               to be ratably assessed based on the purchase prices associated with the bids.

    •   A good faith deposit (the “Deposit”) equal to: (a)10% of the Initial Bid Increment
        Amount with respect to bids for all of the Assets; and (b) 10% of the proposed cash
        purchase price plus 50% of the Break-Up Fee and the Expense Reimbursement with
        respect to bids for only part of the Assets.

    •   Evidence or a statement indicating that the bidder has obtained due and appropriate
        authorization and approval from its Board of Directors (or comparable governing body)
        with respect to the submission and consummation of its bid and acceptance of the terms
        of sale in these Bid Procedures, or a representation that no such authorization or approval
        is required and that any and all consents required in connection with the submission and
        consummation of the bid have been obtained and that no other consents are required.

    •   Evidence of sufficient cash on hand or written evidence of a commitment for financing or
        other evidence of financial wherewithal and the ability to consummate a sale transaction
        satisfactory to the Consultation Committee, together with contact information for any
        financing sources.


12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document     Page 102 of 193




    •   A redline comparison of the bidder’s proposed purchase agreement against the Stalking
        Horse Purchase Agreement.

    •   A preliminary list of the Debtors’ executory contracts and unexpired leases with respect
        to which the bidder seeks assignment from the Debtors.

    •   A written disclosure of the identity of each entity that will be bidding or otherwise
        participating in connection with such bid, and the complete terms of any such
        participation (including copies of any co-investor agreements, side letters and other
        similar documents).

    •   Such other information as may be reasonably requested by the Consultation Committee
        or the Debtors.

In addition to the foregoing, all bids must

    •   be on terms that are not materially more burdensome or conditional than the terms of the
        Stalking Horse APA;

    •   not be conditioned on obtaining financing or the outcome of any due diligence by the
        bidder; and

    •   not call for payment to the bidder of a break-up fee, expense reimbursement or any other
        similar type of payment.

        9.       Qualified Bids. A bid received from a Potential Bidder that includes all of the
Required Bid Materials and satisfies all of the other criteria outlined in Section 8 above constitutes
a “Qualified Bid.” A Potential Bidder that submits a Qualified Bid (a “Qualified Bidder”) shall be
entitled to participate in the Auction. The Consultation Committee shall have the right but not the
obligation to contact bidders to discuss or clarify the terms and to indicate any terms which may
need to be modified in order to conform the bid to a Qualified Bid or to evaluate the bid.

        10.     The Proposed Purchaser and Credit Bids. For purposes of the Auction, should
one occur, the Proposed Purchaser is a Qualified Bidder, and the Proposed APA is a Qualified Bid.
Citizens and JMB shall also be permitted to submit credit bids for the Assets and, if any such credit
bid is submitted, the submitting party shall be deemed a Qualified Bidder and its bid shall be a
Qualified Bid, provided that with respect to any credit bid submitted by Citizens, Citizens must
include in its bid either (i) provisions for the satisfaction of any secured claims of JMB that are
senior to the secured claim that forms the basis of the credit bid (a “Senior Secured Claim”) or (ii)
evidence that JMB has affirmatively consented to any other treatment of its Senior Secured Claim.
None of the Proposed Purchaser, JMB or Citizens shall be required to take any further action in
order to participate in the Auction, and if any of them submits what turns out to be a Successful
Bid (as defined below) or a “Back-Up Bid”, no further action will be required on their part in order
to be named a Successful Bidder (as defined below) or Back-Up Bidder at the Sale Hearing (as
defined below).



12226612v6
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39                Desc Main
                                  Document     Page 103 of 193




                                           THE AUCTION

        If a Qualified Bid for the Assets other than that submitted by the Proposed Purchaser has
been received by the Consultation Committee and/or that Qualified Bids for only the Cadillac
Ranch Assets and only the Granite City Assets considered together have a value equal to or greater
than the Initial Increment Amount, then the Consultation Committee will conduct an auction (the
“Auction”) commencing on January __, 2020 at 9:00 a.m. (prevailing Central Time). The
Consultation Committee shall notify all Qualified Bidders of the time and place of the Auction.
Only a Qualified Bidder who is designated as such by the Consultation Committee is eligible to
participate at the Auction.

        If no Qualified Bids as required in the foregoing paragraph are received, no Auction will
take place and the Debtors will request that the Bankruptcy Court approve the sale to the Proposed
Purchaser at the Sale Hearing.

        Sequence of the Auction. Bidding at the auction will proceed as follows:

       If the Consultation Committee receives one or more Qualified Bids (as determined by the
Consultation Committee and its professionals) to purchase the Assets, which Qualified Bid
includes the Initial Increment Amount, the Assets shall be offered at the Auction, in the following
sequence:

        1. Provided that the Consultation Committee shall have received separate, Qualified
           Bids (as determined by the Consultation Committee and its professionals) to
           purchase (i) only the Cadillac Ranch Assets, and (ii) only the Granite City Assets,
           then (iii) the Cadillac City Assets shall be separately offered for sale first, with
           bidding to begin with the highest Qualified Bidder and to continue thereafter with
           minimum bid increments of not less than $50,000, and then (iv) the Granite City
           Assets shall be separately offered for sale, with bidding to begin with the highest
           Qualified Bidder and to continue thereafter with minimum bid increments of not
           less than $50,000.

        2. After completion of the Granite City Assets portion of the Auction, or in the event
           that the Consultation Committee shall not have received separate, Qualified Bids (as
           determined by the Consultation Committee and its professionals) to purchase (i)
           only the Cadillac Ranch Assets, and (ii) only the Granite City Assets, the Assets
           shall be offered for sale as a package with bidding to begin with the highest
           Qualified Bidder and continue thereafter with minimum combined bid increments
           of not less than $50,000.

    Rules Applicable to the Auction. The Consultation Committee may adopt rules for the conduct
of the Auction consistent with any applicable order of the Bankruptcy Court. Such rules shall
minimally specify as follows:

    1. All bids shall be made and received in one room on an open basis, with all other bidders
       entitled to be present for the presentation of all bids.




12226612v6
  Case 19-43756         Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                  Document     Page 104 of 193




    2. The identity of each bidder (including its principals) shall be fully disclosed to all other
       bidders.

    3. All material terms of each Qualified Bid shall be disclosed to all other bidders for the
       same assets throughout the Auction.

    4. The Debtors shall arrange for a Court reporter to be present at and to prepare a transcript
       of the Auction.

    5. Unless otherwise agreed to by the Consultation Committee, bidders shall be limited to a
       one-hour period in which to respond to the previous bid submitted at the Auction, and if
       no responsive bid is presented during such one-hour period, the bidder who shall have
       failed to respond shall be precluded from further participation in the Auction.

    6. In the event no responsive bids are received in response to a bid, the Auction as it relates
       to the assets being sold, shall conclude.

    7. Upon conclusion of the bidding, the Auction shall be closed, and the Consultation
       Committee, after consultation with professionals, shall immediately:

             a. Review each Qualified Bid on the basis of financial and contractual terms and
                other factors relevant to the sales process, including factors affecting the speed
                and certainty of consummating a Proposed Sale.

             b. Identify the highest and best offer(s) for all-Assets, the Cadillac Ranch Assets and
                the Granite City Assets and make a determination regarding which offer or
                combination of offers will provide the greatest amount of net value to the Debtors
                and the bankruptcy estates, and

             c. Advise the Qualified Bidders of such determinations.

    8. A Qualified Bidder or Bidders whose bid or bids are determined by the Consultation
       Committee to be highest or best for the Assets or, alternatively, for the Cadillac Ranch
       Assets only or the Granite City Assets only, shall, with respect to such assets, be deemed
       to be a “Successful Bidder.”

    9. The bidder or bidders whose bid or bids are determined by the Consultation Committee to
       be the next highest or best with respect to any of the foregoing asset classifications shall
       be designated “Back-Up Bidder(s)” and their bid or bids as “Back-Up Bid(s).”

    10. Final Documents between the Debtors and any Successful Bidder(s) or Back-Up
        Bidder(s) will be executed on the same day as the Auction.

    11. In the event the Consultation Committee determines that separate bids for the Cadillac
        Ranch Assets and Granite City Assets together represent the highest and best value, the
        Consultation Committee may select such bids over a competing all-Assets bid, in which



12226612v6
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                 Document     Page 105 of 193




        event the Expense Reimbursement and Break-Up Fee shall be ratably assessed against the
        purchase prices associated with the bids.

    12. If the final bid of the Proposed Purchaser does not succeed for the purchase of the Assets
        as a whole or for the purchase individually of the Cadillac Ranch Assets and/or the
        Granite City Assets, then the Break-Up Fee and the Expense Reimbursement shall be
        paid in accordance with the Stalking Horse APA and the Bid Procedures Order.

EACH BID SUBMITTED SHALL CONSTITUTE AN IRREVOCABLE OFFER AND BE
BINDING ON THE PREVAILING BIDDER AND THE BACK-UP BIDDER FROM THE TIME
THE BID IS SUBMITTED UNTIL THE ENTRY OF THE SALE APPROVAL ORDER AND IF
THE PREVAILING BID AND BACK-UP BID ARE APPROVED, AS THE CASE MAY BE,
AS TO THEM UNTIL THE EARLIER OF TWO (2) BUSINESS DAYS AFTER THE SALE OF
THE ASSETS HAS CLOSED OR, WITH RESPECT TO THE BACK-UP BIDDER, THIRTY
(30) DAYS AFTER THE SALE APPROVAL ORDER IS ENTERED.

                          ACCEPTANCE OF QUALIFIED OFFERS

        The Debtors may sell the Assets (or any applicable subset of the Assets) only if the
Bankruptcy Court authorizes the transaction by approving any Successful Bid(s) and Back-Up
Bid(s) after a hearing (the “Sale Hearing”). The Debtors’ presentation of a particular Successful
Bid(s) and Back-Up Bid(s) to the Bankruptcy Court for approval does not constitute acceptance of
the bid; the Debtors will be deemed to have accepted a bid only once it has been approved by the
Bankruptcy Court at or after the Sale Hearing.

                                         SALE HEARING

       The Sale Hearing shall be conducted by the Bankruptcy Court on _________________ __,
2020 at ____ _.m. (prevailing Central Time). During the Sale Hearing, the Debtors will seek
Bankruptcy Court approval of the Prevailing Bid(s) and Back-Up Bid(s). There will be no further
bidding at the hearing. In the event that a Successful Bidder(s) cannot consummate, or refuses to
consummate the sale because of such bidder or bidders’ breach or failure, the Debtors will seek
authorization to close with the Back-Up Bidder(s) based on the Back-Up Bid(s) without further
order of the Court.

                                        TERMS OF SALE

       Except to the extent provided in any executed purchase agreement related to the sale of the
Assets (or subset thereof), the sale of assets shall be on an “AS IS, WHERE IS, WITH ALL
FAULTS” basis and without representations or warranties of any kind, nature or description by
the Debtors, the Consultation Committee, or their agents. By submitting a bid, each bidder is
deemed to acknowledge and agree to the foregoing.

        All of the Debtors right, title and interest in and to any of the acquired assets shall be sold
free and clear of all liens, claims, encumbrances and interests to the fullest extent permissible under
Section 363 of the Bankruptcy Code, provided, however, that all such liens, claims, encumbrances


12226612v6
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document     Page 106 of 193




and interests, if any, shall attach to the net proceeds (e.g., the gross proceeds received from the
sale(s) less any Break-Up Fee, Expense Reimbursement, payment of a Transaction Fee to Duff &
Phelps, and payment to JMB on account of its senior, secured post-petition liens) in the same order,
and having the same dignity and priority as existed immediately prior to the commencement of the
Debtors’ Chapter 11 cases.

                                    RETURN OF DEPOSITS

        Each Deposit submitted pursuant to the Bid Procedures will be held in escrow until the
selection of the Successful Bidder(s) and the Back-Up Bidder(s), at which time all other bidders
shall be entitled to the return of any Deposit(s). The Back-Up Bidder(s) shall be entitled to return
of any Deposit forty-eight (48) hours after the Back-Up Bidder is relieved of its obligations as
contemplated above.

         If the Successful Bidder(s) or Back-Up Bidder(s) fail to consummate an approved sale due
to their own breach or failure to perform, then the Debtors shall be entitled to retain the Deposit as
damages for the breach. The Debtors may credit the amount of any Deposit toward payment of
the purchase price upon the closing of the sale of assets.




12226612v6
     Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39    Desc Main
                                  Document     Page 107 of 193


                                              Schedule A

                                                Sellers

1.       Granite City Food & Brewery Ltd., a Minnesota corporation.
2.       Granite City – Arkansas, Inc., an Arkansas corporation.
3.       Granite City – Orland Park, Inc., an Illinois corporation.
4.       Granite City – Creve Coeur, Inc., a Missouri corporation.
5.       Granite City – Rockford, Inc., an Illinois corporation.
6.       Granite City – Peoria, Inc., an Illinois corporation.
7.       Granite City of Indiana, Inc., an Indiana corporation.
8.       Granite City of Ohio, Inc., a Ohio corporation.
9.       Granite City Restaurant Operations, Inc., a Minnesota corporation.
10.      Granite City of Kansas, Ltd., a Kansas corporation.
11.      Granite City of Maryland, Inc., a Minnesota corporation.




12226612v6
  Case 19-43756    Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39     Desc Main
                             Document     Page 108 of 193


                                    Schedule 1.1(a)

                            Acquired Leased Real Property

        Location         State                            Landlord
 St. Cloud          MN             Store Master Funding I, LLC
 Sioux Falls        SD             Doug Johnson

 Fargo              ND             WEST ACRES DEVELOPMENT LLP

 Des Moines         IA             Francis Properties LLC

 Cedar Rapids       IA             Rainmaker Management Inc.

 Davenport          IA             Store Master Funding I, LLC

                                   Star-West Gateway LLC c/o Starwood Retail Partners,
 Lincoln            NE
                                   LLC

 Maple Grove        MN             Todd and Lori Hanson

 Eagan              MN             Store Master Funding I, LLC

 Zona Rosa          MO             Doug Johnson

 Legends            KS             Westrim Properties LLC

 Olathe             KS             Store Master Funding I, LLC

 Roseville          MN             PPF RTL ROSEDALE SHOPPING CENTER LLC

 Rockford           IL             Cherryvale Mall LLC CBL Center #500

 Creve Coeur        MO             CAPLACO NINE INC.

 Ft. Wayne          IN             Brookfield Property REIT Inc.

 Troy               MI             Store Master Funding I, LLC

 Toledo             OH             Fallen Timbers Ohio LLC c/o NAMCO Realty LLC

 Franklin           TN             DRURY DEVELOPMENT CORP

 Naperville         IL             Store Master Funding I, LLC

 Northville         MI             The Indland Real Estate Groupo, Inc.



12226612v6
  Case 19-43756    Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                            Document     Page 109 of 193




 Schaumburg          IL           Store Master Funding I, LLC

 National Harbor -
                   MD             Peterson Companies
 GC

                                  Riverfront Holdings, Inc. c/o CBRE, Inc. Lease
 Detroit - Ren Center MI
                                  Administration

 Mall of America     MN           MOAC Mall Holdings LLC

 Kendall             FL           Weingarten Realty

 National Harbor     MD           Peterson Companies

 Pittsburgh          PA           Indland Commercial Real Estate

 Bloomington         MN           KBS/GK Fund II LP




12226612v6
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39      Desc Main
                                 Document     Page 110 of 193


                                         Schedule 1.1(g)

                                      Acquired Contracts

    1. Advertiser Agreement, dated as of November 7, 2019, by and between Cadillac Ranch
       @MOA and OUTFRONT Media.

    2. Service Agreements between Granite City Restaurant Operations, Inc. and the following
       suppliers:

             a. Interstate Cleaning Management, Inc.

             b. Brinks Incorporated

             c. D & M Enterprises LLP

             d. Ruth Elizabeth Moreno de Ochoa

             e. Blueline Security Services LLC

             f. Paid Ins/Outs Security Service

             g. National Cinemedia LLC

             h. LCD Builders LLC

             i. Lodovico Window Cleaning Inc.

             j. Ecoroq USA, Inc.

    3. Agreement, dated as of November 5, 2008, by and between Bix Produce Company and
       Granite City Food & Brewery Ltd.

    4. Supply Agreement, dated as of April 22, 2013, by and between Restaurant Technologies,
       Inc. and Granite City Food & Brewery Ltd., together with the Addendum, dated as of
       April 22, 2013.

    5. Product and Services Supply Agreement, dated as of May 1, 2018, by and between
       Ecolab, Inc. and Granite City Food & Brewery Ltd.

    6. Service Agreement, dated as of October 25, 2011, by and between Aramark Uniform
       Services and Granite City Food & Brewery Ltd., as amended by the Amendment, dated
       as of July 16, 2018.

    7. Amended and Restated Master Distribution Agreement, dated as of May 1, 2018, by and
       between Sysco Corporation and Granite City Food & Brewery Ltd.

    8. Distribution Agreement, dated as of July 13, 2009, by and between Edward Don &
       Company and Granite City Food & Brewery Ltd.


12226612v6
  Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39          Desc Main
                               Document     Page 111 of 193




    9. New Product/Special Order Notification and Agreement, dated as of February 5, 2015, by
       and between U.S. Foodservice, Inc., d/b/a/ U.S. Foodservice Culinary Equipment &
       Supplies and Granite City Food & Brewery Ltd.

    10. Fifth Third Processing Solutions Bank Card Merchant Agreement, dated as of May 10,
        201l, by and among Fifth Third Processing Solutions, LLC, Fifth Third Bank and Granite
        City Food & Brewery Ltd., as amended by Amendment No. 1, dated as of May 10, 2011,
        as further amended by Amendment No. 2, dated as of December 27, 2011.

    11. Beverage Marketing Agreement, dated as of November 19, 2012, by and between The
        Coca-Cola Company and Granite City Food & Brewery Ltd.

    12. Fountain Support Agreement, dated as of July 22, 2015, by and between Dr.
        Pepper/Seven Up, Inc. and Granite City Food & Brewery Ltd.

    13. Pricing Agreement, dated as of May 31, 2019, by and between Mazzetta Company, LLC
        and Granite City Food & Brewery Ltd.

    14. Operator Agreement, dated as of September 20, 2019, by and between Ventura Foods,
        LLC and Granite City Food & Brewery Ltd.

    15. Agreement, dated as of August 19, 2019, by and between Kidzsmart and Granite City
        Food & Brewery Ltd.




12226612v6
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                Document     Page 112 of 193


                                        Schedule 1.5(a)

                                   Acquired Contracts List

    1. The items listed on Schedule 1.1(g) are incorporated by reference herein.




12226612v6
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                 Document     Page 113 of 193


                                          Schedule 1.2
                                         Excluded Assets

    1. The lease and all assets of Sellers to the extent related to the restaurant located at 1001 N.
       102nd St., Omaha, NE 68114.

    2. The leases and all assets of Sellers to the extent related to the following closed restaurant
       locations of Sellers:

             a. 14035 South La Grange Rd, Orland Park, IL 60462

             b. 992 Willow Road, Suite 20, Northbrook, IL 60062

             c. 230 Conference Center Dr., East Peoria, IL 61611

             d. 25001 Cedar Road, Suite #E-34, Lyndhurst, OH 44124

             e. University Park Shopping Center, 6501 Grape Road, Mishawaka, IN 46545

             f. 150 W. 96th Street, Indianapolis, IN 46290

             g. 49 West Maryland Street, Room B03A, Indianapolis, IN 46240

    3. The following liquor licenses:

      Location                      Nameholder(s)                           Issuing Agency

 Carmel                Granite City Restaurant Operations, Inc.,     Alcohol and Tobacco
                       d/b/a Granite City Food & Brewery             Commission – Indianapolis,
                                                                     IN

 Carmel Small          Granite City Restaurant Operations, Inc.,     Alcohol and Tobacco
 Brewer                d/b/a Granite City Food & Brewery             Commission – Indianapolis,
                                                                     IN

 Downtown Indy         Granite City Restaurant Operations, Inc.,     Alcohol and Tobacco
                       d/b/a Granite City Food & Brewery             Commission

 East Peoria           Granite City Restaurant Operations, Inc.,     City of East Peoria
                       d/b/a Granite City Food & Brewery

 East Peoria           Granite City Restaurant Operations, Inc.      State of Illinois Liquor
                                                                     Control Commission
                       Granite City Food & Brewery

 Lyndhurst             Granite City Restaurant Operations, d/b/a     State of Ohio Department of
                                                                     Commerce Division of
                       Granite City Food & Brewery                   Liquor Control



12226612v6
  Case 19-43756     Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                              Document     Page 114 of 193




 Mishawaka          Granite City Restaurant Operations, d/b/a   Alcohol and Tobacco
                                                                Commission, Indianapolis
                    Granite City Food & Brewery

 Mishawaka (small Granite City Restaurant Operations, d/b/a     Alcohol and Tobacco
 brewer)                                                        Commission, Indianapolis
                  Granite City Food & Brewery

 Northbrook         Granite City Restaurant Operations, Inc.    State of Illinois
                    Granite City Food & Brewery

 Northbrook         Granite City Restaurant Operations, Inc.,   Village of Northbrook
                    d/b/a Granite City Food & Brewery

 Omaha              Granite City Restaurant Operations, Inc.    State of Nebraska
                    Granite City Food & Brewery

 Omaha (brew        Granite City Restaurant Operations, Inc.    State of Nebraska
 pub)               Granite City Food & Brewery

 Orland Park        Granite City Food & Brewery                 Orland Park

 Orland Park        Granite City Restaurant Operations, Inc.,   Village of Orland Park
                    d/b/a Granite City Food & Brewery




12226612v6
  Case 19-43756     Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                              Document     Page 115 of 193


                                      Schedule 4.1(j)

                                  Employee Benefit Plans

    1. Medical Insurance, group number 10261239, provided by BlueCross BlueShield
       Minnesota

    2. Medical Insurance, group number A15112, provided by Allied.

    3. Dental and Vision Insurance, group number 0158702, provided by MetLife.

    4. Life, AD&D and Disability Insurance, group number 470602, provided by Unum.

    5. Health Savings Account.

    6. Flexible Spending Accounts.

    7. 401(k) Retirement Plan, group number 100700, provided by John Hancock.

    8. Employee Assistance Program, provided by Ceridian.




12226612v6
   Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document     Page 116 of 193


                                           Schedule 4.1(k)

                                         Liquor Licenses

   Location                Nameholder(s)                     Issuing Agency        License Number

Creve Coeur      Granite City Restaurant                City of Creve Coeur       000290
                 Operations, Inc., d/b/a Granite City
                 Food & Brewery

Creve Coeur      Granite City Restaurant                St. Louis County          97400
                 Operations, Inc., d/b/a Granite City
                 Food & Brewery

Creve Coeur      Granite City Restaurant                Missouri Division of      182679
                 Operations, Inc., d/b/a Granite City   Alcohol and Tobacco
                 Food & Brewery                         Control                   182680

Creve Coeur    Granite City Restaurant                  Missouri Division of      182688
(Microbrewery) Operations, Inc., d/b/a Granite City     Alcohol and Tobacco
               Food & Brewery                           Control

Cherry Valley    Granite City Restaurant                Village of Cherry         2019-11
                 Operations, Inc.                       Valley

Cherry Valley    Granite City Restaurant                Illinois Liquor Control   1C-0087169
                 Operations, Inc., d/b/a Granite City   Commission
                 Food & Brewery                                                   1B-1142559

Cherry Valley    Granite City Restaurant                City of Rockford,         22106
                 Operations, Inc., d/b/a Granite City   Illinois
                 Food & Brewery

Clive            Granite City Restaurant                State of Iowa             LC0032727
                 Operations, Inc., d/b/a Granite City   Alcoholic Beverages
                 Food & Brewery                         Division

Cedar Rapids     Granite City Restaurant                State of Iowa             LC0032868
                 Operations, Inc., d/b/a Granite City   Alcoholic Beverages
                 Food & Brewery                         Division

Miami            Granite City Restaurant                State of Florida          2302598
                 Operations, Inc.                       Department of
(CR)                                                    Business and
                 Cadillac Ranch All American Bar        Professional
                 & Grill                                Regulation




 12226612v6
   Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39        Desc Main
                                Document     Page 117 of 193




Bloomington      Granite City Restaurant                City of Bloomington   LCBL200876
(MOA) (CR)       Operations, Inc.

National         Granite City Restaurant                State of Maryland     17BLX683
Harbor,          Operations, Inc.
Maryland (CR)
                 Cadillac Ranch All American Bar
                 & Grill

Pittsburgh (CR) Granite City Restaurant                 Pennsylvania Liquor   R2108
                Operations, Inc.                        Control Board

                 Cadillac Ranch All American Bar
                 & Grill

Davenport        Granite City Restaurant                State of Iowa         LC0032969
                 Operations, Inc.                       Alcoholic Beverages
                                                        Division
                 Granite City Food & Brewery

Eagan (Brew      Granite City Restaurant                State of Minnesota    26625
Pub)             Operations, Inc.

                 Granite City Food & Brewery

Eagan (Alcohol   Granite City Restaurant                State of Minnesota    26602
Caterer’s)       Operations, Inc.

                 Granite City Food & Brewery

Eagan            Granite City Restaurant                City of Eagan         00002720
                 Operations, Inc.

Eagan (Sunday    Granite City Restaurant                City of Eagan         00002757
Sales)           Operations, Inc.

Fargo            Granite City Restaurant                City of Fargo         None
                 Operations, Inc., d/b/a Granite City
                 Food & Brewery

Fargo            Granite City Restaurant                Office of Attorney    AA-00147
                 Operations, Inc.                       General, Bismarck,
                                                        ND
                 Granite City Food & Brewery




 12226612v6
   Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39          Desc Main
                                Document     Page 118 of 193




Fargo            Granite City Food & Brewery            North Dakota           09001
(microbrew)                                             Alcoholic Beverage
                 Granite City Restaurant                Manufacturing
                 Operations, Inc.                       License

Franklin         Granite City Food & Brewery            City of Franklin,      12-42
                                                        Tennessee
                 Granite City Restaurant Operations
                 LLC

Franklin (Beer   Granite City Food & Brewery            Tennessee Department   0107967195-BBF
manufacturer)                                           of Revenue
                 Granite City Restaurant Operations
                 LLC

Franklin         Granite City Restaurant                State of Tennessee     LBDRST-WIL-
                 Operations, Inc., d/b/a Granite City   Alcoholic Beverage     1900113
                 Food & Brewery                         Commission

Fort Wayne       Granite City Restaurant                Alcohol and Tobacco    RR0203084
                 Operations, Inc., d/b/a Granite City   Commission,
                 Food & Brewery                         Indianapolis, IN

Fort Wayne       Granite City Restaurant                Alcohol and Tobacco    M0223546
(small brew)     Operations, Inc., d/b/a Granite City   Commission,
                 Food & Brewery                         Indianapolis, IN

National         Granite City of Maryland, Inc.         State of Maryland      17BLX824
Harbor,
Maryland         Granite City Food and Brewery
                 Ltd.

National         Granite City of Maryland, Inc.         Comptroller of         W7-01703
Harbor,                                                 Maryland
Maryland         Granite City Food and Brewery
                 Ltd.

National         Granite City of Maryland, Inc.         Comptroller of         M7-01702
Harbor,                                                 Maryland
Maryland         Granite City Food and Brewery
                 Ltd.

Kansas City      Granite City Food & Brewery Ltd.       Business License       10001500701
(Legends)                                               Division




 12226612v6
   Case 19-43756     Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39         Desc Main
                               Document     Page 119 of 193




Kansas City     Granite City Food & Brewery Ltd.       Business License      06980-00000-
(Legends)                                              Division              00011
(microbrew)

Kansas City     Granite City of Kansas Ltd., d/b/a     Business License      06980-00000-
(Legends)       Granite City Food & Brewery            Division              00010

Kansas City     Granite City Food & Brewery Ltd.       Kansas Alcoholic      20001015101
(Legends)                                              Beverage Control
(microbrew)                                            Division

Lincoln (brew   Granite City Restaurant                State of Nebraska     062901
pub)            Operations, Inc.

                Granite City Food & Brewery Ltd.

Lincoln         Granite City Restaurant                State of Nebraska     062900
                Operations, Inc.

                Granite City Food & Brewery Ltd.

Maumee          Granite City Restaurant                State of Ohio        3326993
                Operations, d/b/a                      Department of
                                                       Commerce Division of
                Granite City Food & Brewery Ltd.       Liquor Control

Maple Grove     Granite City Restaurant                City of Maple Grove   19-27
                Operations, Inc.

                Granite City Food & Brewery Ltd.

Maple Grove     Granite City Restaurant                Minnesota Department 27462
(brew pub)      Operations, Inc.                       of Public Safety
                                                       Alcohol & Gambling
                Granite City Food & Brewery Ltd.       Enforcement Division

Naperville      Granite City Restaurant                City of Naperville    19-00018366
                Operations, Inc., d/b/a

                Granite City Food & Brewery Ltd.

Naperville      Granite City Restaurant                State of Illinois     1C-1124209
                Operations, Inc., d/b/a Granite City
                Food & Brewery




 12226612v6
   Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document     Page 120 of 193




Olathe           Granite City of Kansas Ltd., d/b/a   Kansas Alcoholic         10019172101
                 Granite City Food & Brewery          Beverage Control
                                                      Division

Olathe           Granite City of Kansas Ltd., d/b/a   Kansas Alcoholic         20019301801
(microbrewery)   Granite City Food & Brewery          Beverage Control
                                                      Division

Olathe           Granite City Food & Brewery Ltd.     City of Olathe, Kansas   57

Roseville        Granite City Restaurant              Minnesota Department 26624
                 Operations, Inc. Granite City Food   of Public Safety
                 & Brewery                            Alcohol and Gambling 24758
                                                      Enforcement

Roseville        Granite City Restaurant              City of Roseville        26630
                 Operations, Inc. Granite City Food
                 & Brewery

Roseville        Granite City Restaurant              City of Roseville        26630
(Alcohol         Operations, Inc. Granite City Food
Caterer’s)       & Brewery

Schaumburg       Granite City Food & Brewery Ltd.     Village of               54614
                                                      Schaumburg

Schaumburg       Granite City Restaurant              State of Illinois        1C-1125194
                 Operations, Inc. Granite City Food
                 & Brewery Ltd.

Sioux Falls      Granite City Restaurant              South Dakota             RL-5959
                 Operations, Inc. Granite City Food   Department of
                 & Brewery Ltd.                       Revenue

Sioux Falls      Granite City Restaurant              South Dakota             RB-25124
                 Operations, Inc. Granite City Food   Department of
                 & Brewery Ltd.                       Revenue

Sioux Falls      Granite City Restaurant              South Dakota             MB-1005
(microbrewery)   Operations, Inc. Granite City Food   Department of
                 & Brewery Ltd.                       Revenue

St. Cloud        Granite City Food & Brewery Ltd.     Minnesota Department BP1920-01
                                                      of Public Safety
                                                      Alcohol and Gambling
                                                      Enforcement


 12226612v6
   Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39          Desc Main
                                Document     Page 121 of 193




St. Cloud        Granite City Food & Brewery Ltd.     City of St. Cloud        15887
(Brew pub)


St. Cloud        Granite City Food & Brewery Ltd.     City of St. Cloud        2245

                                                                               HHFS16-0175

Kansas City      Granite City Restaurant              City of Kansas City,     10038858-01-2019
(Zona Rosa)      Operations, Inc. Granite City Food   Missouri Regulated
                 & Brewery Ltd.                       Industries Division

Kansas City      Granite City Food & Brewery Ltd.     Platte County            630
(Zona Rosa)
                 Granite City Restaurant                                       632
                 Operations, Inc.

Kansas City      Granite City Food & Brewery Ltd.     Missouri – Division of   180433
(Zona Rosa)                                           Alcohol and Tobacco
                 Granite City Restaurant              Control                  180434
                 Operations, Inc.

Kansas City      Granite City Food & Brewery Ltd.     Missouri – Division of   180432
(Zona Rosa)                                           Alcohol and Tobacco
(microbrewery)   Granite City Restaurant              Control
                 Operations, Inc.

Troy             Granite City Restaurant              State of Michigan –      212067
                 Operations, Inc.                     Liquor Control
                                                      Commission               212068

                                                                               212069

Northville       Granite City Restaurant              State of Michigan –      246200
                 Operations, Inc.                     Liquor Control
                                                      Commission               246201

                                                                               246202

Detroit          Granite City Restaurant              State of Michigan –      258521
                 Operations, Inc.                     Liquor Control
                                                      Commission               258522

                                                                               258523




 12226612v6
  Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39     Desc Main
                               Document     Page 122 of 193


                                      Schedule 4.1(l)

                                   Intellectual Property

Domain Names

              Name
 Cadillacranchgroup.com

 Cadillacranchgroup.net

 Cadillacranchmallofamerica.com

 Cadillacranchmugclub.com

 Cadillacranchpittsburgh.com

 Gcbrewrewards.com

 Cadillacranchmiami.com

 Gcfoodandbrewery.com

 Gcfb.com

 Gcfb.net

 Granitecitydiningclub.com

 Gcbrewlab.com



Trademarks or Servicemarks

          Name                     Registration Number    Registration Date
 CADILLAC RANCH ALL                3725513             December 15, 2009
 AMERICAN BAR & GRILL

 CADILLAC RANCH ROCK-N-            3439214                 June 3, 2008
 COUNTRY BAR & GRILL

 CADILLAC RANCH                    Serial No. 85-300173    April 20, 2011

 BARTINIS                          5186024                 April 18, 2017




12226612v6
  Case 19-43756        Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39        Desc Main
                                Document     Page 123 of 193




 BROTHER BENEDICT’S MAI             29434                   December 17, 1999
 BOCK

 BROTHER BENEDICT’S MAI             29433                   December 17, 1999
 BOCK & DESIGN

 DUKE OF WELLINGTON                 29435                   December 17, 1999

 DUKE OF WELLINGTON &               29442                   December 17, 1999
 DESIGN

 FERMENTUS INTERRUPTUS              3522448                 October 21, 2008

 GC                                 3380882                 February 12, 2008

 GC GRANITE CITY FOOD &             2550836                 March 19, 2002
 BREWERY & DESIGN

 GRANITE CITY                       3384527                 February 19, 2008

 GRANITE CITY FOOD &                3384528                 February 19, 2008
 BREWERY

 GRANITE CITY FOOD &                29432                   December 17, 1999
 BREWERY & DESIGN

 NORTHERN LIGHT                     29437                   December 17, 1999

 NORTHERN LIGHT & DESIGN 29436                              December 17, 1999

 PRIDE OF PILSEN                    29439                   December 17, 1999

 PRIDE OF PILSEN & DESIGN           29438                   December 17, 1999

 VICTORY LAGER                      29441                   December 17, 1999

 VICTORY LAGER & DESIGN             29440                   December 17, 1999


Patents

                                             Registration              Title
             Owner        Patent Number
                                                 Date
 Granite City Food &      7214402           May 8, 2007       Method and Apparatus
 Brewery Ltd.                                                 for Distributed
                                                              Production of Beer



12226612v6
  Case 19-43756        Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39    Desc Main
                                Document     Page 124 of 193




 Granite City Food &      7735412          June 15, 2010   Apparatus for
 Brewery Ltd.                                              Distributed Production
                                                           of Beer




12226612v6
  Case 19-43756     Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39       Desc Main
                              Document     Page 125 of 193


                                     Schedule 4.1(l)(i)

                   Intellectual Property Infringement by Third-Parties

    1. On October 14, 2019, Sellers provided notice to Outstate Brewing Company, LLC
       regarding can art released by Outstate Brewing Company, LLC that used the trademark
       NORTHERN LIGHT LAGER, which Sellers alleged infringed upon Sellers’ trademark
       rights in NORTHERN LIGHT. On December 6, 2019, Outstate Brewing Company, LLC
       agreed to change its trademark.




12226612v6
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                Document     Page 126 of 193


                                           Schedule 4.1(l)(ii)

                            Intellectual Property Infringement by Sellers

    1. On November 13, 2019, Adlife Marketing & Communications notified Sellers that an
       image used on Sellers’ website was the intellectual property of Adlife Marketing &
       Communications, and that Sellers may be using the intellectual property without a proper
       license. Sellers are in the process of determining whether its use of the image is in fact
       infringing upon such intellectual property rights.




12226612v6
  Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                           Document     Page 127 of 193


                                 Schedule 4.1(m)

                              Environmental Matters

None.




12226612v6
  Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                           Document     Page 128 of 193




                                 Schedule 4.1(n)

                                    Malware

None.




12226612v6
  Case 19-43756        Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                                Document     Page 129 of 193




                                      Schedule 4.1(o)

                                         Contracts

See Schedule 1.1(g).




12226612v6
  Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                               Document     Page 130 of 193




                                       Schedule 4.1(p)

                                            Leases

    1. The items included on Schedule 1.1(a) are incorporated by reference herein.

    2. The items included on Schedule 1.2 are incorporated by reference herein.




12226612v6
  Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                           Document     Page 131 of 193


                                  Schedule 4.1(r)

                               Financial Statements

See attached.




12226612v6
  Case 19-43756     Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39       Desc Main
                              Document     Page 132 of 193


                                     Schedule 5.1(b)

                      Operations of Sellers Prior to the Closing Date

    1. Renewal of the Leased Real Property located at the Mall of America, Bloomington,
       Minnesota.

    2. Approval and adoption of a Key Employee Incentive Plan providing incentives for key
       executives, and a Key Employee Retention Plan providing retention benefits to key
       employees.




12226612v6
Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                         Document     Page 133 of 193




                     EXHIBIT B
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document     Page 134 of 193


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                               Jointly Administered under
                                                                     19-43756 (WJF)

Granite City Food & Brewery Ltd.                                     19-43756
Granite City Restaurant Operations, Inc.                             19-43757
Granite City of Indiana, Inc.                                        19-43758
Granite City of Kansas Ltd.                                          19-43759
Granite City of Maryland, Inc.                                       19-43760

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

                              BID PROCEDURES
______________________________________________________________________________

                                        BACKGROUND

        Granite City Food & Brewery Ltd. (“Granite City”) and certain of its subsidiaries
(“Debtors” or together “Granite City”) are debtors-in possession in Chapter 11 cases presently
pending in the United States District Court for the District of Minnesota (the “Bankruptcy Court”).
Prior to filing their petitions for relief, Granite City and the Debtors entered into the following
stalking horse asset purchase agreement to sell substantially all of the Debtors’ operating assets:

        An Asset Purchase Agreement (the “APA”) with KRG Granite, LLC, a Nevada limited
         liability company, or an affiliated purchaser to be named (the “Proposed Purchaser”) for
         the purchase and sale of:

                    o The Debtors’ Cadillac Ranch restaurant properties, consisting of four
                      Cadillac Ranch restaurants and all real and personal property of the Debtors
                      exclusively attributable to operating such restaurants (the “Cadillac Ranch
                      Assets”); and

                    o The Debtors’ Granite City restaurant properties, consisting of 25 Granite
                      City restaurants and all real and personal property of the Debtors
                      exclusively attributable to operating such restaurants and a brewery in
                      Ellsworth, Iowa (together the “Granite City Assets”).

The Cadillac Ranch Assets and Granite City Assets are together referred to as the “Assets”.

       The purchase and sale transactions contemplated under the APA are conditioned upon the
Debtors’ ability to sell the Assets free and clear of all liens, claims, interests and encumbrances,
except for liabilities expressly assumed, as contemplated under Section 363 of the United States
Bankruptcy Code (the “Bankruptcy Code”). The purchase and sale transactions contemplated



12275093v1
  Case 19-43756          Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39          Desc Main
                                    Document     Page 135 of 193


under the APA are subject to any higher and better offers that may be submitted in accordance
with these Bid Procedures.

                                             KEY DATES

           The key dates for the sale process are as follows:


                       Date and Time                                        Event

 January 14, 2020 at 2:00 p.m. CDT                                Bid Procedures Hearing
 February 6, 2020 at 5:00 p.m. CDT                                Due Date for Bids and Deposits
 February 13, 2020 at 9:00 a.m. CDT                               Auction
 February 18, 2020 at 1:30 p.m. CDT                               Sale Hearing

                                   BID AND SALE PROCEDURES

       Set forth below are the bidding and sale procedures (the “Bid Procedures”) to be employed
with respect to any proposed sales of the Cadillac Ranch Assets and/or the Granite City Assets
(each a “Proposed Sale” and together the “Proposed Sales”). The Debtors will seek entry of an
Order from the Bankruptcy Court (the “Bid Procedures Order”) as follows:

    (i)       authorizing and approving the Debtors’ sale of the Assets to the Proposed Purchaser
              upon the terms and conditions set forth in the APA, but subject to any higher or better
              offers submitted in accordance with these Bid Procedures;

    (ii)      approving stalking horse bid protections for the Proposed Purchaser; and

    (iii)     approving the Proposed Sale of the Assets to the Proposed Purchaser or to one or more
              Qualified Bidders (as defined below) that are determined to have made the highest or
              best offer for the Assets, as a whole or in parts (the “Sale Transaction”).

Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them
in the APA.

                             THE ASSET PURCHASE AGREEMENTS

The Stalking Horse APA

        On December 16, 2019, the Debtors entered into the APA with the Proposed Purchaser.
Pursuant to the APA, the Proposed Purchaser, to the maximum extent permitted under Section 363
of the Bankruptcy Code, proposes to acquire free and clear of all liens, claims and encumbrances
the Assets, including, but not limited to, the Debtors accounts receivable, inventory, leases, trade
names, trademarks, copyrights, and other intellectual property and license rights owned by the
Debtors, as more fully set forth in Section 1.1 of the APA (the “Acquired Assets”), but excluding
those assets expressly identified as Excluded Assets under the terms of the APA.




12275093v1
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                 Document     Page 136 of 193


                                    THE BIDDING PROCESS

        1.     The Consultation Committee. The receipt, evaluation and approval of bids shall be
conducted under the supervision of a committee consisting of one representative from each of the
following interested parties: (a) the Debtors; (b) the Debtors’ investment bankers Duff & Phelps
Securities, LLC; (c) Citizens Bank, N.A. (“Citizens”); (d) JMB Capital Partners Lending, LLC
(“JMB”); and (e) the Official Committee of Unsecured Creditors (“UCC”), assuming one shall
have been appointed (together the “Consultation Committee”).

       2.     The Bidding Process. The Consultation Committee is charged with overseeing the
bidding process in connection with the sale of the Debtors’ assets and shall do all of the following:

              a.       Determine, in its sole discretion, whether any bid for the Assets is a
       Qualified Bid (as defined below);

             b.        Coordinate the efforts of the Potential Bidders (as defined below) in
       conducting their due diligence investigations;

              c.       Receive and evaluate offers from Potential Bidders (as defined below); and

              d.       Negotiate in good faith any offers to purchase the Assets

(together the “Bidding Process”).

        3.      Participation Requirements. Any person that wishes to participate in the Bidding
Process must be a Potential Bidder (as defined in Paragraph 4 below). Neither the Consultation
Committee members nor their representatives shall be obligated to furnish information of any kind
whatsoever to any person that is not a Potential Bidder. The Consultation Committee and their
professionals shall use commercially reasonable efforts to provide all Potential Bidders with
substantially similar access and information. Any person that wishes to conduct due diligence and
participate in the Bidding Process must first deliver to the Debtors (with copies to other members
of the Consultation Committee) all of the following:

             a. An executed confidentiality agreement in form and substance to be provided by the
    Debtors on behalf of the Consultation Committee, and which confidentiality agreement is at
    least as restrictive in all material respects as the confidentiality agreement entered into between
    the Debtors and the Proposed Purchaser.

           b. The most current audited (if in existence) and latest unaudited financial statements,
    and/or such other form of financial disclosure or evidence of the ability to consummate the
    Sale Transaction (the “Financials”) of the Potential Bidder or, if the Potential Bidder has been
    formed specifically to enter into a sale transaction, the same information from the Potential
    Bidder’s equity holder(s).

           c. Such other and/or additional information as the Debtors, in their discretion, deem
    necessary or desirable to assist in determining whether the Potential Bidder has the financial
    wherewithal to perform a contemplated sale transaction.




12275093v1
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document     Page 137 of 193


       4.      Definition of Potential Bidder. A “Potential Bidder” is a person that delivers the
documents described in Paragraphs 3a through 3c above and that the Consultation Committee
determines is reasonably likely (based on the information set forth in the Financials, experience,
and other information the Consultation Committee deems relevant) to submit a bona fide offer and
to be able to consummate the Sale Transaction, if selected as a Successful Bidder or Back-Up
Bidder (as such terms are defined below).

        5.     Due Diligence. The Debtors may afford any Potential Bidder the opportunity to
conduct reasonable due diligence, including by gaining access to the due diligence data room
created by the Debtors and their advisors to facilitate the evaluation of current and historical
information concerning the Debtors and their business operations. Neither the Debtors nor their
advisors shall be obligated to furnish any due diligence information (i) at any time to any person
other than a Potential Bidder; or (ii) after the Bid Deadline (as hereafter defined) to any Potential
Bidder.

        6.      Deadline for Submission of Bids. The deadline for a Potential Bidder to submit
one or more bids for the Assets, in whole or in part, shall be February 6, 2020 at 5:00 p.m.
(prevailing Central Time) (the “Bid Deadline”). Any Potential Bidder who fails to submit a bid
so as to be received by the parties listed below in advance of the Bid Deadline shall not be deemed
a Qualified Bidder.

        7.     Manner of Submission of Bids. Prior to the Bid Deadline, a Potential Bidder that
desires to make a bid shall deliver written copies of its bid in writing and executed by an individual
authorized to bind the Potential Bidder. Each bid shall be served by courier, facsimile, email, or
as otherwise specified by the Debtors (as representative for the Consultation Parties) to the
following: (i) Duff & Phelps, LLC, 10100 Santa Monica Blvd., Suite 1100, Los Angeles,
California 90067 (Attn: Brian J. Cullen; Brian.Cullen@duffandphelps.com; Darren Gange,
Darren.Gange@duffandphelps.com; Matthew Gates; Matthew.Gates@duffandphelps.com,
financial advisors to the Debtors); (ii) Briggs & Morgan P.A., 2200 IDS Center, 80 South Eighth
Street, Minneapolis, Minnesota 55402 (Attn: James M. Jorissen, Esq.; jjorissen@briggs.com;
Brett D. Anderson, Esq. banderson@briggs.com; and Karl Johnson, Esq.; kjohnson@briggs.com,
counsel to Debtors); (iii) Blank Rome LLP, 444 West Lake Street, Suite 1650, Chicago, Illinois
606056 (Attn: Kenneth Ottaviano, Esq.; kottaviano@BlankRome.com; Paige Barr Tinkham, Esq.,
ptinkham@BlankRome.com, counsel to Citizens Bank, N.A.); (iv) Arent Fox LLP, 1301 Avenue
of the Americas, Floor 42, New York, New Nork 10019 (Attn: Robert M. Hirsh, Esq.,
robert.hirsh@arentfox.com; Jordana Renert, Esq., jordana.renert@arentfox.com; Dennis
Henderson, Esq., dennis.henderson@arentfox.com, counsel to JMB Capital Partners Lending,
LLC; and (v) one or more representatives of the UCC should one be constituted.

       8.      Bid Requirements. All bids must include the following items (the “Required Bid
Materials”):

       An executed copy of a purchase agreement and any ancillary agreements pursuant to which
        the Potential Bidder proposes to acquire the Assets or, alternatively, a subset of the Assets
        consisting of either the Cadillac Ranch Assets or the Granite City Assets.




12275093v1
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                  Document     Page 138 of 193


       The purchase agreement shall be derived from the form approved by the Consultation
        Committee that formed the baseline for the stalking horse bid, modified to incorporate the
        Potential Bidder’s offer, and shall include a commitment to close by a date no later than
        thirty (30) days following the approval of the sale by the Bankruptcy Court.

       A written acknowledgement by the Potential Bidder that it agrees to all of the terms for
        sale set forth in these Bid Procedures.

       A Potential Bidder may bid on all of the Assets, or may submit a bid for the Cadillac Ranch
        Assets alone or the Granite City Assets alone, as follows.

             o All Asset Bids. With respect to a bid to acquire all of the Assets, a proposed
               purchase price, in cash, which is determined by the Consultation Committee (after
               consultation with their professionals and advisors) to be equal to or greater than the
               sum of (i) the purchase price set forth in the Stalking Horse APA, (ii) the Expense
               Reimbursement, (iii) the Break-Up Fee; and (iv) $100,000 (the sum of (i) through
               (iv) the “Initial Increment Amount”).

             o Cadillac Ranch Bids. With respect to a bid to acquire only the Cadillac Ranch
               Assets, a proposed purchase price, in cash.

             o Granite City Bids. With respect to a bid to acquire only the Granite City Assets, a
               proposed purchase price, in cash.

             o In the event the Consultation Committee determines that separate bids for the
               Cadillac Ranch Assets and Granite City Assets together represent the highest and
               best value, the Consultation Committee may select such bids over a competing all-
               Assets bid, in which event the Expense Reimbursement and Break-Up Fee are to
               be ratably assessed based on the purchase prices associated with the bids.

       A good faith deposit (the “Deposit”) equal to: (a)10% of the Initial Bid Increment Amount
        with respect to bids for all of the Assets; and (b) 10% of the proposed cash purchase price
        plus 50% of the Break-Up Fee and the Expense Reimbursement with respect to bids for
        only part of the Assets.

       Evidence or a statement indicating that the bidder has obtained due and appropriate
        authorization and approval from its Board of Directors (or comparable governing body)
        with respect to the submission and consummation of its bid and acceptance of the terms of
        sale in these Bid Procedures, or a representation that no such authorization or approval is
        required and that any and all consents required in connection with the submission and
        consummation of the bid have been obtained and that no other consents are required.

       Evidence of sufficient cash on hand or written evidence of a commitment for financing or
        other evidence of financial wherewithal and the ability to consummate a sale transaction
        satisfactory to the Consultation Committee, together with contact information for any
        financing sources.




12275093v1
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document     Page 139 of 193


       A redline comparison of the bidder’s proposed purchase agreement against the Stalking
        Horse Purchase Agreement.

       A preliminary list of the Debtors’ executory contracts and unexpired leases with respect to
        which the bidder seeks assignment from the Debtors.

       A written disclosure of the identity of each entity that will be bidding or otherwise
        participating in connection with such bid, and the complete terms of any such participation
        (including copies of any co-investor agreements, side letters and other similar documents).

       Such other information as may be reasonably requested by the Consultation Committee or
        the Debtors.

In addition to the foregoing, all bids must

       be on terms that are not materially more burdensome or conditional than the terms of the
        Stalking Horse APA;

       not be conditioned on obtaining financing or the outcome of any due diligence by the
        bidder; and

       not call for payment to the bidder of a break-up fee, expense reimbursement or any other
        similar type of payment.

        9.       Qualified Bids. A bid received from a Potential Bidder that includes all of the
Required Bid Materials and satisfies all of the other criteria outlined in Section 8 above constitutes
a “Qualified Bid.” A Potential Bidder that submits a Qualified Bid (a “Qualified Bidder”) shall be
entitled to participate in the Auction. The Consultation Committee shall have the right but not the
obligation to contact bidders to discuss or clarify the terms and to indicate any terms which may
need to be modified in order to conform the bid to a Qualified Bid or to evaluate the bid.

        10.     The Proposed Purchaser and Credit Bids. For purposes of the Auction, should
one occur, the Proposed Purchaser is a Qualified Bidder, and the Proposed APA is a Qualified Bid.
Citizens and JMB shall also be permitted to submit credit bids for the Assets and, if any such credit
bid is submitted, the submitting party shall be deemed a Qualified Bidder and its bid shall be a
Qualified Bid, provided that with respect to any credit bid submitted by Citizens, Citizens must
include in its bid either (i) provisions for the satisfaction of any secured claims that are senior to
the secured claim that forms the basis of the credit bid (a “Senior Secured Claim”) or (ii) evidence
that the holder of any Senior Secured Claim has affirmatively consented to any other treatment of
its Senior Secured Claim. None of the Proposed Purchaser, JMB or Citizens shall be required to
take any further action in order to participate in the Auction, and if any of them submits what turns
out to be a Successful Bid (as defined below) or a “Back-Up Bid”, no further action will be required
on their part in order to be named a Successful Bidder (as defined below) or Back-Up Bidder at
the Sale Hearing (as defined below).




12275093v1
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document     Page 140 of 193


                                         THE AUCTION

        If a Qualified Bid for the Assets other than that submitted by the Proposed Purchaser has
been received by the Consultation Committee and/or that Qualified Bids for only the Cadillac
Ranch Assets and only the Granite City Assets considered together have a value equal to or greater
than the Initial Increment Amount, then the Consultation Committee will conduct an auction (the
“Auction”) commencing on February 13, 2020 at 9:00 a.m. (prevailing Central Time). The
Consultation Committee shall notify all Qualified Bidders of the time and place of the Auction.
Only a Qualified Bidder who is designated as such by the Consultation Committee is eligible to
participate at the Auction.

        If no Qualified Bids as required in the foregoing paragraph are received, no Auction will
take place and the Debtors will request that the Bankruptcy Court approve the sale to the Proposed
Purchaser at the Sale Hearing.

        Sequence of the Auction. Bidding at the auction will proceed as follows:

               If the Consultation Committee receives one or more Qualified Bids (as determined
        by the Consultation Committee and its professionals) to purchase the Assets, which
        Qualified Bid includes the Initial Increment Amount, the Assets shall be offered for sale as
        a package at the Auction, with bidding to begin with the highest Qualified Bidder and
        continue thereafter with minimum combined bid increments of not less than $50,000.

After completion of the all-Assets portion of the Auction, and provided that the Consultation
Committee shall have received separate, Qualified Bids (as determined by the Consultation
Committee and its professionals) to purchase (i) only the Cadillac Ranch Assets, and (ii) only the
Granite City Assets, then (iii) the Cadillac Ranch Assets shall be separately offered for sale, with
bidding to begin with the highest Qualified Bidder and to continue thereafter with minimum bid
increments of not less than $50,000, and (iv) the Granite City Assets shall be separately offered
for sale, with bidding to begin with the highest Qualified Bidder and to continue thereafter with
minimum bid increments of not less than $50,000. Rules Applicable to the Auction. The
Consultation Committee may adopt rules for the conduct of the Auction consistent with any
applicable order of the Bankruptcy Court. Such rules shall minimally specify as follows:

    1. All bids shall be made and received in one room on an open basis, with all other bidders
       entitled to be present for the presentation of all bids.

    2. The identity of each bidder (including its principals) shall be fully disclosed to all other
       bidders.

    3. All material terms of each Qualified Bid shall be disclosed to all other bidders for the same
       assets throughout the Auction.

    4. The Debtors shall arrange for a Court reporter to be present at and to prepare a transcript
       of the Auction.

    5. Unless otherwise agreed to by the Consultation Committee, bidders shall be limited to a
       one-hour period in which to respond to the previous bid submitted at the Auction, and if



12275093v1
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                  Document     Page 141 of 193


        no responsive bid is presented during such one-hour period, the bidder who shall have
        failed to respond shall be precluded from further participation in the Auction.

    6. In the event no responsive bids are received in response to a bid, the Auction as it relates
       to the assets being sold, shall conclude.

    7. Upon conclusion of the bidding, the Auction shall be closed, and the Consultation
       Committee, after consultation with professionals, shall immediately:

             a. Review each Qualified Bid on the basis of financial and contractual terms and other
                factors relevant to the sales process, including factors affecting the speed and
                certainty of consummating a Proposed Sale.

             b. Identify the highest and best offer(s) for all-Assets, the Cadillac Ranch Assets and
                the Granite City Assets and make a determination regarding which offer or
                combination of offers will provide the greatest amount of net value to the Debtors
                and the bankruptcy estates, and

             c. Advise the Qualified Bidders of such determinations.

    8. A Qualified Bidder or Bidders whose bid or bids are determined by the Consultation
       Committee to be highest or best for the Assets or, alternatively, for the Cadillac Ranch
       Assets only or the Granite City Assets only, shall, with respect to such assets, be deemed
       to be a “Successful Bidder.”

    9. The bidder or bidders whose bid or bids are determined by the Consultation Committee to
       be the next highest or best with respect to any of the foregoing asset classifications shall
       be designated “Back-Up Bidder(s)” and their bid or bids as “Back-Up Bid(s).”

    10. Final Documents between the Debtors and any Successful Bidder(s) or Back-Up Bidder(s)
        will be executed on the same day as the Auction.

    11. In the event the Consultation Committee determines that separate bids for the Cadillac
        Ranch Assets and Granite City Assets together represent the highest and best value, the
        Consultation Committee may select such bids over a competing all-Assets bid, in which
        event the Expense Reimbursement and Break-Up Fee shall be ratably assessed against the
        purchase prices associated with the bids.

    12. If the final bid of the Proposed Purchaser does not succeed for the purchase of the Assets
        as a whole or for the purchase individually of the Cadillac Ranch Assets and/or the Granite
        City Assets, then the Break-Up Fee and the Expense Reimbursement shall be paid in
        accordance with the Stalking Horse APA and the Bid Procedures Order.

EACH BID SUBMITTED SHALL CONSTITUTE AN IRREVOCABLE OFFER AND BE
BINDING ON THE PREVAILING BIDDER AND THE BACK-UP BIDDER FROM THE TIME
THE BID IS SUBMITTED UNTIL THE ENTRY OF THE SALE APPROVAL ORDER AND IF
THE PREVAILING BID AND BACK-UP BID ARE APPROVED, AS THE CASE MAY BE,
AS TO THEM UNTIL THE EARLIER OF TWO (2) BUSINESS DAYS AFTER THE SALE OF



12275093v1
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                  Document     Page 142 of 193


THE ASSETS HAS CLOSED OR, WITH RESPECT TO THE BACK-UP BIDDER, THIRTY
(30) DAYS AFTER THE SALE APPROVAL ORDER IS ENTERED.

                           ACCEPTANCE OF QUALIFIED OFFERS

        The Debtors may sell the Assets (or any applicable subset of the Assets) only if the
Bankruptcy Court authorizes the transaction by approving any Successful Bid(s) and Back-Up
Bid(s) after a hearing (the “Sale Hearing”). The Debtors’ presentation of a particular Successful
Bid(s) and Back-Up Bid(s) to the Bankruptcy Court for approval does not constitute acceptance of
the bid; the Debtors will be deemed to have accepted a bid only once it has been approved by the
Bankruptcy Court at or after the Sale Hearing.

                                         SALE HEARING

        The Sale Hearing shall be conducted by the Bankruptcy Court on February 18, 2020 at
1:30 p.m. (prevailing Central Time). During the Sale Hearing, the Debtors will seek Bankruptcy
Court approval of the Prevailing Bid(s) and Back-Up Bid(s). There will be no further bidding at
the hearing. In the event that a Successful Bidder(s) cannot consummate, or refuses to consummate
the sale because of such bidder or bidders’ breach or failure, the Debtors will seek authorization
to close with the Back-Up Bidder(s) based on the Back-Up Bid(s) without further order of the
Court.

                                         TERMS OF SALE

       Except to the extent provided in any executed purchase agreement related to the sale of the
Assets (or subset thereof), the sale of assets shall be on an “AS IS, WHERE IS, WITH ALL
FAULTS” basis and without representations or warranties of any kind, nature or description by
the Debtors, the Consultation Committee, or their agents. By submitting a bid, each bidder is
deemed to acknowledge and agree to the foregoing.

         All of the Debtors right, title and interest in and to any of the acquired assets shall be sold
free and clear of all liens, claims, encumbrances and interests to the fullest extent permissible under
Section 363 of the Bankruptcy Code, provided, however, that all such liens, claims, encumbrances
and interests, if any, shall attach to the net proceeds (e.g., the gross proceeds received from the
sale(s) less any Break-Up Fee, Expense Reimbursement, payment of a Transaction Fee to Duff &
Phelps, and payment to JMB on account of its senior, secured post-petition liens) in the same order,
and having the same dignity and priority as existed immediately prior to the commencement of the
Debtors’ Chapter 11 cases.

                                     RETURN OF DEPOSITS

        Each Deposit submitted pursuant to the Bid Procedures will be held in escrow until the
selection of the Successful Bidder(s) and the Back-Up Bidder(s), at which time all other bidders
shall be entitled to the return of any Deposit(s). The Back-Up Bidder(s) shall be entitled to return
of any Deposit forty-eight (48) hours after the Back-Up Bidder is relieved of its obligations as
contemplated above.



12275093v1
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document     Page 143 of 193



         If the Successful Bidder(s) or Back-Up Bidder(s) fail to consummate an approved sale due
to their own breach or failure to perform, then the Debtors shall be entitled to retain the Deposit as
damages for the breach. The Debtors may credit the amount of any Deposit toward payment of
the purchase price upon the closing of the sale of assets.




12275093v1
Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                         Document     Page 144 of 193




                     EXHIBIT C
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document     Page 145 of 193


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                              Jointly Administered under
                                                                    19-43756 (WJF)

Granite City Food & Brewery Ltd.                                    19-43756
Granite City Restaurant Operations, Inc.                            19-43757
Granite City of Indiana, Inc.                                       19-43758
Granite City of Kansas Ltd.                                         19-43759
Granite City of Maryland, Inc.                                      19-43760

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

  ORDER PURSUANT TO 11 USC §§ 105(a), 363 AND 365 (I) APPROVING AUCTION
       AND BID PROCEDURES; (II) APPROVING BREAK-UP FEE, EXPENSE
REIMBURSEMENT AND OTHER BUYER PROTECTIONS; (III) APPROVING FORM
   AND MANNER OF NOTICE; (IV) AUTHORIZING SALE OF ASSETS FREE AND
  CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES, SUBJECT TO HIGHER OR
     BETTER OFFERS; (V) APPROVING ASSUMPTION AND ASSIGNMENT OF
    CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES; AND (VI)
                        GRANTING RELATED RELIEF
______________________________________________________________________________

         The motion (the “Motion”) of the debtors and debtors in possession in the above-

captioned cases (collectively, the “Debtors” or “Granite City”) for an Order, pursuant to sections

105(a), 363, and 365 of title 11 of the United States Code (the “Bankruptcy Code”), as well as

Rules 2002, 6004, 6006 and 9014(a) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), (1) Approving Auction and Bid Procedures; (2) Approving Break-Up Fee,

Expense Reimbursement and Other Protections; (3) Approving Form and Manner of Notice; (4)

Authorizing Sale of Assets Free and Clear of Liens, Claims and Encumbrances, Subject to

Higher or Better Offers; (5) Approving Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases; and (6) Granting Related Relief came before the undersigned




AFDOCS/21474607.2

12267706v3
  Case 19-43756         Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                  Document     Page 146 of 193


on January 14, 2020. Appearances were noted in the record. Due notice of the Motion having

been given.

           Based on the Motion, the arguments of counsel, all the files, records and proceedings

herein, the Court being advised in the premises, and after due deliberation and sufficient cause

appearing therefore:

           IT IS HEREBY FOUND AND DETERMINED THAT:

           A.     The Court has jurisdiction to consider the Motion and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. §

157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

           B.     Due and proper notice of the Motion was provided as set forth in the Motion, and

no other or further notice is required.

           C.     The Bid Procedures (as defined below), in the form annexed hereto as Exhibit A,

are fair, reasonable and appropriate and are designed to maximize the value of the Debtors’

estates.

           D.     The Debtors have demonstrated a compelling and sound business justification for

authorizing the payment of the Expense Reimbursement and the Break-Up Fee as set forth in the

APA (as defined below).

        E.        The Expense Reimbursement (i) is fair and reasonable, (ii) provides a benefit to

the Debtors’ estates and parties in interest in these cases, and (iii) will preserve the value of the

Debtors’ estates for the benefit of creditors.

           F.     The Break-Up Fee (i) is fair and reasonable, (ii) provides a benefit to the

 Debtors’ estates and parties in interest in these cases, and (iii) will preserve the value of the

 Debtors’ estates for the benefit of creditors.


                                                  2
AFDOCS/21474607.2

12267706v3
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                 Document     Page 147 of 193


         G.     The Break-Up Fee, among other things: (i) is the result of arm’s-length

 negotiations among the parties that were not tainted by self-dealing or manipulation; (ii) is

 reasonably tailored to encourage, rather than hamper, bidding for the Debtors’ assets; (iii) is

 reasonable in amount relative to the proposed purchase price; (iv) is reasonably tailored to

 retain a potentially successful bid, establish a bid standard and minimum bid for other bidders,

 and attract additional bidders; and (v) correlates with a maximization of value to the Debtors’

 estates.

         H.     If applicable, the Debtors’ payment of the Expense Reimbursement and the

 Break-Up Fee, are reasonable and appropriate, in light of, among other things, (i) the size and

 nature of the proposed sale, (ii) the substantial efforts that are being expended by the Proposed

 Purchaser, and (iii) the benefits the Proposed Purchaser is providing to the Debtors’ estates and

 creditors and all parties in interest herein. Furthermore, the granting of the Buyer Protection

 Liens (as defined below) is appropriate and justified under sections 105(a) and 364(c) of the

 Bankruptcy Code.

         I.     The prohibition on solicitation set forth in Section 9.1 of the APA (the “No-Shop

 Requirement”) is fair and reasonable.

         J.     The Debtors have demonstrated a compelling and sound business justification for

 the No-Shop Requirement in light of the circumstances, timing and proposed Bid Procedures

 set forth in the Motion. Any actions or omissions taken by the Debtors, their representatives,

 agents or advisors in accordance with the No-Shop Requirement are supported by sound

 business judgment.

        K.      The entry of this Order is in the best interests of the Debtors and their estates,

creditors and interest holders and all other parties in interest herein.


                                                  3
AFDOCS/21474607.2

12267706v3
  Case 19-43756         Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                  Document     Page 148 of 193


         IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

         1.       Pursuant to 11 U.S.C. 105(a), 363 and 365 and Bankruptcy Rules 2002, 6004,

6006 and 9006, the Motion is granted as set forth herein.

         2.       All objections filed in response to the Motion, to the extent not resolved herein,

are hereby overruled.

The Stalking Horse Bid

        3.        The transaction contemplated by the Asset Purchase Agreement, dated as of

December 16, 2019 (the “APA”), by and among the Debtors and KRG Granite, LLC, a Nevada

limited liability company (the “Proposed Purchaser”) is designated as the “Stalking Horse Bid.”

The Sale Procedures and the Auction

         4.       The procedures for the submission of bids and the conduct of an auction for the

sale of certain of the Debtors’ Acquired Assets annexed hereto as Exhibit A (the “Bid

Procedures,” and, together with the Break-Up Fee, the Expense Reimbursement, and the No-

Shop Requirement, the “Buyer Protections”) are hereby incorporated herein and approved in

their entirety.

         5.       The Proposed Purchaser shall constitute a Qualified Bidder for all purposes and

in all respects with regard to the Auction, the Sale Procedures, and the overall Sale process.

         6.       The Debtors are authorized: (a) to conduct the Auction on February 13, 2020 at

10:00 a.m. (prevailing Central Time) at the offices of Briggs and Morgan, P.A. in Minneapolis,

Minnesota (or such other time and place as designated by the Debtors on notice to the Notice

Parties); and (b) subject to the terms of this Order, to take all actions necessary, in the

discretion of the Debtors, to conduct and implement such Auction.




                                                  4
AFDOCS/21474607.2

12267706v3
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                  Document     Page 149 of 193


         8.    If the Debtors do not receive any Qualified Bids (other than the Stalking Horse

Bid) by 5:00 p.m. (prevailing Central Time) on February 6, 2020, the Debtors are authorized to

cancel the Auction on notice to the Notice Parties and seek approval of the APA at a hearing to

be held on February 18, 2020 at 1:30 p.m. (prevailing Central Time).

         9.    The Debtors may, in consultation with the consultation Parties: (a) select, in their

business judgment, the highest or otherwise best offer(s), and the Successful Bidder or Bidders

and the next highest and best offer(s), and the Back-Up Bidder or Bidders; and (b) reject any

bid that, in the Debtors’ business judgment, is (i) inadequate or insufficient, (ii) not in

conformity with the requirements of the Bankruptcy Code, the Bankruptcy Rules and the Sale

Procedures, or (iii) contrary to the best interests of the Debtors and their estates, creditors,

interest holders or parties in interest.

Break-Up Fee and Expense Reimbursement

         10.   The Break-Up Fee and the Expense Reimbursement as set forth in the APA are

hereby approved.

         11.   Pursuant to sections 105 and 363 of the Bankruptcy Code, the Debtors shall pay

the Expense Reimbursement pursuant to the terms and conditions set forth in Section 5.4 of the

APA. The Expense Reimbursement shall constitute an Allowed Termination Claim against the

Sellers, which: (a) is secured by (i) a junior lien on property of the Debtors’ estates that are

subject to a lien, including the liens of the DIP Lender and the liens of Citizens Bank, N.A., the

agent for the Debtors’ prepetition lenders, to the fullest extent of applicable law, and (ii) a lien

on property of the Debtors’ estates that is not otherwise subject to a lien or held by a

professional as a retainer (collectively, the “Buyer Protection Liens”); and (b) to the extent not

secured by the Buyer Protection Liens, has priority over any and all administrative expenses of


                                                 5
AFDOCS/21474607.2

12267706v3
  Case 19-43756        Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                Document     Page 150 of 193


the kind specified in sections 503(b) or 507(b) of the Bankruptcy Code subject only to the

super-priority claims granted in favor of the DIP Lender and the super-priority claims granted

as adequate protection to Citizens Bank, N.A., the agent for the Debtors’ prepetition lenders.

The Debtors’ obligation to pay the Expense Reimbursement shall not be subject to any defense,

claim, counterclaim, offset, recoupment, or reduction of any kind whatsoever and shall not be

amended, discharged, expunged or released in any respect pursuant to any plan or plans for the

Debtors.

        12.     If the Break-Up Fee becomes payable in accordance with the terms set forth in

the APA, pursuant to sections 105 and 363 of the Bankruptcy Code, the Debtors shall pay the

Break-Up Fee in accordance with the terms set forth in Section 5.4 of the APA. The Debtors’

obligation to pay the Break-up Fee shall be joint and several, absolute and unconditional and not

subject to any defense, claim, counterclaim, offset, recoupment, or reduction of any kind

whatsoever and shall not be amended, discharged, expunged or released in any respect pursuant

to any plan or plans for the Debtors. The Break-Up Fee shall have priority over any and all

administrative expenses of the kind specified in sections 503(b) or 507(b) of the Bankruptcy

Code, subject only to the super-priority claims granted in favor of the DIP Lender and the super-

priority claims granted as adequate protection to Citizens Bank, N.A., the agent for the Debtors’

prepetition lenders.

No-Shop Requirement

         14.    The No-Shop Requirement is hereby approved.

The Sale Hearing

         15.    The Sale Hearing shall be held before this Court on February 18, 2020 at 1:30

p.m. (prevailing Central Time), or as soon thereafter as counsel and interested parties may be


                                               6
AFDOCS/21474607.2

12267706v3
  Case 19-43756        Doc 77      Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                   Document     Page 151 of 193


heard. The notices set forth in the Motion shall be deemed good and sufficient notice of the

Sale and the Sale Hearing. The Sale Hearing may be adjourned, from time to time, without

further notice to creditors or other parties in interest other than by announcement of the

adjournment before this Court or on this Court’s calendar on the date scheduled for the hearing.

         16.    Objections, if any, to the Sale must: (a) be in writing; (b) comply with the

Bankruptcy Rules and the Local Bankruptcy Rules; (c) be filed with the clerk of the

Bankruptcy Court for the District of Minnesota, 301 U.S. Courthouse, 300 South Fourth Street,

Minneapolis, Minnesota 55415, on or before 8:00 a.m. (prevailing Central Time) on February

18, 2020, or such later dates and times as the Debtors may agree; and (d) be served upon the

following notice parties (collectively, the “Notice Parties”):

        (i) the entities identified in Local Rule 9013-3(a)(2), including, without limitation, (a) the

        United States Trustee, (b) each entity claiming a lien or other interest in the Debtors’

        property, including counterparties to unexpired leases, (c) each entity that has filed a

        request for notice or appearance under Federal Rule of Bankruptcy Procedure 2002(i) or

        9010(b), (ii) counsel for the Proposed Purchaser, (iii) each entity identified by Duff &

        Phelps as a potential purchaser for the Assets, (iv) such other entities as requested by the

        Proposed Purchaser; and (v) other entities to be identified in the certificate of service to

        be filed with the Court.




                                                  7
AFDOCS/21474607.2

12267706v3
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                 Document     Page 152 of 193


Additional Provisions


         18.     The automatic stay provision of section 362 of the Bankruptcy Code shall not

apply to the Proposed Purchaser’s right to terminate the APA in accordance with the terms of

the APA.

         19.     The Debtors are authorized and empowered to take such steps, expend such

sums of money and do such other things as may be necessary to implement and effect the terms

of this Order.

         20.     This Order shall be binding upon and inure to the benefit of the Successful

Bidder or Bidders and any Back-Up Bidder and each of their respective affiliates, successors

and assigns, and the Debtors, including any chapter 7 or chapter 11 trustee or other fiduciary

appointed for the estates of the Debtors, whether in these cases or subsequent bankruptcy cases

or upon dismissal of any of these cases.

         21.     As provided by Bankruptcy Rule 6004(h), this Order shall not be stayed for ten

(10) days after the entry thereof and shall be effective and enforceable immediately upon its

entry on this Court’s docket.

         22.     This Court shall retain jurisdiction over any matters related to or arising from the

implementation of this Order, including, but not limited to, any matter, claim or dispute arising

from or relating to the Buyer Protections and the implementation of this Order.



Dated:                                                __________________________________
                                                      William J. Fisher
                                                      United States Bankruptcy Judge




                                                  8
AFDOCS/21474607.2

12267706v3
Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                         Document     Page 153 of 193




                     EXHIBIT D
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                Document     Page 154 of 193


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                             Jointly Administered under
                                                                   19-43756 (WJF)

Granite City Food & Brewery Ltd.                                   19-43756
Granite City Restaurant Operations, Inc.                           19-43757
Granite City of Indiana, Inc.                                      19-43758
Granite City of Kansas Ltd.                                        19-43759
Granite City of Maryland, Inc.                                     19-43760

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

                  ORDER AUTHORIZING: (I) SALE OF ASSETS FREE AND
                     CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES;
              (II) ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
                       CONTRACTS AND UNEXPIRED LEASES; AND
                           (III) GRANTING RELATED RELIEF
______________________________________________________________________________

         Upon the motion of the debtors and debtors in possession in the above-captioned cases

(collectively, the “Debtors” or “Granite City”) dated December 30, 2019, for an Order pursuant

to sections 105(a), 363, and 365 of title 11 of the United States Code (the “Bankruptcy Code”),

as well as Rules 2002, 6004, 6006 and 9014(a) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), (1) Approving Auction and Bid Procedures; (2) Approving Break-Up

Fee, Expense Reimbursement and Other Protections; (3) Approving Form and Manner of Notice;

(4) Authorizing Sale of Assets Free and Clear of Liens, Claims and Encumbrances, Subject to

Higher or Better Offers; (5) Approving Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases; and (6) Granting Related Relief (the “Motion”); and the Court

having granted a portion of the relief requested in the Motion at a hearing held on January 14,

2020 (the “Sale Authorization Hearing”); and the Court having heard the statements of counsel

and having considered the evidence presented in support of the balance of the relief requested in




12268537v4
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                  Document     Page 155 of 193


the Motion at a hearing before the Court held on February 18, 2020 (the “Sale Hearing”); and

upon the full and complete record of these Chapter 11 cases; and it appearing that the Court has

jurisdiction over this matter; and it further appearing that the legal and factual bases set forth in

the Motion, at the Sale Authorization Hearing, and at the Sale Hearing, establish just cause for

the relief granted herein; and it further appearing that the relief requested in the Motion is in the

best interests of the Debtors, their creditors, and parties in interest in these Chapter 11 cases;

        THE COURT HEREBY FINDS AND DETERMINES THAT:

        A.     The findings and conclusions set forth herein constitute the Court’s findings of

fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this

proceeding by Bankruptcy Rule 9014.

        B.     To the extent any of the following findings of fact constitute conclusions of law,

they are hereby adopted as such.

        C.     The Court has jurisdiction to grant the relief requested in the Motion pursuant to

28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper in the United States Bankruptcy Court for the District of Minnesota pursuant to 28 U.S.C.

§§ 1408 and 1409.

        D.     The statutory predicates for the relief requested in the Motion are Sections 105(a),

363 and 365 of the Bankruptcy Code, as supplemented by Bankruptcy Rules 2002, 6004, 6006

and 9014.

        E.     Notice of the Motion has been given to (i) the United States Trustee; (ii) counsel

for the official committee of unsecured creditors appointed in these cases (if any); (iii) counsel

for the postpetition lender, JMB Capital Lenders, LLC (“JMB”); (iv) counsel for secured party

Citizens Bank, N.A., (v) the Internal Revenue Service; (vi) all relevant federal, state and local



                                                   2

12268537v4
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document     Page 156 of 193


taxing and licensing authorities at their statutory addresses; (vii) all parties who have filed a

request for service of all pleadings pursuant to and in accordance with Bankruptcy Rule 2002 as

of the day prior to the service of the Motion; (viii) KRG Granite Acquisition, LLC (the “Buyer”);

(ix) all non-Debtor parties to executory contracts, unexpired leases, and other agreements with

the Debtors (entered into before or after the Petition Date); (x) the Back-Up Bidder; and (xi) all

known creditors of the Debtors. Furthermore, the Debtors published or posted, pursuant to

Bankruptcy Rule 2002(d) and 2002(l), the Sale Notice in or on: (i) the Minneapolis Star Tribune;

(ii) the Wall Street Journal; and (iii) on the Debtors’ restructuring website at

https://dm.epiq11.com/case/GraniteCity/dockets.

        F.     As evidenced by the certificates of service and affidavits of publication filed with

the Court, and based on the representations of counsel at the Sale Hearing, (i) proper, timely,

adequate and sufficient notice of the Motion, the Sale Hearing, and the sale of all or substantially

all of the Debtors’ assets pursuant to that certain Asset Purchase Agreement dated as of

December 16, 2019 (the “APA” or “Purchase Agreement”) between the Debtors and the Buyer,

and, subject to certain “Designation Rights” as defined in the APA, the assumption and

assignment of the Acquired Contracts and Real Property Leases, has been provided in

accordance with Sections 102(l), 363 and 365 of the Bankruptcy Code and Bankruptcy Rules

2002(a), 6004(a) and 6006(c), (ii) such notice was good and sufficient and appropriate under the

circumstances of the Debtors’ cases, and reasonably calculated to reach and apprise all holders of

Claims and Interests (as hereafter defined) about the Sale and the assumption and/or assignment

of the Acquired Contracts and Real Property Leases, and (iii) no other or further notice of the

Motion, the Sale Hearing, the Sale, or of the assumption or assignment of the Acquired Contracts




                                                 3

12268537v4
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document     Page 157 of 193


or unexpired Real Property Leases shall be required, except insofar as such notice is to be given

in connection with the Buyer’s exercise of Designation Rights.

        G.     A reasonable opportunity to object or to be heard with respect to the Motion and

the relief requested therein has been afforded to all interested persons and entities in these cases.

        H.     As shown by: (i) the evidence proffered or adduced and testimony, if any, at the

Sale Hearing; and (ii) the representations of counsel made on the record at the Sale Hearing, the

Debtors have marketed and sold the assets being sold to the Buyer in the Sale (collectively the

“Acquired Assets”) and conducted the Sale Process (as hereafter defined) in a non-collusive, fair

and good faith manner that was in compliance with that certain order of this Court entered on

January 14, 2020, establishing bid procedures and certain buyer protections in connection with

the sale of the Debtors’ assets (the “Bid Procedures Order”). A reasonable opportunity has been

given to any interested parties to make a higher and better offer for the Acquired Assets.

        I.     The Debtors diligently and in good faith marketed the Acquired Assets to obtain

the highest and best offer for their restaurant businesses. Working with their investment banker,

the Debtors conducted a comprehensive, multi-phased prepetition sale process in which they: (i)

identified parties potentially interested in purchasing all or a portion of the Acquired Assets; (ii)

created and provided prospective buyers with access to a due diligence data room; (iii) circulated

a lengthy Confidential Information Memorandum to potential buyers; (iv) solicited indications of

interest; (v) considered several asset purchase agreements submitted in connection with the

process; and (vi) ultimately determined that the APA, based on all relevant factors, embodied the

highest and best offer the Debtors received for the Acquired Assets, and the Debtors according

selected the APA to serve as the Stalking Horse Bid as the Debtors entered into Chapter 11.

Subsequent to filing, the Debtors – following expiry of the “No-Shop” period – renewed efforts



                                                  4

12268537v4
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document     Page 158 of 193


to solicit indications of interest, shared extensive information with interested parties, and

organized a form of auction in which Qualified Bidders (as defined in the Bid Procedures Order

and Bid Procedures) were invited to participate (the “Sale Process”).

        J.     After the Auction, the Debtors and the Consultation Committee deemed the bid

submitted by the Buyer, as reflected in the APA, to be the highest and/or best offer and the one

most likely to maximize sale proceeds and recoveries for interested parties. The Debtors further

deemed the bid submitted by {____________________} (the “Back-Up Bidder”), which is set

forth in that certain Asset Purchase Agreement by and among the Debtors and the Back-Up

Bidder (the “Back-Up APA”) to be the bid most likely to maximize the value of their estates in

the event the Sale to the Buyer was unable to close.

        K.     The terms and conditions set forth in the APA, and the Sale to the Buyer pursuant

thereto, each are fair and reasonable and the Purchase Price payable to the Debtors pursuant to

the APA represents the highest and best offer obtainable for the Acquired Assets.

        L.     Each of the Debtors, as applicable, (i) has the full corporate or other power to

execute, deliver and perform its obligations under the APA and all other documents

contemplated thereby or entered into in connection therewith, and the sale of the Acquired

Assets by the Debtors has in each case been duly and validly authorized by all necessary

corporate or similar action, (ii) has all of the corporate or other power and authority necessary to

consummate the transactions contemplated by the APA, and such other documents contemplated

thereby or entered into in connection therewith, and (iii) has taken all action necessary to

authorize and approve the APA and such other documents contemplated thereby and the

consummation by them of the transactions contemplated thereby or entered into in connection




                                                 5

12268537v4
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document     Page 159 of 193


therewith. No third-party consent or approvals, other than those expressly provided for in the

APA, are required for the Debtors to consummate such transactions.

        M.     Approval of the Debtors’ entry into the APA and consummation of the Sale at this

time are in the best interests of the Debtors, their creditors, their estates, and other parties’ in

interest.

        N.     The Debtors have demonstrated compelling circumstances and a good, sufficient

and sound business purpose and justification for the sale prior to, and outside of, a plan of

reorganization in that, among other things, the Sale enables the Debtors to yield the highest value

for the Acquired Assets prior to the Outside Date established as the deadline to close the Sale

under the APA and will enable repayment of postpetition indebtedness prior to the maturity date

set forth in the DIP Loan Agreement.

        O.      The APA and the Sale were negotiated, proposed and entered into by the Debtors

and the Buyer without collusion, in good faith, and from arm’s length bargaining positions.

Neither the Debtors nor the Buyer has engaged in any conduct that would cause or permit the

APA or any other related agreement to be avoided under Section 363(n) of the Bankruptcy Code.

        P.     The Buyer is a good faith purchaser under Section 363(m) of the Bankruptcy

Code and, as such, is entitled to all of the protections afforded thereby. In the absence of a stay

pending appeal, the Buyer will be acting in good faith within the meaning of Section 363(m) in

closing the Sale at any time after the entry of this order, notwithstanding the provisions of

Bankruptcy Rule 6004(g).

        Q.     The Buyer is not an “insider” of any of the Debtors, as that term is defined under

Section 101 of the Bankruptcy Code. The consideration provided by the Buyer pursuant to the

APA (i) is fair and reasonable, (ii) is the highest and best offer for the Acquired Assets being



                                                 6

12268537v4
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                 Document     Page 160 of 193


purchased by such Buyer; (iii) will provide a greater recovery to the Debtors’ estates than would

be provided by any other available alternative; and (iv) constitutes reasonably equivalent value

and fair consideration under the Bankruptcy Code and under the laws of the United States, any

state, territory, possession or the District of Columbia.

        R.     The sale of the Acquired Assets to Buyer will be a legal, valid and effective

transfer of the Acquired Assets and, except for the liabilities expressly assumed by Buyer

pursuant to the APA (the “Assumed Liabilities”), will vest the Buyer with all right, title and

interest of the Debtors to the Acquired Assets free and clear of claims against and interests in the

Debtors and Claims, Liens or Encumbrances against the Acquired Assets (together the “Claims

and Interests” or alternatively, the “Claims or Interests”), including but not limited to, (1) those

that purport to give any party a right or option to effect any forfeiture, modification, right of first

refusal, or termination of any Debtor’s or Buyer’s interest in the Acquired Assets, or any similar

rights, (2) those relating to Taxes or assessments arising under or out of, in connection with, or in

any way relating to the ownership, operation, or use of the Acquired Assets prior to the

consummation of the Sale (the “Closing”), (3)(a) those arising under all mortgages, deeds of

trust, security interest, condition sale or other title retention agreements, pledges, liens,

judgments, demands, encumbrances, rights of first refusal or charges of any kind or nature, if

any, including but not limited to, any restriction on the use, voting, transfer, receipt of income, or

other exercise of any attributes of ownership and (b) all debts arising in any way in connection

with any agreements, acts, or failures to act, of the Debtors or the Debtors’ predecessors or

affiliates, including without limitation, Claims, obligations, liabilities, demands, guaranties,

options, rights, contractual or other commitments, restrictions, interests and matters of any kind

or nature, whether known or unknown, contingent or otherwise, whether arising prior to or in



                                                  7

12268537v4
  Case 19-43756        Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document     Page 161 of 193


connection with or subsequent to the commencement of these Chapter 11 cases, and whether

imposed by agreement, understanding, law, equity or otherwise, including, but not limited to,

claims otherwise arising under doctrines of successor liability, (4) any pension, welfare,

compensation, or other employee benefit plans, agreements, practices, and programs, including,

without limitation, any pension plan of any Debtor, (5) any other employee, worker's

compensation, occupational disease or unemployment or temporary disability-related Claim,

including, without limitation, claims that might otherwise arise under or pursuant to (a) the

Employee Retirement, Income, Security Act of 1974, as amended, (b) the Fair Labor Standards

Acts, as amended, (c) Title VII of the Civil Rights Act of 1964, as amended, (d) the Federal

Rehabilitation Act of 1973, as amended, (e) the National Labor Relations Act, as amended, (f)

the Worker Adjustment and Retraining Act of 1988, as amended, (g) the Age Discrimination and

Employee Act of 1967, as amended or (h) the Consolidated Omnibus Budget Reconciliation Act

of 1985, as amended, (6) any products liability or similar Claims, whether pursuant to any state

or federal laws or otherwise, (7) environmental Claims or Liens arising from conditions existing

on or prior to the Closing (including, without limitation, the presence of hazardous, toxic,

polluting, or contaminating substances or waste) that may be asserted on any basis, including,

without limitation, under the Comprehensive Environmental Response, Compensation and

Liability Act, 42 U.S.C. § 9601 et seq. or similar state statute, (9) any bulk sales or similar law,

and (10) any tax statutes or ordinances, including, without limitation, the Internal Revenue Code

of 1986, as amended.

        S.     Buyer would not have entered into the APA and Buyer would not consummate

the transactions contemplated thereby, thus adversely affecting the Debtors, their estates, and

their creditors, if the sale of the Acquired Assets to Buyer were not, except for the Assumed



                                                 8

12268537v4
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                 Document     Page 162 of 193


Liabilities, free and clear of all Claims and Interests of any kind or nature whatsoever, or if

Buyer would, or in the future could, be liable for any of the Claims and Interests.

        T.     The Debtors may sell the Acquired Assets free and clear of all Claims and

Interests of any kind or nature whatsoever, because in each case, one or more of the standards set

forth in section 363(f)(1) through (5) of the Bankruptcy Code has been satisfied. Those holders

of Claims and Interests and non-Debtors to Acquired Contracts who did not object, or who

withdrew their objections, to the Motion are deemed to have consented pursuant to section

363(f)(2) of the Bankruptcy Code to the assumption and assignment of same, subject to Buyer’s

Designation Rights as specified in the APA. Those holders of Claims and Interests and non-

Debtors to Acquired Contracts who did object fall within one or more of the other subsections of

363(f) of the Bankruptcy Code and are adequately protected by having their Claims and Interests

that are secured by liens, security interests and similar encumbrances, if any, attach to the Net

Proceeds of the Sale ultimately attributable to the property against or in which they assert such

Claim or Interest, with the same validity, priority and effect that existed immediately prior to the

consummation of the Sale and subject to any and all rights, claims and defenses that the Debtors

may have with respect thereto.

        U.     The Debtors have demonstrated that it is an exercise of their sound business

judgment to sell, assume and assign the Acquired Contracts to Buyer in connection with the

Closing, and the assumption and/or assignment of the Acquired Contracts is in the best interests

of the Debtors, their estates, and their creditors. The Acquired Contracts being sold and assigned

to, and the Liabilities being assumed by, Buyer are an integral part of the Acquired Assets being

purchased by Buyer and, accordingly, such assumption and assignment of the Acquired

Contracts is reasonable and enhances the value of the Debtors' estates.



                                                 9

12268537v4
  Case 19-43756         Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                 Document     Page 163 of 193


        V.      The Debtors have either cured or provided adequate assurance of cure of all cure

obligations under Acquired Contracts and have made appropriate provision for payment of cure

costs in relation to the exercise of Designation Rights afforded Buyer relative to Designation

Rights Assets (as defined in the APA), to the extent required by section 365 of the Bankruptcy

Code and applicable orders of this Court ("Cure Costs").

        W.      The Buyer has provided adequate assurance of future performance under the

Acquired Contracts and with respect to the prospective exercise of Designation Rights pursuant

to section 365 of the Bankruptcy Code.

        X.      The consideration provided by the Buyer pursuant to the APA is fair and

adequate, represents consideration deemed valuable in law and constitutes reasonably equivalent

value and fair consideration under the Bankruptcy Code and other applicable law. The APA has

not been entered into with the intent to hinder, delay or defraud any of the Debtors' creditors or

other parties in interest.

        Y.      This Order constitutes a final and appealable order within the meaning of 28

U.S.C. § 158(a).


        Z.      In the event the Debtors are unable to consummate the Sale with the Buyer, this

Order shall be deemed to apply to the transaction contemplated by the Back-Up APA and all

references herein to (i) the Buyer (other than provisions related to the Buyer protections set

forth in the terms of the Bid Procedures Order which are inapplicable to the Back-Up Bidder)

shall apply to the Back-Up Bidder and (ii) the APA shall apply to the Back-Up APA, in each

case, with equal force and effect.
       NOW, THEREFORE, THE COURT HEREBY ORDERS, ADJUDGES AND

DECREES AS FOLLOWS:



                                               10

12268537v4
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document     Page 164 of 193


        1.     The Motion, to the extent not already granted by the Bid Procedures Order, is

granted in all respects, as further described herein.

        2.     The Objections to the Motion or the relief requested therein that have not been

withdrawn, waived, or settled, and all reservations of rights included in such Objections, except

as explicitly preserved on the record of the Sale Hearing, are overruled on the merits.

        3.     The APA, and all of the documents, agreements (including, but not limited to, the

Ancillary Agreements to be entered into pursuant to the APA, and transactions contemplated

thereby or entered into in connection therewith) be, and hereby are, approved in all respects.

        4.     Pursuant to Section 363(b) of the Bankruptcy Code, the Debtors are authorized to

perform their obligations under and comply with the terms of the APA and all other documents

and agreements contemplated thereby or entered into in connection therewith, including, but not

limited to, the Ancillary Agreements to be entered into pursuant to the APA, and to consummate

the Sale, pursuant to and in accordance with the terms and conditions of the APA and such

documents and agreements.

        5.     The Debtors are authorized and empowered to execute and deliver, and are

empowered to perform under, consummate and implement, the APA and all other documents and

agreements contemplated thereby or entered into in connection therewith, including, but not

limited to, the Ancillary Agreements to be entered into pursuant to the APA, together with all

additional instruments and documents that the Debtors or the Buyer deem necessary or

appropriate to implement of the APA and to effectuate the Sale, and to take all further actions as

may be reasonably necessary or desirable for the purpose of assigning, transferring, granting,

conveying and conferring to the Buyer or reducing to its possession, the Acquired Assets being

sold to Buyer in the Sale, or as may be necessary or appropriate to the performance of the



                                                 11

12268537v4
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document     Page 165 of 193


obligations contemplated by the APA, including without limitation Debtors’ obligations in

relation to any Designation Rights and Designation Rights Assets.

        6.     This Order and the APA shall be binding in all respects upon all creditors of and

holders of equity interests in any Debtor (whether known or unknown), any holders of Claims

and Interests, all non-Debtors to the Acquired Contracts, all applicable successors and assigns of

Buyer, the Debtors, and any subsequent trustees appointed in the Debtors' Chapter 11 cases or

upon a conversion to chapter 7 under the Bankruptcy Code and shall not be subject to rejection.

Nothing contained in any Chapter 11 plan confirmed in these Chapter 11 cases or the

confirmation order confirming any such Chapter 11 plan shall conflict with or derogate from the

provisions of the APA and the other agreements and documents entered into in connection

therewith (including the Ancillary Agreements or this Order) and no such plan or confirmation

order shall discharge the obligations and Liabilities of the Debtors under such agreements and

documents.

        7.     Notwithstanding anything in this Order or otherwise, on the Closing Date, the

portion of the proceeds of the Sale necessary to pay the amount owed to the DIP Lender as of the

Closing Date shall be paid to the DIP Lender for permanent application and complete and

indefeasible satisfaction of the DIP Obligations described in the Final Order (I) Authorizing the

Debtors to Obtain Postpetition Financing (II) Granting Security Interests and Superpriority

Administrative Expense Status; (III) Modifying the Automatic Stay; (IV) Authorizing the Debtors

to Enter Into the Agreements with JMB Capital Lending, LLC; (V) Authorizing Use of Cash

Collateral; and (VI) Granting Related Relief (as such order may be amended, modified,

supplemented or granted on a final basis) [Docket No. [         ] (the “Final DIP Order”) and the

DIP Loan Documents as that term is defined in the Final DIP Order.



                                               12

12268537v4
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                 Document     Page 166 of 193


        8.       Except for the applicable Assumed Liabilities, pursuant to sections 105(a) and

363(f) of the Bankruptcy Code, the Acquired Assets shall be transferred to Buyer and upon the

Closing shall be, free and clear of all Claims and Interests of any kind or nature whatsoever

(including, but not limited to, those described in paragraph R of this Order), and all such Claims

and Interests that are secured by liens, security interests and similar encumbrances of any kind or

nature whatsoever shall attach to the Net Proceeds (i.e., the gross proceeds realized from the Sale

of the Acquired Assets after the immediate payment of all amounts due and owing to JMB and

its professionals under the DIP Loan Agreement, the payment of the Break-Up Fee and Expense

Reimbursement to the Purchaser, to the extent applicable, the payment of the Transaction Fee to

Duff & Phelps, and the payment of other unpaid professional fees) of the Sale in the order of

their priority, with the same validity, force, and effect which they now have as against the

Acquired Assets, subject to any rights, claims or defenses any of the Debtors may possess with

respect thereto.

        9.       Except for Assumed Liabilities, as applicable, all Persons, including, but not

limited to, all holders of debt instruments, equity security holders, governmental, tax, and

regulatory authorities, lenders, trade and other creditors, holding Claims or Interests of any kind

or nature whatsoever against a Debtor or the Acquired Assets (whether legal or equitable,

secured or unsecured, matured or unmatured, contingent or non-contingent, senior or

subordinated), arising under or out of, in connection with, or in any way relating to, a Debtor, the

Acquired Assets, the operation of the Acquired Assets prior to the Closing, or the Sale are

forever barred, estopped, and permanently enjoined from asserting against any Buyer, its

affiliates, successors or assigns, its property, or the Acquired Assets, each such Person's Claims

and Interests.



                                                13

12268537v4
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document     Page 167 of 193


        10.    The sale of the Acquired Assets to Buyer pursuant to the APA constitute legal,

valid, and effective transfers of the Acquired Assets, and shall vest the Buyer with all right,

title, and interest of the Debtors in and to the Acquired Assets being purchased by the Buyer

free and clear of all Claims or Interests of any kind or nature whatsoever other than the

applicable Assumed Liabilities. Notwithstanding anything contained herein to the contrary, the

Acquired Assets will vest in the Buyer subject to any Permitted Liens as provided in and

permitted by the APA; provided, however, that Permitted Liens shall exclude such Claims or

Interests that are released and/or removed from the Acquired Assets pursuant to this Order and

sections 105, 363 and other applicable provisions of the Bankruptcy Code.

        11.    If any Person that has filed financing statements, mortgages, mechanic's liens, lis

pendens, or other documents or agreements evidencing Claims or Interests in a Debtor (with

respect to an Asset) or the Acquired Assets shall not have delivered to the Debtors prior to the

Closing, in proper form for filing and executed by the appropriate parties, termination

statements, instruments of satisfaction, releases of all Claims or Interests which the Person has

with respect to the Acquired Assets, then (a) the Debtors and the Buyer are hereby authorized

and empowered to execute and file such statements, instruments, releases and other documents

on behalf of such Person with respect to the Acquired Assets and (b) the Buyer is hereby

authorized to file, register, or otherwise record a certified copy of this Order, which shall

constitute conclusive evidence of the release of record and otherwise, of all Claims or Interests

in or the Acquired Assets of any kind or nature whatsoever.

        12.    On the Closing, each of the Debtors' creditors and any other holder of Claims or

Interests shall be deemed to have authorized the Buyer to execute such documents and take all

other actions as may be necessary to release Claims or Interests in the applicable Acquired



                                                14

12268537v4
  Case 19-43756        Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                Document     Page 168 of 193


Assets purchased by such Buyer, if any, as such Claims or Interests may have been recorded or

may otherwise exist.

        13.   Pursuant to section 365 of the Bankruptcy Code and subject to and conditioned

upon the Closing, the Debtors' assumption and assignment to Buyer of the Acquired Contracts,

and (2) Buyer's assumption of the Acquired Contracts on the terms of the APA, are hereby

approved, and the requirements of section 365(b)(1) of the Bankruptcy Code with respect thereto

are hereby deemed satisfied.

        14.   The Debtors are hereby authorized and empowered in accordance with sections

105(a), 363 and 365 of the Bankruptcy Code to (a) sell, assume and assign to Buyer, effective

upon Closing, the Acquired Contracts pursuant to the APA free and clear of all Claims or

Interests of any kind or nature whatsoever other than the Assumed Liabilities and (b) execute and

deliver to Buyer such documents or other instruments as Buyer reasonably deems necessary to

assign and transfer the Acquired Contracts and Assumed Liabilities to Buyer.

        15.   Upon the Closing, the Acquired Contracts shall be transferred and assigned to,

and following the Closing remain in full force and effect for, the benefit of Buyer

notwithstanding any provision in any such Acquired Contract (including those of the type

described in sections 365(b)(2) and (0 of the Bankruptcy Code) that prohibits, restricts, or

conditions such assignment or transfer. The Debtors may assume and assign and sell each

Acquired Contract in accordance with sections 105, 363 and 365 of the Bankruptcy Code and

any provisions in any Acquired Contract that prohibit, restrict or condition the assignment of

such agreement or allow the non-Debtor party to an Acquired Contract to terminate, recapture,

impose any penalty, condition renewal or extension, or modify any term or condition upon the

assignment of such Acquired Contract, constitute unenforceable anti-assignment provisions



                                               15

12268537v4
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                  Document     Page 169 of 193


which are void and of no force and effect. All other requirements and conditions under sections

363 and 365 of the Bankruptcy Code for the assumption by the Debtors and/or assignment to the

applicable Buyer of each such agreement have been satisfied and, upon the Closing, in

accordance with sections 363 and 365 of the Bankruptcy Code, the Buyer shall be fully and

irrevocably vested in all right, title and interest of each Acquired Contract assigned to such

Buyer.

         16.   All defaults or other obligations of any Debtor under any Acquired Contract

arising or accruing prior to the Closing (without giving effect to any acceleration clauses or any

default provisions of the kind specified in section 365(b)(2) of the Bankruptcy Code) shall be

cured by the applicable Debtor or the Buyer at Closing or as soon thereafter as practicable by

payment of the Cure Costs, in accordance with the APA. Neither Buyer, nor any affiliate of

Buyer, shall have any Liability arising or accruing prior to the date of the Closing, except as

otherwise expressly provided in the APA. Pursuant to section 365(k) of the Bankruptcy Code,

the Debtors and their estates shall not have any Liability for any default or other obligation under

an Acquired Contract arising or occurring after the Closing, and all non-Debtors to such

Acquired Contracts are forever barred and estopped from asserting any such breaches against the

Debtors, their successors or assigns, their property or their assets or estates.

         17.   Each non-Debtor party to an Acquired Contract hereby is forever barred,

estopped, and permanently enjoined from: (i) asserting against the Debtors or Buyer (except for

timely asserted Cure Costs), or the property of any of them (including the Acquired Assets), any

default arising prior to or existing as of the Closing or, against Buyer (or any affiliate of Buyer),

any counterclaim, defense, setoff or any other Claim asserted or which could be asserted against

a Debtor; and (ii) imposing or charging against Buyer (or any affiliate of Buyer) any rent



                                                  16

12268537v4
  Case 19-43756         Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                 Document     Page 170 of 193


accelerations, assignment fees, increases or any other fees as a result of the Debtors' assumption

and assignment to Buyer of the Acquired Contracts. The validity of such assumption and

assignment of Acquired Contracts shall not be affected by any dispute between any Debtor and

any non-Debtor party to an Acquired Contract.

        18.    Notwithstanding anything to the contrary herein (other than protections afforded

pursuant to section 365(k) of the Bankruptcy Code and paragraph 18 herein), nothing in this

Order shall release or discharge the Debtors from any Liability or obligation to the Buyer under

the APA with respect to an Acquired Contract.

        19.    Notwithstanding anything to the contrary herein, nothing in this Order shall

release or discharge the Buyer from any Liability or obligation to the Sellers under the APA with

respect to an Acquired Contract.

        20.    The consideration provided by the Buyer for the Acquired Assets pursuant to the

APA shall be deemed to constitute reasonably equivalent value and fair consideration under the

Bankruptcy Code and under the laws of the United States, any state, territory, possession, or the

District of Columbia.

        21.    The consideration provided by Buyer for the Acquired Assets purchased by Buyer

pursuant to the applicable APA is fair and reasonable and the Sale may not be avoided under

section 363(n) of the Bankruptcy Code.

        22.    This Order (a) shall be effective as a determination that, except for the applicable

Assumed Liabilities, and subject to the Buyers’ exercise of any Designation Rights related to

Designation Rights Assets and the Debtors’ performance of their obligations, if any, in relation

to same, at the Closing, all Claims and Interests of any kind or nature whatsoever existing as to

the Debtors or Acquired Assets prior to the Closing have been unconditionally released,



                                                17

12268537v4
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39                Desc Main
                                  Document     Page 171 of 193


discharged and terminated as to the Buyer (including their successors and assigns) and their

respective properties (including, without limitation, the Acquired Assets), and that the

conveyances described herein have been effected, and (b) shall be binding upon and shall govern

the acts of all entities, including, without limitation, all filing agents, filing officers, title agents,

title companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

agencies, governmental departments, secretaries of state, federal, state, and local officials, and all

other Persons who may be required by operation of law, the duties of their office, contract, or

otherwise, to accept, file, register or otherwise record or release any documents or instruments,

or who may be required to report or insure any title or state of title in or to any of the Acquired

Assets.

          23.   Except as provided in the APA, after the Closing, the Debtors and their estates

shall have no further liabilities or obligations with respect to any Assumed Liabilities and all

holders of such Claims are forever barred and estopped from asserting such Claims against the

Debtors, their successors or assigns, their property or their assets or estates.

          24.   Each and every federal, state, and local governmental agency or department is

hereby directed to accept any and all documents and instruments necessary and appropriate to

record the Sale.

          25.   The so-called "bulk sale" laws in all applicable jurisdictions are waived or

inapplicable as to the Sale.

          26.   Except as otherwise expressly provided in the APA, the Buyer shall have no

Liability to pay wages, bonuses, severance pay, benefits (including, without limitation,

contributions or payments on account of any under-funding with respect to any and all pension

plans) or any other payment with respect to employees or former employees of the Debtors.



                                                   18

12268537v4
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document     Page 172 of 193


Except as otherwise expressly provided in the APA, Buyer shall have no Liability with respect to

any collective bargaining agreement, employee pension plan, employee welfare or retention,

benefit and/or incentive plan to which any Debtor is a party and relating to the Acquired Assets

(including, without limitation, arising from or related to the rejection or other termination of any

such agreement), and Buyer shall in no way be deemed a party to or assignee of any such

agreement, and no employee of Buyer shall be deemed in any way covered by or a party to any

such agreement, and except for Assumed Liabilities of Buyer and except as otherwise expressly

provided in the APA, all parties to any such agreement are hereby enjoined from asserting

against Buyer any and all Claims arising from or relating to such agreement. All notices, if any,

required to be given to the Debtors' employees pursuant to the Workers Adjustment and

Relocation Adjustment Act, or any similar federal or state law, shall be the sole responsibility of

the Debtors as set forth in the APA.

        27.    Except as set forth in the APA and the Bid Procedures Order, any amounts that

become payable by the Debtors to Buyer (or any affiliate of Buyer) shall constitute

administrative expenses of the Debtors' estates under sections 503(b)(1) and 507(a)(1) of the

Bankruptcy Code and be paid by the Debtors at the time and in the manner provided for in the

APA or related documents and agreements without further court order.

        28.    All Persons who are in possession of some or all of the Acquired Assets on the

Closing are hereby directed to surrender possession of the Acquired Assets to the Buyer at

Closing.

        29.    Except for the Assumed Liabilities, Buyer shall not have any Liability or

responsibility for any Liability of the Debtors arising under or related to the Acquired Assets.

Without limiting the generality of the foregoing and, except for the Assumed Liabilities assumed



                                                19

12268537v4
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                 Document     Page 173 of 193


by it or as otherwise specifically provided herein and in the APA or any other agreement entered

into by it in connection therewith, no Buyer shall be liable for any Claims against the Debtors or

any of their predecessors or Affiliates, and Buyer shall not have successor or vicarious liabilities

of any kind or character, including, but not limited to, under any theory of antitrust,

environmental, successor or transferee liability, labor law, de facto merger, or substantial

continuity, whether known or unknown as of the Closing, now existing or hereafter arising,

whether fixed or contingent, with respect to the Debtors or any Liabilities of the Debtors arising

prior to the Closing, including, but not limited to, Liabilities on account of any Taxes arising,

accruing, or payable under, out of, in connection with, or in any way relating to the operation of

the Acquired Assets prior to the Closing. The consideration given by the Buyer shall constitute

valid and valuable consideration for the releases of any potential claims of successor liability of

the Buyer, releases which the Court holds shall be deemed to have been given in favor of the

Buyer by all holders of Claims or Interests against or in the Debtors or their respective assets.

        30.    Under no circumstances shall Buyer be deemed a successor to any Liability of or

to the Debtors for any Claim or Interest against or in the Debtors or the Acquired Assets. Except

for the Assumed Liabilities, the sale, transfer, assignment and delivery of the Acquired Assets

shall not be subject to any Claims or Interests. Except for the Assumed Liabilities, as applicable,

all Persons holding Claims or Interests against or in the Debtors or the Acquired Assets of any

kind or nature whatsoever (including, but not limited to, the Debtors and/or their respective

successors, including any trustees thereof, creditors, employees, unions, former employees and

shareholders, administrative agencies, governmental units, secretaries of state, federal, state and

local officials, maintaining any authority relating to any environmental, health and safety laws,

and their respective successors or assigns) shall be, and hereby are, forever barred, estopped, and



                                                 20

12268537v4
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39         Desc Main
                                  Document     Page 174 of 193


permanently enjoined from asserting, prosecuting, or otherwise pursuing such Claims or Interests

of any kind or nature whatsoever against Buyer, its property, successors and assigns, or the

Acquired Assets, as an alleged successor or otherwise, with respect to any Claim or Interest of

any kind or nature whatsoever such Person had, has or may have against or in the Debtors, the

Debtors' estates, their respective officers, directors, shareholders, or the Acquired Assets.

Following the Closing, no holder of any Claim or Interest in the Debtors shall interfere with

Buyer's title to or use and enjoyment of the Acquired Assets based on or related to such Claim or

Interest, or any actions that the Debtors may take in their Chapter 11 cases.

        31.     This Court retains jurisdiction to enforce and implement the terms and provisions

of this Order, the APA, any waivers and consents thereunder, and of each of the agreements and

documents executed pursuant to or in connection therewith in all respects, including, but not

limited to, retaining jurisdiction to (a) compel delivery of the Acquired Assets to Buyer, (b)

compel delivery of the Purchase Price or performance of other obligations under the APA owed

by or to the Debtors, (c) resolve any disputes arising under or related to the APA, except as

otherwise provided therein, or any of the agreements and documents executed pursuant thereto or

in connection therewith, (d) interpret, implement, and enforce the provisions of this Order, and

(e) protect Buyer against (i) any of the Excluded Liabilities or (ii) the assertion of any Claims

and Interests against the Acquired Assets (other than Assumed Liabilities, as applicable), of any

kind or nature whatsoever; provided, however, with respect to a governmental unit's exercise of

its police or regulatory powers other than the enforcement of a money judgment, the jurisdiction

of any other tribunal shall not be reduced or impaired from that as set forth in any applicable,

valid statutory grant of jurisdiction.




                                                21

12268537v4
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document     Page 175 of 193


        32.    The transactions contemplated by the APA are undertaken by Buyer without

collusion and in good faith, as that term is used in section 363(m) of the Bankruptcy Code, and

accordingly, the reversal or modification on appeal of the authorization provided herein to

consummate the Sale shall not affect the validity of the Sale (including, without limitation, the

assumption and assignment of any of the Acquired Contracts), unless such authorization is duly

stayed pending such appeal. Buyer is a purchaser in good faith of the Acquired Assets, and is

entitled to all of the protections afforded by section 363(m) of the Bankruptcy Code.

        33.    The terms and provisions of the APA and all related ancillary documents shall be

binding on the parties thereto, and the provisions of this Order shall be binding in all respects

upon, and shall inure to the benefit of, the Debtors, their estates, and their creditors, the Buyer

and its affiliates, successors, and assigns, and any affected third parties including, but not limited

to, all Persons asserting a Claim or Interest in the Acquired Assets, notwithstanding any

subsequent appointment of any trustee(s) under any chapter of the Bankruptcy Code, as to which

trustee(s) such terms and provisions likewise shall be binding. Nothing in this Order shall relieve

Buyer or any Debtor from any Liability it may have to the other under any express, unambiguous

writing by either party in connection with the APA or the transactions contemplated thereby.

        34.    In the event of a conflict between this Order and the APA, the APA shall control.

        35.    In the event of a conflict between this Order or the APA, on one hand, and the

terms of any plan of reorganization confirmed in the Debtors’ Chapter 11 cases or any order

confirming such plan, on the other hand, this Order or the APA, as applicable, shall control.

        36.    The failure specifically to include any particular provisions of any of the APA in

this Order shall not diminish or impair the effectiveness of such provision, it being the intent of

the Court that the APA be authorized and approved in its entirety.



                                                 22

12268537v4
  Case 19-43756        Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document     Page 176 of 193


         37.   The Debtors are authorized to execute the APA or other related documents and

agreements contemplated thereby or entered into in connection therewith and to consummate all

transactions, and take any other actions, contemplated by, or necessary or appropriate to

effectuate, the APA.

         38.   Each and every Debtor shall be jointly and severally liable for any breach or

violation of the Debtors' representations, warranties or covenants under the APA, and shall

execute and deliver such Contracts and take such further action as may be reasonably requested

by either Buyer to evidence the intent and effect of the foregoing. To the extent any obligations

of any of the Debtors under the APA are transferred or assigned to, or assumed by, any successor

to (or assignee of) the Debtors, including the Debtors as reorganized, (i) such obligations shall be

fully enforceable against such successor or assignee and (ii) to the extent provided in the APA,

such obligations shall remain fully enforceable against the Debtors, or the Debtors as

reorganized, as the case may be, on a joint and several basis.

         39.   The APA and any related agreements, documents or other instruments may be

modified, amended or supplemented by the parties thereto and in accordance with the terms

hereof, without further order of the Court, provided that any such modification, amendment, or

supplement does not have a material adverse effect on the Debtors' estates.

         40.   The provisions of this Order are non-severable and mutually dependent and,

pursuant to Bankruptcy Rules 6004 and 6006, this Order shall not be stayed for 10 days and shall

be effective immediately upon entry.


Dated:

                                                     __________________________________
                                                     William J. Fisher
                                                     United States Bankruptcy Judge


                                                23

12268537v4
Case 19-43756   Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                         Document     Page 177 of 193




                     EXHIBIT E
  Case 19-43756            Doc 77       Filed 12/30/19 Entered 01/02/20 08:40:39                        Desc Main
                                        Document     Page 178 of 193


                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________
In re:                                                                              Jointly Administered under
                                                                                    19-43756 (WJF)
Granite City Food & Brewery Ltd.                                                    19-43756
Granite City Restaurant Operations, Inc.                                            19-43757
Granite City of Indiana, Inc.                                                       19-43758
Granite City of Kansas Ltd.                                                         19-43759
Granite City of Maryland, Inc.                                                      19-43760
                            Debtors.                                                Chapter 11 Cases
______________________________________________________________________________
                               NOTICE OF SALE AND BIDDING PROCEDURES
______________________________________________________________________________
         To: The United States Trustee, the Committee of Unsecured Creditors, all Creditors and Equity Security
Holders, and Other Parties in Interest:
          NOTICE: On February 18, 2020 at 1:30 p.m. (CST) in Courtroom 2B, United States Courthouse, 316 N.
Robert Street, St. Paul, Minnesota 55415 (the “Sale Hearing”), the above-captioned Debtors will ask the Court to
approve a sale of substantially all of the assets of the Debtors (the “Acquired Assets”) free and clear of all liens,
claims, interests and encumbrances (collectively, the “Liens”), with all such Liens to attach to the net sale proceeds
of the Sale ultimately attributable to the property against or in which such liens, claims, interests and encumbrances
are asserted, all with the same validity, dignity, priority and effect and to the same extent as existed prior to the Sale
and in all cases subject to any and all rights, claims and defenses that the Debtors may have with respect thereto. The
Sale Hearing may be continued from time to time without further notice, except by the announcement in open court
of the time and place of such continued Sale Hearing.

         The Acquired Assets will be sold pursuant to Bidding Procedures approved by the Court at a hearing that
was held on January 14, 2020 at 2:00 p.m. (CST). The Bidding Procedures contemplate the sale of the Acquired
Assets to KRG Granite Acquisition, LLC, a Nevada limited liability company and proposed stalking horse that is
wholly-owned by Kelly Investment Group (the “Proposed Purchaser”), or such other higher and better bidder(s) at
the conclusion of the Auction.

         The Bidding Procedures set forth the following deadlines:
         Due Date for Bids and Deposits       February 6, 2020
         Auction                              February 13, 2020
         Final Hearing to Approve Sale        February 18, 2020

         If no higher or better bid is obtained, the Debtors will sell the Acquired Assets to the Proposed Purchaser
pursuant to an Asset Purchase Agreement (“Purchase Agreement”) on file with the Court.

         Subject to certain adjustments, the Purchase Price is: (i) cash in the amount of $7,500,000; and (ii)
assumption of the Assumed Liabilities. The Purchase Price is payable at Closing. The Purchase Agreement provides
a Break-Up Fee of $225,000 and an Expense Reimbursement of up to $100,000 payable to the Proposed Purchaser
under certain circumstances detailed in the Purchase Agreement.

        The details of the Purchase Agreement govern over this brief summary and are summarized in the Motion
that was filed with the Court on or about December 30, 2019. You are encouraged to review the Purchase
Agreement, the Bidding Procedures, the related Motion, and other related papers.

        The Debtors will give separate notice of any unexpired leases and executory contracts to be rejected by the
Debtors or assumed and assigned to the Proposed Purchaser or potentially to another bidder.

         Objections, if any, to the relief to be requested at the Sale Hearing must be served on the parties below and
must also be served and filed in accordance with Local Rule 9006-1(c) (any responsive documents shall be filed and
served or transmitted, as applicable, not later than five days before the hearing date) except shorter periods may
apply as to parties who receive late notice as to unexpired leases or executory contracts.




12268502v2
  Case 19-43756          Doc 77      Filed 12/30/19 Entered 01/02/20 08:40:39                 Desc Main
                                     Document     Page 179 of 193



Debtors’ Counsel                       Proposed Purchaser’s Counsel        United States Trustee’s Counsel
James M. Jorissen, Esq.                Matthew Okin, Esq.                  Sarah Wencil, Esq.
Karl J. Johnson, Esq.                  Okin Adams LLP                      U.S. Trustee’s Office
2200 IDS Center                        1113 Vine St. Suite 240             Region 12
80 South Eighth Street                 Houston, Texas 77002                1015 U.S. Courthouse
Minneapolis, MN 55402                                                      300 South Fourth Street
Telephone: 612-977-8400                                                    Minneapolis, MN 55415
Facsimile: 612-977-8650
Creditors’ Committee Counsel           Debtors’ Financial Advisors         Proposed Purchaser
None                                   Matthew Gates                       Luke Kosters, Esq.
                                       Duff & Phelps, LLC                  Kelly Investment Group
                                       10100 Santa Monica Blvd.            12730 High Bluff Drive, Suite 250
                                       Suite 1100                          San Diego CA 92130
                                       Los Angeles, CA 90067               Fax: 619-687-5010


Any objector must also appear at the Sale Hearing.
         Copies of the Debtors’ Motion, including the Purchase Agreement, the Bidding Procedures and the order
approving the Bidding Procedures are available on the court’s website at www.mnb.uscourts.gov or on the Case
Website https://dm.epiq11.com/case/GraniteCity/dockets or from Debtors’ counsel on request. Additional
information may be obtained on request from the Debtors’ counsel.:

                                                              BRIGGS AND MORGAN, P.A.

                                                                   /e/ James M. Jorissen
    Dated: December 30, 2019                                  By: _________________________
                                                               James M. Jorissen, #262833
                                                               Karl J. Johnson, #391211
                                                               2200 IDS Center
                                                               80 South Eighth Street
                                                               Minneapolis, MN 55402
                                                               Telephone: 612-977-8400
                                                               Facsimile: 612-977-8650
                                                               jjorissen@briggs.com
                                                               kjohnson@briggs.com

                                                              COUNSEL FOR THE DEBTORS




                                                        2
12268502v2
  Case 19-43756           Doc 77   Filed 12/30/19 Entered 01/02/20 08:40:39       Desc Main
                                   Document     Page 180 of 193


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                             Jointly Administered under
                                                                   19-43756 (WJF)

Granite City Food & Brewery Ltd.                                   19-43756
Granite City Restaurant Operations, Inc.                           19-43757
Granite City of Indiana, Inc.                                      19-43758
Granite City of Kansas Ltd.                                        19-43759
Granite City of Maryland, Inc.                                     19-43760

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

 DEBTORS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR AN ORDER
 PURSUANT TO 11 USC §§ 105(a), 363 AND 365 (I) APPROVING AUCTION AND BID
  PROCEDURES; (II) APPROVING BREAK-UP FEE, EXPENSE REIMBURSEMENT
 AND OTHER BUYER PROTECTIONS; (III) APPROVING FORM AND MANNER OF
   NOTICE; (IV) AUTHORIZING SALE OF ASSETS FREE AND CLEAR OF LIENS,
CLAIMS AND ENCUMBRANCES, SUBJECT TO HIGHER OR BETTER OFFERS; (V)
    APPROVING ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
CONTRACTS AND UNEXPIRED LEASES; AND (VI) GRANTING RELATED RELIEF
______________________________________________________________________________

         The above-named Debtors (collectively, the “Debtors”), by and through their undersigned

counsel, submits this memorandum of law in support of the accompanying motion in the above-

entitled matter and in accordance with Local Rule 9013-2(a).

                                   FACTUAL BACKGROUND

         The Debtors rely on the statement of facts set forth in the verified motion and the

petition, and the Debtors’ Declaration in Support of First Day Motions. Defined terms used in

this Memorandum have the same meaning as in the accompanying motion.




25395.0001 -- 2926034_1

12266796v2
     Case 19-43756    Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                 Document     Page 181 of 193


                                          ARGUMENT

I.       THE DEBTORS’ REQUEST FOR EXPEDITED RELIEF SHOULD BE
         GRANTED.

         The Debtors request expedited relief on approval of the Bid Procedures. Bankruptcy Rule

9006(c) provides that the Court may reduce the notice period for a motion “for cause shown.”

Cause exists here to grant the Motion as it relates to approval of the Bid Procedures on an

expedited basis because (1) the Asset Purchase Agreement with the Proposed Purchaser includes

a “No-Shop” provision that prohibits the Debtors from soliciting higher and better offers until

entry of the order approving the Bid Procedures, (2) the Debtors must close the sale before the

Outside Date, defined as the date that is 120 days following the Execute Date of the APA

(December 16, 2019), when the buyer is permitted to terminate the APA, and (3) the Debtors

will need sale proceeds to pay the DIP Loan before it matures on March 31, 2020. Expediting the

hearing on approval of Bid Procedures will allow the Debtors to solicit higher and better offers

for a full month before the hearing on the final sale. Furthermore, the expedited relief requested

is a relatively small reduction of the notice period from 21 days down to 15 days. The various

parties-in-interest will still have sufficient time to evaluate the Bid Procedures and object should

they choose to do so. Finally, creditors will not be prejudiced because they will still have more

than 21 days’ notice of the hearing on the final sale. In fact, creditors will benefit from expedited

relief on approval of the Bid Procedures because it will allow the Debtors to market the sale over

a longer period of time than they could if approval of the Bid Procedures was delayed. Expedited

relief is necessary to avoid this immediate and irreparable harm.




                                                 2
12266796v2
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document     Page 182 of 193


II. THE PROPOSED SALE SATISFIES THE BUSINESS JUDGMENT TEST, IS IN
THE BEST INTERESTS OF THE BANKRUPTCY ESTATES AND SHOULD BE
APPROVED.

        Section 363 of the Bankruptcy Code governs a debtor’s ability to sell property of the

estate outside the ordinary course of business. 11 U.S.C. 363(b)(1). Although the Bankruptcy

Code does not set forth a standard for when a sale should be approved, courts uniformly hold that

a sale should be approved when it is justified by a sound business purpose. See In re Abbotts

Dairies of Pennsylvania, Inc., 788 F.2d 143 (3d Cir. 1986); Four B. Corp. v. Food Barn Stores,

Inc. (In re Food Barn Stores, Inc.), 107 F.3d 558, 567 n.16 (8th Cir. 1997); Stephens Industries,

Inc. v. McClung, 789 F.2d 386 (6th Cir. 1986); In re Schipper, 933 F.2d 513, 515 (7th Cir.

1991); In re Continental Air Lines, Inc., 780 F.2d 1223 (5th Cir. 1986); In re Lionel Corp., 722

F.2d 1063 (2d Cir. 1983); In re Crystalin LLC, 293 B.R. 455, 463-64 (8th Cir. B.A.P. 2003); In

re Delaware & Hudson Ry. Co., 124 B.R. 169 (D. Del. 1991). The burden of establishing a

rational business justification is on the debtor. Lionel, 722 F.2d at 1070-71. Once a debtor makes

such a showing, a presumption attaches that the decision was made on an informed basis, in good

faith and in the honest belief that the action was in the best interest of the company. See, e.g.,

Official Committee of Subordinated Bondholders v. Integrated Resources, Inc. (In re Integrated

Resources, Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992), appeal dismissed, 3 F.3d 49 (2d Cir. 1993).

        In applying section 363, courts grant debtors substantial deference regarding procedures

for selling assets. See, e.g., Integrated Resources, 147 B.R. at 656-57 (noting that overbid

procedures and break-up fee arrangements that have been negotiated by a debtor-in-possession

are to be reviewed according to the deferential “business judgment” standard, under which such

procedures and arrangements are “presumptively valid”); In re 995 Fifth Ave. Associates, L.P.,

96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989) (same). Indeed, courts recognize that procedures



                                                3
12266796v2
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                  Document     Page 183 of 193


intended to enhance competitive bidding are consistent with the goals of maximizing the value

received by the estate and are appropriate in the context of bankruptcy sales. See, e.g., Integrated

Resources, 147 B.R. at 659 (such procedures “encourage bidding and . . . maximize the value of

the Debtor’s assets”); In re Financial News Network, Inc., 126 B.R. 152, 156 (S.D.N.Y. 1991)

(“court-imposed rules for the disposition of assets . . . [should] provide an adequate basis for

comparison of offers, and . . . provide for a fair and efficient resolution of bankrupt estates.”).

        The proposed Bid Procedures should be approved. The Debtors have determined, after

consulting with their financial advisors and careful evaluation of their business prospects and

alternatives, that a going concern sale and public auction will yield the greatest return. The

Debtors, with the assistance of Duff & Phelps, have marketed the sale and business opportunities

associated with the Granite City brand and business to over 288 prospective purchasers. Prior to

the Petition Date, the Debtors conducted a robust marketing and sale process over a substantial

period of time, involving the solicitation of bids, and culminating in the negotiation of the

Stalking Horse Purchase Agreement with the Proposed Purchaser.

        The Purchase Agreement represents the highest and best offer for the assets of the

business to date. It remains subject to higher and better offers in the auction. The Purchase

Agreement is the product of extensive negotiations. It is fair and reasonable under the

circumstances. The sale contemplated constitutes a sound exercise of the Debtors’ business

judgment and has been proposed in good faith. A prompt sale of the assets of the Business

should preserve cash and minimize administrative expenses of the Debtors’ bankruptcy estates.

Further, the sale and public auction process contemplated by the Bid Procedures, which provides

other interested parties the opportunity to overbid, represents the best prospect for the Debtors to

maximize going concern value for the benefit of the bankruptcy estates, creditors and other



                                                  4
12266796v2
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39           Desc Main
                                 Document     Page 184 of 193


parties in interest. The proposed sale and Bid Procedures are designed to foster an open,

competitive and fair sale process, while maximizing the value the estates are trying to obtain for

the business assets. In addition, the Proposed Purchaser will be assuming certain liabilities in

connection with the transaction and expects to continue to operate the Business in some form.

          Ample business justification exists to support the sale and the Purchase Agreement. The

proposed sale is reasonable and appropriate under the circumstances of this case. The Bid

Procedures will ensure that the bidding process is fair and reasonable and will yield the

maximum value for the estates. The Debtors request, therefore, that the court approve the sale

and the Bidding Procedures as fair and reasonable under the circumstances and authorize the

Debtors to proceed in accordance with them.

III.      THE COURT SHOULD APPROVE THE BREAK-UP FEE, THE EXPENSE
          REIMBURSEMENT, THE NO-SHOP REQUIREMENT AND OTHER BUYER
          PROTECTIONS

          In order to induce the Proposed Purchaser to enter into the Purchase Agreement and to

serve as a stalking-horse for other potential bidders at the auction, and as a part of extensive

negotiations between the Proposed Purchaser and the Debtors, the Proposed Purchaser required

and the Debtors agreed to grant a break-up fee in the amount of $225,000 (the “Break-Up Fee”)

and expense reimbursement in an amount not to exceed $100,000 (the “Expense

Reimbursement”) as provided in and subject to the terms and conditions set forth in the Purchase

Agreement. The Break-Up Fee and the Expense Reimbursement are to be treated as

administrative expense claims in the Bankruptcy Cases to be paid within three business days

following the closing of a sale to an entity other than the Proposed Purchaser. They are to be paid

prior to the payment of the sale proceeds to any third party asserting a lien in the Acquired

Assets.



                                                 5
12266796v2
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                Document     Page 185 of 193


        In bankruptcy cases, it is appropriate and even customary to grant protections to

prospective purchasers. Courts have found break-up fees, expense reimbursements and other

protections afforded to stalking horse bidders to be “important tools to encourage bidding and to

maximize the value of the debtor’s assets. . . .” Official Committee of Subordinated Bondholders

v. Integrated Resources, Inc. (In re Integrated Resources, Inc.), 147 B.R. 650, 659-60 (S.D.N.Y.

1992). Buyer protections, including break-up fees and expense reimbursements, are designed to

compensate a prospective purchaser for the costs and risks involved in preparing and proposing a

bid that will establish a minimum standard for competing bids. See In re APP Plus, Inc., 223

B.R. 870, 874 (Bankr. E.D.N.Y. 1998) (break-up fees compensate a prospective purchaser “for

the time, efforts, resources, lost opportunity costs and risks incurred”). Without such protections,

“bidders would be reluctant to make an initial bid for fear that their first bid will be shopped

around for a higher bid from another bidder who would capitalize on the initial bidder’s . . . due

diligence.” In re Hupp Indus., Inc., 140 B.R. 191, 194 (Bankr. N.D. Ohio 1992).

        Courts routinely approve break-up fee and expense reimbursement provisions in

recognition of the benefits conferred upon the sale process by a stalking-horse bidder. In

Integrated Resources, the court identified the following factors in determining whether to

approve a break-up fee or expense reimbursement: (1) whether the negotiation of the break-up

fee or expense reimbursement is tainted by self-dealing or manipulation; (2) whether the

existence of the break-up fee or expense reimbursement hampers rather than encourages other

bidding; and (3) whether the amount of the break-up fee or expense reimbursement is reasonable

relative to the proposed purchase price.




                                                 6
12266796v2
  Case 19-43756      Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                               Document     Page 186 of 193


        In this case, the Debtors and the Proposed Purchaser negotiated at arms-length for the

Break-Up Fee, the Expense Reimbursement, and other buyer protections. Nothing untoward

occurred in connection with negotiation of these fees and expenses.

        With respect to the second Integrated Resources factor, the Purchase Agreement will

enhance the bidding for the assets by generating increased interest among other potential bidders

and providing a baseline by which the Debtors can evaluate competing bids, including the

minimum acceptable terms on which the proposed transaction can proceed. Id. A number of

parties have expressed interest in participating in a court-approved auction process. The Puchase

Agreement, which sets forth representations, warranties, and disclosure schedules, provides a

ready framework for interested parties to bid. Therefore, rather than “chilling” the bidding

process, the Debtors believe that the Break-Up Fee and the Expense Reimbursement support the

bidding process, will encourage the bidding process, and should be approved by the court. See In

re Wintz Companies, 230 B.R. 840, 846 (8th Cir. B.A.P. 1999), aff’d, 219 F.3d 807 (8th Cir.

2000) (noting that courts have permitted break-up fees when they encourage rather than

discourage bidding and when, taken as a whole, the transaction makes sense).

        The Break-Up Fee and the maximum amount of the Expense Reimbursement are not

unreasonable in comparison to the size of the proposed transaction. The Break-Up Fee is

approximately 3.0% of Purchase Price. Particularly given the nature and extent of due diligence

performed by the Proposed Purchaser and the extensive negotiations that have transpired relative

to the Purchase Agreement, the maximum amount of the Expense Reimbursement is also fair and

reasonable. See, e.g., Integrated Resources, 147 B.R. at 662 (break-up fee of up to 3.2%, plus

reimbursement of expenses, found to be reasonable; expert testimony acknowledged that average

break-up fee is 3.3%); In re Mid-American Waste Systems, Inc., Case No. 97-00104 (PJW)



                                               7
12266796v2
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document     Page 187 of 193


Bankr. D. Del. Jan. 1997) (approving break-up fee of approximately 3.3%, plus up to $1 million

in expense reimbursement); In re Maritime Group, Ltd., Case No. 95-08153 (ERG) (Bankr. S.D.

Miss. Dec. 20, 1995) (approving break-up fee of approximately 2.9%); In re Smith Corona

Corp., Case No. 95-788 (HSB) (Bankr. D. Del. Nov. 6, 1995) (approving break-up fee of

approximately 3.9%); cf. In re Twenver, Inc., 149 B.R. 954 (Bankr. D. Colo. 1992 (rejecting

break-up fee, in part, because it exceeded 10% of total proposed transaction price). See also In re

Fortunoff Fine Jewelry & Silverware, LLC, BKY Case No. 08-10353, 2008 WL 61986 (Bankr.

S.D.N.Y. Feb. 15, 2008) (Hon. James M. Peck) (approving buyer protections that included

priority and lien protection for break-up fee and expense reimbursement as part of sale

transaction).

        In light of the risks, expense and complications associated with the proposed transactions,

the Proposed Purchaser would not enter into the Purchase Agreement without the protection of

the Break-Up Fee and the Expense Reimbursement. Therefore, absent the Break-Up Fee and the

Expense Reimbursement, the Proposed Purchaser would not have negotiated or entered into the

Purchase Agreement, which Purchase Agreement will confer value upon the Debtors’ estates by,

among other things, (i) initiating the bidding process for the assets, (ii) establishing a bid

standard or minimum for other bidders early in the bidding process, (iii) placing the assets in a

sales configuration mode to attract other bidders, (iv) serving, by the Proposed Purchaser’s

identity and level of expressed interest and due diligence conducted, as a catalyst for other

potential bids; and (v) encouraging customers, vendors and employees to support operations

during the case. Similarly, and for the reasons also outlined in the Motion, the Buyer Protections,

Allowed Termination Claim and the limited No-Shop Requirement are appropriate protections

and reasonable for a transaction of this nature. See generally, Cinerama, Inc. v. Technicolor, 663



                                                 8
12266796v2
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39             Desc Main
                                 Document     Page 188 of 193


A.2d 1156 (Del. 1995); In re Mony Group, Inc. Shareholder Litigation, 852 A.2d 9 (Del. Ct.

Chancery 2004) (upholding no-shop requirement where, as in this case, the no-shop was limited

in duration and not a lock-up). The protections afforded to the stalking horse are clearly in the

best interests of Debtors’ estates, creditors, and other stakeholders.

IV.     THE PROPOSED SALE AND BID PROCEDURES WILL RESULT IN A GOOD
        FAITH SALE OF THE ASSETS.

        Section 363(m) of the Bankruptcy Code provides that “the reversal or modification on

appeal of an authorization under subsection (b) or (c) of this section of a sale or lease of property

does not affect the validity of a sale or lease under such authorization to an entity that purchased

or leased such property in good faith. . . .” 11 U.S.C. § 363(m). As such, a prospective purchaser

is afforded a safe-harbor and related protections when a purchase is made in “good faith.” See id.

This provision serve the important purpose of encouraging good-faith transactions and

preserving the finality of the bankruptcy court’s order unless stayed pending an appeal. In re

Abbots Dairies, Inc., 788 F.2d 143, 149-50 (3d Cir. 1986).

        The terms of the Purchase Agreement between the Proposed Purchaser and the Debtors

have been negotiated extensively at arms’ length and in good faith. In addition, the Bid

Procedures that have been developed will encourage a competitive sale. The Court will have the

opportunity at the Sale Hearing to approve the sale to ensure that the successful bidder and the

back-up bidder are entering into the sale in good faith and have had no unfair advantage. The

Debtors, in consultation with their professionals as well as the senior secured lenders, have

designed the sale and the Bid Procedures with the intention of maximizing the return to the

Debtor’s bankruptcy estates. The Debtors believe that prospective purchasers at the Auction have

been, prior to the date hereof, afforded time to conduct extensive due diligence and will have an

additional opportunity to conduct due diligence and formulate topping bids for the assets. The


                                                  9
12266796v2
  Case 19-43756       Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                 Document     Page 189 of 193


Auction will present an opportunity to conduct sale negotiations openly and fairly with the input

of the Debtors’ financial advisors and the creditors’ committee if one is appointed. If the court

approves the sale as requested in the motion, the court should also invoke § 363(m) to protect the

purchaser’s or purchasers’ (i.e, the successful bidder and the back-up bider) acquisition by

explicitly finding that the purchaser(s) have acted in good faith. See In re Apex Oil Co., 92 B.R.

847, 874 (Bankr. E.D. Mo. 1988).

V.      THE PROPOSED TRANSACTION SATISFIES ALL APPLICABLE LEGAL
        STANDARDS FOR A SALE FREE AND CLEAR OF ALL LIENS, CLAIMS AND
        ENCUMBRANCES.

        The Debtors believe this Motion, the Purchase Agreement, and the transactions

contemplated thereby are in the best interests of the bankruptcy estates and in the best interests of

all interested parties in these chapter 11 cases. Section 363(f) of the Bankruptcy Code authorizes

a debtor to use, sell or lease property of the estate outside of the ordinary course of business, free

and clear of any interest in such property. 11 U.S.C. § 363(f). The Debtors request authority to

sell the assets of the Business free and clear of all interests, liens, claims and encumbrances. Any

such interests, liens, claims and encumbrances would attach to the net proceeds of the sale of the

assets after the payment of the Break-Up Fee and Expense Reimbursement to the Proposed

Purchaser, to the extent applicable, and the payment of the Transaction Fee (as and to the extent

approved by the Court) to Duff and Phelps (the “Net Proceeds”)), with the same validity,

priority, force and effect that such interests, liens, claims and encumbrances had against the

assets sold.

        Pursuant to § 363(f) of the Bankruptcy Code, a debtor may sell property free and clear of

liens, claims and encumbrances if one of the following conditions is met:

        (1) applicable nonbankrutpcy law permits sale of such property free and clear of
            such interest;
        (2) such entity consents;
                                                 10
12266796v2
  Case 19-43756        Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39              Desc Main
                                  Document     Page 190 of 193


        (3) such interest is a lien and the price at which such property is to be sold is
            greater than the aggregate value of all liens on such property;
        (4) such interest is in bona fide dispute; or
        (5) such entity could be compelled, in a legal or equitable proceeding, to accept a
            money satisfaction of such interest.

11 U.S.C. § 363(f). The existence of any one of the five conditions provides authority to sell free

and clear of liens. Citicorp. Homeowners Servs., Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345

(E.D. Pa. 1988).

        Under § 363(f)(2) of the Bankruptcy Code, a sale free and clear of all interests, liens,

claims and encumbrances is permissible if all parties asserting liens on or other interests in the

assets to be sold consent. Here, Citizens and JMB consent to the sale to the Proposed Purchaser.

Furthermore, Debtors are providing proper notice of this transaction and the Sale Hearing to

creditors claiming an interest in the assets, thereby giving them the opportunity to object to this

transaction. Provided that no creditors claiming an interest in the assets object to this transaction,

§ 363(f)(2) will be satisfied See, e.g., Veltman v. Whetzal, 93 F.3d 517, 521 n.5 (8th Cir. 1996)

(in a chapter 7 case, stating that “some courts have found implied consent, however, when a

party with an interest in the bankruptcy estate fails to object after receiving notice of the sale

under subsection 363(f)(2)”) (citing In re Tabone, Inc., 175 B.R. 855, 858 (Bankr. D.N.J. 1994);

In re Elliot, 94 B.R. 343, 345 (E.D. Pa. 1988); In re Shary, 152 B.R. 724, 725-26 (Bankr. N.D.

Ohio 1993).     Approval of the sale free and clear of all interests, liens, claims and encumbrances

is in the best interests of the estate and all of its constituents. The relief requested is appropriate

and is consistent with the letter and spirit of section 363(f).

VI.     THE COURT SHOULD APPROVE THE ASSUMPTION AND ASSIGNMENT OF
        CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

        The ability to reject, assume and assign executory contracts and unexpired leases allows a

debtor to maximize the value of its estate by assuming contractual arrangements that are


                                                  11
12266796v2
  Case 19-43756       Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39            Desc Main
                                Document     Page 191 of 193


beneficial and rejecting those that are burdensome. The assumption and assignment by the

Debtors to the Purchaser of certain executory contracts and unexpired leases will be an integral

part of the proposed Sale and should be approved by the court. Section 365(a) of the Bankruptcy

Code authorizes a debtor in possession to assume any executory contract or unexpired lease

subject to bankruptcy court approval, and § 365(f) allows for assignments. Section 365(b) of the

Bankruptcy Code requires a debtor to satisfy certain requirements at the time of assumption if a

default that is materially and economically significant exists under the contract or lease to be

assumed.

        A bankruptcy debtor’s decision to assume or reject an executory contract or unexpired

lease is governed by the “business judgment” test. In re Food Barn Stores, Inc., 107 F.3d 558,

567 n.16 (8th Cir. 1996); In re Chi-Feng Huang, 23 B.R. 798, 800 (B.A.P. 9th Cir. 1982); see

also Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985); In re

Pesce Baking Co., Inc., 43 B.R. 949, 956 (Bankr. N.D. Ohio 1984). Under the business judgment

test, a court should approve a debtor’s proposed assumption or rejection if it will benefit the

estate. Id. A debtor’s decision to assume or reject an executory contract should be accepted

unless evidence is presented that the decision was “clearly erroneous, too speculative, or contrary

to the provisions of the Bankrutpcy Code.” Richmond Leasing, 762 F.2d at 1309.

        As part of the Asset Purchase Agreement, the Debtors agreed to use their commercially

reasonable efforts to obtain an order of the Bankruptcy Court to assign certain executory

contracts and unexpired leases related to the Business and designated by the Proposed Purchaser

(the “Designated Contracts”). The Proposed Purchaser may designate contracts during a sixty

(60) day period following the Closing Date of the Sale (the “Designation Rights Period”). As

soon as practicable after the end of the Designation Rights Period , the Debtors will serve the



                                                12
12266796v2
  Case 19-43756        Doc 77    Filed 12/30/19 Entered 01/02/20 08:40:39               Desc Main
                                 Document     Page 192 of 193


counterparties (the “Counterparties”) to the Contracts with a motion to assume and assign

contracts and a notice (the “Contract Notice”) that contains the following information: (a) notice

of the Debtors’ intent to assume and assign certain of the Contracts to Purchaser (or to such other

successful bidder(s) ultimately selected pursuant to the Auction and Bidding Procedures),

effective as of the date of the closing of the transaction with such parties (“Closing”); (b) a list of

the Contracts and the monetary defaults (if any) related to each Contract that are required to be

cured pursuant to § 365 of the Bankruptcy Code (the “Cure Amounts”); and (c) the procedures

for filing any objections to the assumption and assignment of the Contracts, including any

objections to the proposed Cure Amounts.

        Based on the foregoing, the Debtors respectfully request that the Court approve the

procedure for the assumption and assignment of Acquired Contracts. The Debtors’ decision to

assume and assign those Contracts in connection with the Proposed Sale transaction stems from

the sound exercise of the Debtors’ business judgment as they are necessary to maximize the

value of the Acquired Assets to the Proposed Purchaser and therefore to the estates.

                                          CONCLUSION

        For the foregoing reasons, the Debtors respectfully request that the court enter one or

more orders granting the relief requested in this Motion.




                                                  13
12266796v2
  Case 19-43756     Doc 77     Filed 12/30/19 Entered 01/02/20 08:40:39   Desc Main
                               Document     Page 193 of 193


                                                BRIGGS AND MORGAN, P.A.

                                                   /e/ James M. Jorissen
    Dated: December 30, 2019                    By: _________________________
                                                James M. Jorissen, #262833
                                                Karl J. Johnson, #391211
                                                2200 IDS Center
                                                80 South Eighth Street
                                                Minneapolis, MN 55402
                                                Telephone: 612-977-8400
                                                Facsimile: 612-977-8650
                                                jjorissen@briggs.com
                                                kjohnson@briggs.com

                                                PROPOSED COUNSEL FOR THE
                                                DEBTORS




                                           14
12266796v2
